Exhibit 10.1

 

LEASE

 

by and between

 

BMR-PACIFIC RESEARCH CENTER LP,

a Delaware limited partnership

 

and

 

DEPOMED, INC.

a California corporation

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Lease of Premises

1

2.

Basic Lease Provisions

2

3.

Term

4

4.

Possession and Commencement Date

5

5.

Condition of Premises

7

6.

Rentable Area

8

7.

Rent

9

8.

Intentionally omitted

9

9.

Operating Expenses

9

10.

Taxes on Tenant’s Property

15

11.

Security Deposit

16

12.

Use

19

13.

Rules and Regulations, CC&Rs, Parking Facilities and Common Areas

21

14.

Project Control by Landlord

22

15.

Quiet Enjoyment

24

16.

Utilities and Services

24

17.

Alterations

27

18.

Repairs and Maintenance

29

19.

Liens

31

20.

Estoppel Certificate

31

21.

Hazardous Materials

32

22.

Odors and Exhaust

35

23.

Insurance; Waiver of Subrogation

36

24.

Damage or Destruction

38

25.

Eminent Domain

40

26.

Surrender

41

27.

Holding Over

42

28.

Indemnification and Exculpation

42

29.

Assignment or Subletting

43

30.

Subordination and Attornment

47

31.

Defaults and Remedies

48

32.

Bankruptcy

53

33.

Brokers

53

34.

Definition of Landlord

54

35.

Limitation of Landlord’s Liability

54

36.

Joint and Several Obligations

55

37.

Representations

55

38.

Confidentiality

55

39.

Notices

56

40.

Rooftop Installation Area

56

41.

Miscellaneous

58

42.

Option to Extend Term

60

43.

Expansion Premises

61

44.

Campus Amenities

63

 

i

--------------------------------------------------------------------------------


 

LEASE

 

THIS LEASE (this “Lease”) is entered into as of this 4th day of April, 2012 (the
“Execution Date”), by and between BMR-PACIFIC RESEARCH CENTER LP, a Delaware
limited partnership (“Landlord”), and DEPOMED, INC., a California corporation
(“Tenant”).

 

RECITALS

 

A.                                   WHEREAS, Landlord owns certain real
property (“Property”) and the improvements on the Property located at 7999
Gateway Boulevard in Newark, California including the building known as Building
No. 7 located thereon (the “Building”) in which the Premises (as defined below)
are located; and

 

B.                                     WHEREAS, Landlord wishes to lease to
Tenant, and Tenant desires to lease from Landlord, certain premises located in
the Building, pursuant to the terms and conditions of this Lease, as detailed
below.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

1.                                       Lease of Premises.

 

1.1                                 Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, that certain portion of the third floor of the
Building, as shown on Exhibit A attached hereto including exclusive shafts,
cable runs and mechanical spaces (the “Premises”), for use by Tenant in
accordance with the Permitted Use (as defined below) and no other uses.  The
Property and all landscaping, parking facilities, private drives and other
improvements and appurtenances related thereto, including, without limitation,
the Building, the Amenities Building (as defined below), the nine (9) other
buildings currently located on the Property and each additional building that is
constructed on the Property (following substantial completion of such building),
are hereinafter collectively referred to as the “Project.”  All portions of the
Building that are for the non-exclusive use of the tenants of the Building only,
and not the tenants of the Project generally, such as service corridors,
elevators, public restrooms, public lobbies and stairways (all to the extent
located in the Building), are hereinafter referred to as the “Building Common
Area”.  All portions of the Project that are for the non-exclusive use of
tenants of the Project generally, including, without limitation, driveways,
sidewalks, parking areas, landscaped areas, and the amenities building
(“Amenities Building”) in which Landlord currently provides certain amenities,
as more particularly described on Exhibit G attached hereto, including food
services, a fitness center and a conference center (“Amenities Building
Services”), but excluding the Building Common Area, are hereinafter referred to
as the “Project Common Area.”  The Building Common Area and the Project Common
Area are collectively hereinafter referred to as the “Common Areas.”  The
Building is located on a portion of the Project commonly referred to as the
“North Campus,” which is that part of the Project to the north of Gateway
Boulevard and comprised of the Building and six other buildings commonly
referred to as buildings 1, 2, 3, 4, 5 and 6, together with all appurtenances
thereto (collectively, the “North Campus”).

 

--------------------------------------------------------------------------------


 

2.                                       Basic Lease Provisions.  For
convenience of the parties, certain basic provisions of this Lease are set forth
herein.  The provisions set forth herein are subject to the remaining terms and
conditions of this Lease and are to be interpreted in light of such remaining
terms and conditions.

 

2.1                                 This Lease shall take effect upon the
Execution Date and, except as specifically otherwise provided within this Lease,
each of the provisions hereof shall be binding upon and inure to the benefit of
Landlord and Tenant from the date of execution and delivery hereof by all
parties hereto.

 

2.2                                 In the definitions below, each current
Rentable Area (as defined below) is expressed in rentable square footage. 
Rentable Area and “Tenant’s Pro Rata Shares” are all subject to adjustment as
provided in this Lease.

 

Definition or Provision

 

Means the Following (As of the Term
Commencement Date)

 

Approximate Rentable Area of Premises

 

52,732 square feet

 

Approximate Rentable Area of Building

 

178,047 square feet

 

Approximate Rentable Area of North Campus

 

966,271

 

Approximate Rentable Area of Project

 

1,389,517 square feet

 

Tenant’s Pro Rata Share of Building

 

29.62%

 

Tenant’s Pro Rata Share of North Campus

 

5.46%

 

Tenant’s Pro Rata Share of Project

 

3.80%

 

 

--------------------------------------------------------------------------------

* In the event the Rentable Area of the Premises changes prior to the Term
Commencement Date, Landlord and Tenant shall enter into an amendment setting
forth the correct Rentable Area and Tenant’s Pro Rata Shares.  In addition,
Landlord and Tenant acknowledge that Landlord’s and Tenant’s space plans have
not been completed as of the Execution Date, and the parties agree to adjust the
Rentable Area of the initial Premises (and to make corresponding changes in the
Rentable Area of the Expansion Premises) to the extent required upon
finalization of such plans.

 

2.3                                 Initial monthly and annual installments of
Base Rent for the Premises (“Base Rent”) as of the Term Commencement Date:

 

2

--------------------------------------------------------------------------------


 

Dates

 

Square Feet of
Rentable Area

 

Monthly Base Rent
per Square Foot of
Rentable Area

 

Monthly Base
Rent

 

Annual Base
Rent

 

Months 1-5

 

52,732

 

$

0.00

 

$

0.00

 

N/A

 

Months 6-12

 

52,732

 

$

1.75

 

$

92,281.00

 

$

1,107,372.00

 

Months 13-24

 

52,732

 

$

1.80

 

$

94,917.60

 

$

1,139,011.20

 

Months 25-36

 

52,732

 

$

1.86

 

$

98,081.52

 

$

1,176,978.24

 

Months 37-48

 

52,732

 

$

1.91

 

$

100,718.12

 

$

1,208,617.44

 

Months 49-60

 

52,732

 

$

1.97

 

$

103,882.04

 

$

1,246,584.48

 

Months 61-72

 

52,732

 

$

2.03

 

$

107,045.96

 

$

1,284,551.52

 

Months 73-84

 

52,732

 

$

2.09

 

$

110,209.88

 

$

1,322,518.56

 

Months 85-96

 

52,732

 

$

2.15

 

$

113,373.80

 

$

1,360,485.60

 

Months 97-108

 

52,732

 

$

2.22

 

$

117,065.04

 

$

1,404,780.48

 

Months 108-120

 

52,732

 

$

2.28

 

$

120,228.96

 

$

1,442,747.52

 

 

--------------------------------------------------------------------------------

* In the event the Rentable Area of the Premises changes prior to the Term
Commencement Date, Landlord and Tenant shall enter into an amendment setting
forth the correct Rentable Area and Base Rent.

 

2.4                                 Term Commencement Date:  December 1, 2012

 

2.5                                 Term Expiration Date:  November 30, 2022

 

2.6                                 Security Deposit:  $320,872.32, subject to
adjustment based upon the final Rentable Area of the Premises (based upon the
following formula: ([Rentable Area of Premises] x [$1.75] x [3]) + ([Rentable
Area of Expansion Premises] x [$1.91] x [3])

 

2.7                                 Permitted Use:  Office and/or laboratory
use, and uses ancillary or related to the foregoing, including, server rooms,
lunch rooms and wellness rooms, and high density storage areas in each case in
conformity with all federal, state, municipal and local laws, codes, ordinances,
rules and regulations of Governmental Authorities (as defined below),
committees, associations, or other regulatory committees, agencies or governing
bodies having jurisdiction over the Premises, the Building, the Property, the
Project, Landlord or Tenant, including both statutory and common law and
hazardous waste rules and regulations (“Applicable Laws”)

 

2.8           Address for Rent Payment:

BMR-Pacific Research Center LP

 

P.O. Box 511231

 

Los Angeles, California 90051-2997

 

 

3

--------------------------------------------------------------------------------


 

2.9                                 Address for Notices to
Landlord:                BMR-Pacific Research Center LP

17190 Bernardo Center Drive

San Diego, California  92128

Attn: Vice President, Real Estate Counsel

 

2.10                           Address for Notices/Invoices to
Tenant:                        Prior to Term Commencement:

 

Depomed, Inc.

1360 O’Brien Drive

Menlo Park, California  94025

Attn:  Chief Financial Officer

 

From and after Term Commencement:

 

Depomed, Inc.

7999 Gateway Boulevard, Suite 300

Newark, California  94560

Attn:  Chief Financial Officer

 

2.11                           The following Exhibits are attached hereto and
incorporated herein by reference:

 

Exhibit A                                               Premises

Exhibit B                                                 Work Letter

Exhibit B-1                                       Approved Contractors

Exhibit C                                                 Acknowledgement of
Term Commencement Date for Expansion Premises

Exhibit D                                                Form of Additional TI
Allowance Acceptance Letter

Exhibit E                                                  Form of Letter of
Credit

Exhibit F                                                  Rules and Regulations

Exhibit G                                                 Amenities Building
Services

Exhibit H                                                Tenant’s Personal
Property

Exhibit I                                                     Form of Estoppel
Certificate

Exhibit J                                                    Expansion Premises

Exhibit K                                                Hazardous Materials
Shed Size and Location

Exhibit L                                                  Building
Capacities/Base Building Systems

Exhibit M                                             Rooftop Installation Area

Exhibit N                                                Landlord Repair Items

 

3.                                       Term.  The actual term of this Lease
(as the same may be extended pursuant to Article 42 hereof, and as the same may
be earlier terminated in accordance with this Lease, the “Term”) shall commence
on the Term Commencement Date (as defined in Section 2.3) and end on November
30, 2022 (such date, the “Term Expiration Date”), subject to earlier termination
of this Lease as provided herein.  Failure by Tenant to obtain validation by any
medical review board or other similar governmental licensing of the Premises
required for the Permitted Use by Tenant shall not serve to extend the Term
Commencement Date.  TENANT HEREBY WAIVES THE REQUIREMENTS OF SECTION 1933 OF THE
CALIFORNIA CIVIL CODE, AS THE SAME MAY BE AMENDED FROM TIME TO TIME.

 

4

--------------------------------------------------------------------------------


 

3.1                                 Termination Option.  Notwithstanding any
provision to the contrary contained in this Lease, Tenant shall have the
one-time right to terminate the Lease in its entirety effective as of November
30, 2017 (the “Termination Date”) by delivering written notice (the “Termination
Notice”) to Landlord on or before December 1, 2016.  On or before the
Termination Date, Tenant shall deliver to Landlord the “Termination Fee” (as
defined below) as consideration for and a condition precedent to such early
termination.  The “Termination Fee” shall equal the unamortized (as of the
Termination Date) amounts (calculated by amortizing the same at eight percent
(8%) per annum commencing on the Term Commencement Date (or, in the case of the
Expansion Premises, commencing as of the Expansion Premises Term Commencement
Date), and continuing thereafter for a period of time equal to one hundred
twenty (120) months (or, in the case of the Expansion Premises, the amount of
months remaining in the Term)) of (a) in the case of the Premises, (i) the Base
TI Allowance actually used by Tenant and (ii) the Additional TI Allowance
actually used by Tenant in connection with the Premises, (b) in the case of the
Expansion Premises, the Base Expansion TI Allowance actually used by Tenant, (c)
any brokers’ commission payable in connection with this Lease, and (d) the five
(5) months of abated Base Rent on the initial Premises (calculated at $1.75 per
square foot per month).  Subject to Landlord’s timely receipt of the Termination
Notice and the Termination Fee, this Lease shall automatically terminate and be
of no further force or effect with respect to the Premises as of the Termination
Date, and Landlord and Tenant shall be relieved of their respective obligations
under this Lease with respect to the Premises from and after the Termination
Date, except with respect to those obligations set forth in this Lease that
expressly survive the expiration or earlier termination thereof, including the
payment by Tenant of all amounts owed by Tenant under this Lease up to and
including the Termination Date.  The termination right granted to Tenant under
this Article shall automatically terminate and be of no further force or effect
in the event that (w) Tenant fails to properly and timely exercise such
termination right as set forth in this Article, (x) Tenant assigns, subleases or
otherwise Transfers the Premises or any portion thereof by other entities or
persons, other than in connection with a Permitted Transfer (or in connection
with any sublease approved by Landlord pursuant to Article 29), or (y) Tenant’s
right to possession of the Premises has previously been terminated.  The
termination right granted to Tenant under this Article is personal to the Tenant
and any Permitted Transferee, and may not be exercised by any assignee,
sublessee or transferee of Tenant’s or a Permitted Transferee’s interest in this
Lease.

 

4.                                       Possession and Commencement Date.

 

4.1                                 Landlord shall deliver possession of the
Premises to Tenant on the later of (a) the Execution Date and (b) the date in
which Landlord receives evidence of Tenant’s insurance (pursuant to Section 4.6)
and the Security Deposit (such date, the “Possession Date”) for the purpose of
constructing the work to be performed by Tenant and described in the Work Letter
(the “Tenant Improvements”).  During the period beginning on the Possession Date
and continuing through the Term Commencement Date, Tenant and its contractors,
representatives and agents shall be entitled to enter the Premises, the Building
and the Project for the sole purposes of (i) constructing the Tenant
Improvements in the Premises and (ii) in Landlord’s sole and absolute
discretion, placing personal property in the Premises.  Such access shall
include the right to use the loading dock serving the Building and the
Building’s parking facilities and elevators.

 

4.2                                 Tenant shall cause the Tenant Improvements
to be constructed in the Premises

 

5

--------------------------------------------------------------------------------


 

pursuant to the Work Letter attached hereto as Exhibit B (the “Work Letter”). 
Tenant shall pay all of the costs and expenses in connection with the
construction of the Tenant Improvements, except that Landlord shall make
available to Tenant the following allowance amounts:  (a) Six Million Three
Hundred Twenty-Seven Thousand Eight Hundred Forty Dollars ($6,327,840) (based
upon One Hundred Twenty Dollars ($120.00) per square foot of Rentable Area (as
defined below)) (the “Base TI Allowance”) plus (b) if properly requested by
Tenant pursuant to this Section, Seven Hundred Ninety Thousand Nine Hundred
Eighty Dollars ($790,980) (based upon Fifteen Dollars ($15.00) per square foot
of Rentable Area) (the “Additional TI Allowance”), for a total of Seven Million
One Hundred Eighteen Thousand Eight Hundred Twenty Dollars ($7,118,820) (based
upon One Hundred Thirty-Five Dollars ($135.00) per square foot of Rentable
Area).  The Base TI Allowance, together with the Additional TI Allowance (if
properly requested by Tenant pursuant to this Article), shall be referred to
herein as the “TI Allowance.”  Notwithstanding the foregoing, the TI Allowance
shall be adjusted based upon the final Rentable Area of the Premises.  The TI
Allowance may be applied to the costs of (n) construction, (o) a construction
manager reasonably approved by Landlord, (p) space planning, architect,
engineering and other related services performed by third parties unaffiliated
with Tenant, (q) building permits and other taxes, fees, charges and levies by
Governmental Authorities (as defined below) for permits or for inspections of
the Tenant Improvements, (r) costs and expenses for construction labor,
material, equipment and fixtures, and (s) office/moveable lab furniture,
fixtures and equipment (provided that the portion of the TI Allowance applied to
costs described in this clause (s) shall not exceed a total of Seven Hundred
Twenty-Four Thousand Nine Hundred Ninety-Two Dollars ($724,992) (based upon
Twelve Dollars ($12.00) per square foot of Rentable Area of the initial Premises
and Expansion Premises); provided, however, such amount shall be adjusted based
upon the final Rentable Area of the initial Premises and the Expansion
Premises).  In no event shall the TI Allowance be used for (v) the cost of work
that is not authorized by the Approved Plans (as defined in the Work Letter) or
otherwise approved in writing or deemed approved by Landlord, (w) payments to
Tenant or any affiliates of Tenant (other than reimbursements to Tenant for
costs incurred in connection with the items described in the immediately
preceding sentence), (x) costs resulting from any default by Tenant of its
obligations under this Lease or (y) costs that are recoverable by Tenant from a
third party (e.g., insurers, warrantors, or tortfeasors).  Tenant shall not be
obligated to pay any construction supervision or management fee to Landlord with
respect to the Tenant Improvement work (including in connection with Landlord’s
review of plans, specifications and drawings).

 

4.3                                 Base Rent shall be increased to include the
amount of the Additional TI Allowance disbursed by Landlord in accordance with
this Lease at a rate of $0.012 per square foot per month per Dollar of
Additional TI Allowance per square foot used.  Tenant shall have until May 31,
2013 (the “TI Deadline”), to expend the unused portion of the TI Allowance,
after which date Landlord’s obligation to fund such costs shall expire. The
amount by which Base Rent shall be increased shall be determined (and Base Rent
shall be increased accordingly) as of the Term Commencement Date and, if such
determination does not reflect use by Tenant of all of the Additional TI
Allowance, shall be determined again as of the TI Deadline, with Tenant paying
(on the next succeeding day that Base Rent is due under this Lease (the “TI
True-Up Date”)) any underpayment of the further adjusted Base Rent for the
period beginning on the Term Commencement Date and ending on the TI True-Up
Date.

 

6

--------------------------------------------------------------------------------


 

4.4                                 Landlord shall not be obligated to expend
any portion of the Additional TI Allowance until Tenant submits to Landlord a
duly authorized and executed letter substantially in the form attached hereto as
Exhibit D (an “Additional TI Allowance Request Letter”), specifying the portion
of the Additional TI Allowance that Tenant desires to receive.  In no event
shall any unused TI Allowance entitle Tenant to a credit against Rent payable
under this Lease.  Tenant shall deliver to Landlord (i) a certificate of
occupancy for the Premises suitable for the Permitted Use and (ii) a Certificate
of Substantial Completion in the form of the American Institute of Architects
document G704, executed by the project architect and the general contractor.

 

4.5                                 Architect/Test Fit Allowance.  Landlord
shall pay for two (2) preliminary space plans at Landlord’s sole cost and
expense, not to exceed a total of Five Thousand Dollars ($5,000.00) (the
“Test-Fit Allowance”).  The Test-Fit Allowance shall be separate from and in
addition to the TI Allowance.  Should architectural costs and expenses exceed
the Test-Fit Allowance, any such architectural fees in excess of the Test-Fit
Allowance may be paid out of the TI Allowance.

 

4.6                                 Prior to entering upon the Premises, Tenant
shall furnish to Landlord evidence satisfactory to Landlord that insurance
coverages required of Tenant under the provisions of Article 23 are in effect,
and such entry shall be subject to all the terms and conditions of this Lease
other than the payment of Base Rent (as defined below), Operating Expenses (as
defined below) and the Property Management Fee (as defined below).

 

4.7                                 Intentionally Deleted.

 

4.8                                 Tenant shall pay for all water, gas, heat,
light, power, telephone, internet service, cable television, other
telecommunications and other utilities supplied to the Premises for use during
Tenant’s construction of the Tenant Improvements and until the Term Commencement
Date.  Tenant shall pay all such utility charges (as reasonably determined by
Landlord) and the cost to purchase and install any temporary utility meters to
measure such utilities, together with any fees, surcharges and taxes thereon for
the period beginning on the date that Tenant first accesses the Premises for any
reason after the Execution Date.

 

5.                                       Condition of Premises.  Tenant
acknowledges that, except as set forth in this Section, neither Landlord nor any
agent of Landlord has made any representation or warranty with respect to the
condition of the Premises, the Building or the Project, or with respect to the
suitability of the Premises, the Building or the Project for the conduct of
Tenant’s business.  Tenant acknowledges that (a) it is fully familiar with the
condition of the Premises and agrees to take the same in its condition “as is”
as of the Execution Date and (b) Landlord shall have no obligation to alter,
repair or otherwise prepare the Premises for Tenant’s occupancy or to pay for or
construct any improvements to the Premises, except with respect to the Base TI
Allowance and, if properly requested by Tenant pursuant to the terms of the
Lease, the Additional TI Allowance and the performance of the Landlord
Improvements (as defined in the Work Letter).  Tenant’s taking of possession of
the Premises shall, except as otherwise agreed to in writing by Landlord and
Tenant, and without limiting the obligations of Landlord described in Article
18, and subject to the remaining provisions of this Section, conclusively
establish that the Premises, the Building and the Project were at such time in
good, sanitary and satisfactory condition and repair.

 

7

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Landlord shall, at its sole cost and expense and
in accordance with Exhibit B, construct and deliver the following improvements
consistent with improvements to other multi-tenant buildings in the Project, to
the Building Common Area, in order to support multi-tenanting the Building:
(m) a common lobby on the first (1st) floor of the Building, (n) lobby and suite
directional signage, (o) utility meters for the Building Common Area and (p) a
service elevator.  As of the Term Commencement Date, (y) the Building Common
Area shall be compliance with all Applicable Laws, including the ADA, and
(z) all base Building systems set forth on Exhibit L attached hereto shall be in
good working order and condition.  In addition, Landlord shall, at its sole cost
and expense (and not as an Operating Expense), perform the repairs identified in
Exhibit N.  In the event any base Building systems set forth on Exhibit L
require replacement (as reasonably determined by Landlord and for reasons other
than those caused by Tenant) during the initial twelve (12) months of the Term,
Landlord, at its sole cost and expense (and not as an Operating Expense), shall
make such replacements (provided, however, that any ordinary repair and
maintenance costs of such base Building systems shall be included as an
Operating Expense).

 

6.                                       Rentable Area.

 

6.1                                 The term “Rentable Area” shall reflect such
areas as reasonably calculated by Landlord’s architect, as the same may be
reasonably adjusted from time to time by Landlord in consultation with
Landlord’s architect to reflect changes to the Premises, the Building or the
Project, as applicable.

 

6.2                                 The Rentable Area of the Building is
generally determined by making separate calculations of Rentable Area applicable
to each floor within the Building and totaling the Rentable Area of all floors
within the Building.  The Rentable Area of a floor is computed by measuring to
the outside finished surface of the permanent outer Building walls.  The full
area calculated as previously set forth is included as Rentable Area, without
deduction for columns and projections or vertical penetrations, including
stairs, elevator shafts, flues, pipe shafts, vertical ducts and the like, as
well as such items’ enclosing walls.

 

6.3                                 The term “Rentable Area,” when applied to
the Premises, is that area equal to the usable area of the Premises, plus an
equitable allocation of Rentable Area within the Building that is not then
utilized or expected to be utilized as usable area, including that portion of
the Building devoted to corridors, equipment rooms, restrooms, elevator lobby,
atrium and mailroom.

 

6.4                                 The Rentable Area of the Project is the
total Rentable Area of all buildings within the Project.

 

6.5                                 Review of allocations of Rentable Areas as
between tenants of the Building and the Project shall be made as frequently as
Landlord deems appropriate, provided any reallocation shall represent an
equitable apportionment as between tenants of the Building and the Project. 
Landlord shall notify (verbal notification shall be acceptable) Tenant of any
adjustments in the allocation of Rentable Areas affecting Tenant’s Pro Rata
Share and, prior to implementing any such modifications with respect to Tenant,
Landlord shall meet with Tenant (and Tenant shall not unreasonably withhold,
condition or delay such meeting) in good faith to explain and discuss

 

8

--------------------------------------------------------------------------------


 

such modifications.  If Tenant objects in good faith that any reallocation is
inequitable, Landlord and Tenant shall endeavor in good faith to resolve such
objection, but Tenant shall continue to pay Rent in accordance with such
reallocation until Landlord and Tenant resolve such objection.  Tenant shall not
have the right to object to the calculation of the Rentable Area if the
calculations are certified by a licensed architect as being correct, but the
foregoing shall not prevent Tenant from challenging, in good faith, any such
allocations as inequitable as provided above.

 

 

7.                                       Rent.

 

7.1                                 Tenant shall pay to Landlord as Base Rent
for the Premises, commencing on the Term Commencement Date, the sums set forth
in Section 2.3.  Base Rent shall be paid in equal monthly installments as set
forth in Section 2.3, each in advance on the first day of each and every
calendar month during the Term.

 

7.2                                 In addition to Base Rent, but subject to
Section 9.5, Tenant shall pay to Landlord as additional rent (“Additional Rent”)
at times hereinafter specified in this Lease (a) Tenant’s Share (as defined
below) of Operating Expenses (as defined below), (b) the Property Management Fee
(as defined below) and (c) any other amounts that Tenant assumes or agrees to
pay under the provisions of this Lease that are owed to Landlord, including any
and all other sums that may become due by reason of any default of Tenant or
failure on Tenant’s part to comply with the agreements, terms, covenants and
conditions of this Lease to be performed by Tenant, after notice and the lapse
of any applicable cure periods.

 

7.3                                 Base Rent and Additional Rent shall together
be denominated “Rent.”  Rent shall be paid to Landlord, without abatement,
deduction or offset, except as expressly provided otherwise in Sections 2.3 and
16.2, in lawful money of the United States of America at the office of Landlord
as set forth in Section 2.8 or to such other person or at such other place as
Landlord may from time designate in writing.  In the event the Term commences or
ends on a day other than the first day of a calendar month, then the Rent for
such fraction of a month shall be prorated for such period on the basis of a
thirty (30) day month and shall be paid at the then-current rate for such
fractional month.

 

8.                                       Intentionally omitted.

 

9.                                       Operating Expenses.

 

9.1                                 As used herein, the term “Operating
Expenses” shall include the following costs and expenses incurred by Landlord in
connection with the ownership and operation of the Project:

 

(a)                                  Government impositions, including property
tax costs consisting of real and personal property taxes and assessments
(including amounts due under any improvement bond upon the Building or the
Project (including the parcel or parcels of real property upon which the
Building, the other buildings in the Project and areas serving the Building and
the Project are located)) or assessments in lieu thereof imposed by any federal,
state, regional, local or municipal governmental authority, agency or
subdivision (each, a “Governmental Authority”); taxes on or measured by gross
rentals received from the rental of space in the Project; taxes based on the
square footage of the Premises, the Building or the Project, as well as any
parking

 

9

--------------------------------------------------------------------------------


 

charges, utilities surcharges or any other costs levied, assessed or imposed by,
or at the direction of, or resulting from Applicable Laws or interpretations
thereof, promulgated by any Governmental Authority in connection with the use or
occupancy of the Project or the parking facilities serving the Project; taxes on
this transaction or any document to which Tenant is a party creating or
transferring an interest in the Premises; any fee for a business license to
operate an office building; and any expenses, including the reasonable cost of
attorneys or experts, reasonably incurred by Landlord in seeking reduction by
the taxing authority of the applicable taxes, less tax refunds obtained as a
result of an application for review thereof.  Notwithstanding the foregoing,
Operating Expenses shall not include (i) any federal or state income taxes,
franchise taxes, capital stock, estate or inheritance taxes or taxes that are
the personal obligation of Tenant or of another tenant of the Project, including
taxes on the personal property of Tenant or other tenants of the Project or
(ii) any transfer taxes imposed in connection with any transfer by Landlord of
the ownership of the Project or any portion thereof or any interest therein; and

 

(b)                                 All other costs of any kind paid or incurred
by Landlord in connection with the operation or maintenance of the Building and
the Project (including, the Building Common Area and the Project Common Area
(including the Amenities Building, which shall include (i) Project office rent
(at market rates) for a commercially reasonably amount of space, to the extent
an office used for Project operations is maintained at the Project, plus
customary expenses for such office and (ii) fair market rent for the portion of
the Amenities Building used in providing the Amenities Building Services));
costs of repairs and replacements to improvements within the Building, Building
Common Area, Project Common Areas, North Campus or the Project as a whole as
appropriate to maintain the such areas as required hereunder (but excluding the
cost of alterations attributable solely to other tenants of the Project); costs
of utilities furnished to the Common Areas; sewer fees; cable television; trash
collection; cleaning, including windows; heating; ventilation; air-conditioning;
maintenance of landscaping and grounds; maintenance of drives and parking areas;
maintenance of the roof; security services and devices; building supplies;
maintenance or replacement of equipment utilized for operation and maintenance
of the Building, Building Common Area, Project Common Areas, North Campus or the
Project as a whole; license, permit and inspection fees; sales, use and excise
taxes on goods and services purchased by Landlord in connection with the
operation, maintenance or repair of the systems and equipment of the Building,
Building Common Area, Project Common Areas, North Campus or the Project as a
whole; telephone, postage, stationery supplies and other expenses incurred in
connection with the operation, maintenance or repair of the Building, Building
Common Area, Project Common Areas, North Campus or the Project as a whole;
accounting, legal and other professional fees and expenses incurred in
connection with the Building, Building Common Area, Project Common Areas, North
Campus or the Project as a whole; costs of furniture, draperies, carpeting,
landscaping and other customary and ordinary items of personal property provided
by Landlord for use in Common Areas or in the Project office; capital
expenditures incurred (i) in replacing obsolete equipment, (ii) for the primary
purpose of reducing Operating Expenses or (iii) required by any Governmental
Authority to comply with changes in Applicable Laws that take effect after the
Execution Date or to ensure continued compliance with Applicable Laws in effect
as of the Execution Date (collectively, “Permitted Capital Expenditures”), in
each case amortized over the useful life thereof, as reasonably determined by
Landlord, in accordance with generally accepted accounting principles; costs of
complying with Applicable Laws that are first enacted or first made applicable
to the Project after the Term Commencement Date (and excluding such costs
incurred

 

10

--------------------------------------------------------------------------------


 

to remedy non-compliance as of the Term Commencement Date with Applicable Laws);
costs to keep the Project in compliance with, or fees otherwise required under,
any CC&Rs (as defined below) (including the costs of funding reasonable reserves
as may be permitted by the CC&Rs to provide for future repairs and
replacements), but excluding costs incurred to remedy non-compliance as of the
Term Commencement Date with the CC&Rs; insurance premiums, including premiums
for public liability, property casualty, earthquake, terrorism and environmental
coverages; the cost of any commercially reasonable deductible paid by Landlord
with respect to any insured loss pursuant to the terms of insurance policies;
service contracts; costs of services of independent contractors retained to do
work of a nature referenced above; and costs of compensation (including
employment taxes and fringe benefits) of all persons who perform regular and
recurring duties connected with the day-to-day operation and maintenance of the
Project, its equipment, the adjacent walks, landscaped areas, drives and parking
areas, including janitors, floor waxers, window washers, watchmen, gardeners,
sweepers and handymen (provided that such costs for personnel not exclusively
engaged in the management of the Project but who work on the Project and other
projects shall be equitably allocated among the Project and all such projects in
proportion to their time spent in performing services for the Project and such
other projects).

 

(c)                                  Notwithstanding the foregoing, Operating
Expenses shall not include any leasing commissions; expenses that relate to
preparation of rental space for a tenant, including completing, fixturing,
furnishing, renovating or otherwise improving, decorating or redecorating space
for a tenant, or vacant, leasable space in the Project, including space planning
and interior design fees for same, “tap” fees allocated to a specific tenant,
inspection costs incurred with respect to the installation of tenant
improvements, tenant allowances and other tenant concessions; advertising,
marketing, promotional and entertainment expenses (including vendor and tenant
relation programs); construction clean-up and disposal costs; expenses in
connection with services or benefits which are provided to another tenant or
occupant of the Project but are not offered to Tenant (whether or not such other
tenant or occupant is charged therefor); any gifts provided to any entity
whatsoever (including Tenant); any entertainment expenses including
“above-standard” cleaning associated with parties or events; expenses of initial
development and construction (including the Landlord Improvements), including
grading, paving, landscaping and decorating; legal expenses (including
attorneys’ fees and court costs) relating to tenants of the Project (other than
Tenant), including legal expenses incurred by Landlord or its agents in
connection with the negotiation of leases with prospective tenants and occupants
of the Project (other than Tenant), and legal expenses incurred in connection
with disputes and enforcement of any leases with tenants of the Project (other
than Tenant); costs of repairs to the extent reimbursed by payment of insurance
proceeds received by Landlord (or proceeds that would have been received by
Landlord if Landlord had maintained the insurance required under this Lease) or
payment otherwise received from a tenant or other third party, including costs
covered by and reimbursed under any contractor, manufacturer or supplier
warranty or service contract; costs incurred to comply with Applicable Laws
relating to the removal of Hazardous Materials (as defined in Article 21 below)
or to remove, remedy, treat or contain any Hazardous Material to the extent such
costs (w) result from Landlord’s gross negligence or willful misconduct,
(x) resulted from Hazardous Materials that are placed on, or released into the
Project by Tenant, or are otherwise made Tenant’s responsibility pursuant to
Article 21, (in which case Tenant shall be responsible for such costs in
accordance with Article 21) or another tenant at the Project; (y) resulted from
Hazardous Materials which existed in the Building or on the Property prior to
the

 

11

--------------------------------------------------------------------------------


 

Execution Date and (z) as to any other Hazardous Materials-related costs not
described in (w), (x) or (y), Landlord will first exhaust any available
insurance proceeds and use good faith and commercially reasonable efforts (short
of litigation) to pursue any third parties for reimbursement of any such costs
prior to including such amounts in Operating Expenses; payments of principal,
finance charges or interest upon loans to Landlord or secured by a mortgage or
deed of trust covering the Project or a portion thereof or on any other debt of
Landlord (provided that interest upon a government assessment or improvement
bond payable in installments shall constitute an Operating Expense under
Subsection 9.1(a)); payments under any ground lease; tax penalties incurred as a
result of Landlord’s gross negligence or inability or unwillingness to make
payments and/or to file any tax or informational returns when due; costs arising
solely from the gross negligence or willful misconduct of Landlord, its
employees or agents; costs or expenses (i.e., fines, penalties and legal fees)
incurred due to Landlord’s default of this Lease or any other lease at the
Project, or Landlord’s willful violation of any Applicable Law; costs of
charitable or political contributions; costs for procurement, installation or
removal of sculpture, paintings or other works of art; amounts with respect to
the general corporate overhead and general administrative expenses (except as
otherwise permitted in this Article) of Landlord or its affiliates, including
salaries of executive officers of Landlord and any other employees of Landlord
above the level of senior property manager; a property management fee other than
the Property Management Fee (as defined below); costs associated with the
operation of the business of the partnership as distinguished from the costs of
operation of the Project; depreciation claimed by Landlord for tax purposes
(provided that this exclusion of depreciation is not intended to delete from
Operating Expenses actual costs of repairs and replacements and reasonable
reserves in regard thereto that are provided for in Subsection 9.1(b)); capital
expenditures other than Permitted Capital Expenditures; services, items and
benefits for which Tenant or any other tenant or occupant of the Project is
specifically obligated to (or does) reimburse Landlord (except such costs
reimbursed as operating expenses pursuant to a lease provision similar to this
Section 9.1); costs or fees relating to the defense of Landlord’s title to or
interest in the Project, or any part thereof; and taxes that are excluded from
Operating Expenses by the last sentence of Subsection 9.1(a).  To the extent
that Tenant uses more than Tenant’s Pro Rata Share of any item of Operating
Expenses, Tenant shall pay Landlord for such excess in addition to Tenant’s
obligation to pay Tenant’s Pro Rata Share of Operating Expenses (such excess,
together with Tenant’s Pro Rata Share, “Tenant’s Share”).

 

9.2                                 From and after the Term Commencement Date,
except as otherwise provided in Section 9.5, Tenant shall pay to Landlord on the
first day of each calendar month of the Term, as Additional Rent, (a) the
Property Management Fee (as defined below) and (b) Landlord’s estimate of
Tenant’s Share of Operating Expenses with respect to the Building, the North
Campus and the Project, as applicable, for such month.  For purposes of
determining the estimated amount payable each month by Tenant pursuant to clause
(b) above, Landlord shall endeavor to provide Tenant (within sixty (60) days
after the commencement of each calendar year during the Term) a statement of
Landlord’s estimate of Tenant’s Share of annual Operating Expenses for such
calendar year.  Prior to receiving such estimate of annual Operating Expenses,
Tenant shall continue to pay Operating Expenses based upon the previous estimate
of annual Operating Expenses.

 

(a)                                  The “Property Management Fee” shall equal
three percent (3%) of Base Rent due from Tenant.  Tenant shall pay the Property
Management Fee in accordance with

 

12

--------------------------------------------------------------------------------


 

Section 9.2 with respect to the entire Term, including any extensions thereof or
any holdover periods, regardless of whether Tenant is obligated to pay Base
Rent, Operating Expenses or any other Rent with respect to any such period or
portion thereof; provided, however, that Tenant shall not be required to pay the
Property Management Fee for the first five (5) months of the Term.

 

(b)                                 Within ninety (90) days after the conclusion
of each calendar year (or such longer period as may be reasonably required by
Landlord), Landlord shall furnish to Tenant a statement showing in reasonable
detail the actual Operating Expenses and Tenant’s Share of Operating Expenses
for the previous calendar year.  Any additional sum due from Tenant to Landlord
shall be due and payable within ten (10) days following written invoice from
Landlord (subject to Tenant’s audit rights set forth in Section 9.4).  If the
amounts paid by Tenant pursuant to this Section exceed Tenant’s Share of
Operating Expenses for the previous calendar year, then Landlord shall credit
the difference against the Rent next due and owing from Tenant; provided that,
if the Lease term has expired, Landlord shall accompany said statement with
payment for the amount of such difference.  Notwithstanding anything herein to
the contrary, beginning with calendar year 2014, any annual increase in Tenant’s
Share of Operating Expenses (excluding taxes and insurance) shall be limited to
no greater than a four percent (4%) per annum increase over the amount charged
as Tenant’s Share of Operating Expenses (excluding taxes and insurance) for the
prior calendar year.

 

(c)                                  Any amount due under this Section for any
period that is less than a full month shall be prorated (based on a thirty
(30)-day month) for such fractional month.

 

9.3                                 Landlord may, from time to time, modify
Landlord’s calculation and allocation procedures for Operating Expenses, so long
as such modifications produce Dollar results substantially consistent with
Landlord’s then-current practice at the Project and are consistently and
uniformly (on a proportionate basis) applied to all tenants of the Project in a
reasonable, non-discriminatory manner.  Since the Project consists of multiple
buildings, certain Operating Expenses may pertain to a particular building(s),
certain Operating Expenses may pertain to the North Campus and other Operating
Expenses to the Project as a whole.  Landlord reserves the right in its
reasonable discretion to allocate any such costs applicable to any particular
building within the Project to such building, any such costs applicable to the
North Campus to each building in the North Campus (including the Building) and
other such costs applicable to the Project to each building in the Project
(including the Building), with the tenants in each building being responsible
for paying their respective proportionate shares of their buildings to the
extent required under their leases; provided, Landlord shall allocate such costs
to the buildings (including the Building) in a reasonable, non-discriminatory
manner.  Such allocation shall be binding on Tenant.

 

9.4                                 Landlord’s annual statement shall be final
and binding upon Tenant unless Tenant, within sixty (60) days after Tenant’s
receipt thereof, shall elect to audit any item therein by giving written notice
to Landlord, reasonably describing the items to be audited; provided that Tenant
shall in all events pay the amount specified in Landlord’s annual statement,
pending the results of the Independent Review and determination of the
Accountant(s), as applicable and as each such term is defined below.  If, during
such sixty (60) day period, Tenant reasonably and in good faith questions or
contests the correctness of Landlord’s statement of Tenant’s Share of

 

13

--------------------------------------------------------------------------------


 

Operating Expenses, Landlord shall provide Tenant with reasonable access to
Landlord’s books and records to the extent relevant to determination of
Operating Expenses, and such information as Landlord reasonably determines to be
responsive to Tenant’s written inquiries.  In the event that, after Tenant’s
review of such information, Landlord and Tenant cannot agree upon the amount of
Tenant’s Share of Operating Expenses, then Tenant shall have the right to have
an independent public accounting firm hired by Tenant on an hourly basis and not
on a contingent-fee basis (at Tenant’s sole cost and expense) and approved by
Landlord (which approval Landlord shall not unreasonably withhold or delay)
audit and review such of Landlord’s books and records for the year in question
as directly relate to the determination of Operating Expenses for such year (the
“Independent Review”).  Landlord shall make such books and records available at
the location where Landlord maintains them in the ordinary course of its
business.  Landlord need not provide copies of any books or records.  Tenant
shall commence the Independent Review within fifteen (15) days after the date
Landlord has given Tenant access to Landlord’s books and records for the
Independent Review.  Tenant shall complete the Independent Review and notify
Landlord in writing of Tenant’s specific objections to Landlord’s calculation of
Operating Expenses (including Tenant’s accounting firm’s written statement of
the basis, nature and amount of each proposed adjustment) no later than sixty
(60) days after Landlord has first given Tenant access to Landlord’s books and
records for the Independent Review.  Landlord shall review the results of any
such Independent Review.  The parties shall endeavor to agree promptly and
reasonably upon Operating Expenses taking into account the results of such
Independent Review.  If, as of sixty (60) days after Tenant has submitted the
Independent Review to Landlord, the parties have not agreed on the appropriate
adjustments to Operating Expenses, then the parties shall engage a mutually
agreeable independent third party accountant with at least ten (10) years’
experience in commercial real estate accounting in the Counties of Alameda or
San Mateo who has not been retained or engaged by either party during the
previous ten (10) years (the “Accountant”).  If the parties cannot agree on the
Accountant, each shall within ten (10) days after such impasse appoint an
Accountant (different from the accountant and accounting firm that conducted the
Independent Review) and, within ten (10) days after the appointment of both such
Accountants, those two Accountants shall select a third (which cannot be the
accountant and accounting firm that conducted the Independent Review).  If
either party fails to timely appoint an Accountant, then the Accountant the
other party appoints shall be the sole Accountant.  Within ten (10) days after
appointment of the Accountant(s), Landlord and Tenant shall each simultaneously
give the Accountants (with a copy to the other party) its determination of
Operating Expenses, with such supporting data or information as each submitting
party determines appropriate.  Within ten (10) days after such submissions, the
Accountants shall by majority vote select either Landlord’s or Tenant’s
determination of Operating Expenses.  The Accountants may not select or
designate any other determination of Operating Expenses.  The determination of
the Accountant(s) shall bind the parties.  If the parties agree or the
Accountant(s) determine that the Operating Expenses actually paid by Tenant for
the calendar year in question exceeded Tenant’s obligations for such calendar
year, then Landlord shall, at Tenant’s option, either (a) credit the excess to
the next succeeding installments of estimated Additional Rent or (b) pay the
excess to Tenant within thirty (30) days after delivery of such results.  If the
parties agree or the Accountant(s) determine that Tenant’s payments of Operating
Expenses for such calendar year were less than Tenant’s obligation for the
calendar year, then Tenant shall pay the deficiency to Landlord within thirty
(30) days after delivery of such results.  If the Independent Review reveals or
the Accountant(s) determine that the

 

14

--------------------------------------------------------------------------------


 

Operating Expenses billed to Tenant by Landlord and paid by Tenant to Landlord
for the applicable calendar year in question exceeded by more than five percent
(5%) what Tenant should have been billed during such calendar year, then
Landlord shall pay the reasonable cost of the Independent Review and the cost of
the Accountant(s).  In all other cases Tenant shall pay the cost of the
Independent Review and the Accountant(s).

 

9.5                                 Tenant shall not be responsible for
Operating Expenses attributable to the time period prior to the Term
Commencement Date; provided, however, that if Tenant substantially completes the
Tenant Improvements and occupies the Premises for the conduct of its business
prior to the Term Commencement Date, Tenant shall be responsible for Tenant’s
Share of Operating Expenses from such earlier date of occupation.  Tenant’s
responsibility for Tenant’s Share of Operating Expenses shall continue to the
latest of (a) the date of termination of the Lease, (b) the date Tenant has
fully vacated the Premises and (c) if termination of the Lease is due to a
default by Tenant, the date of rental commencement of a replacement tenant.

 

9.6                                 Operating Expenses for the calendar year in
which Tenant’s obligation to share therein commences and for the calendar year
in which such obligation ceases shall be prorated on a basis reasonably
determined by Landlord.  Expenses such as taxes, assessments and insurance
premiums that are incurred for an extended time period shall be prorated based
upon the time periods to which they apply so that the amounts attributed to the
Premises relate in a reasonable manner to the time period wherein Tenant has an
obligation to share in Operating Expenses.

 

9.7                                 Within sixty (60) business days after the
end of each calendar month, Tenant shall submit to Landlord an invoice, or, in
the event an invoice is not available, an itemized list, of all costs and
expenses that (a) Tenant has incurred (either internally or by employing third
parties) during the prior month and (b) for which Tenant reasonably believes it
is entitled to reimbursements from Landlord pursuant to the terms of this Lease
or that Tenant reasonably believes is the responsibility of Landlord pursuant to
this Lease or the Work Letter.  The failure to submit such an invoice shall not,
in and of itself, result in the waiver of Tenant’s right to reimbursement of
such costs and expenses.

 

9.8                                 In the event that less than ninety-five
percent (95%) of the Building, North Campus or Project is fully occupied, Tenant
acknowledges that Landlord may extrapolate each component of Operating Expenses
that vary depending on the occupancy of the Building, North Campus or Project,
as applicable, by dividing (a) the total cost of such Operating Expenses by
(b) the Rentable Area of the Building, North Campus or Project (as applicable)
that is occupied, then multiplying (y) the resulting quotient by (z) ninety-five
percent (95%) of the total Rentable Area of the Building, North Campus or
Project (as applicable).  Tenant shall pay Tenant’s Share of the product of
(y) and (z), subject to adjustment as reasonably determined by Landlord;
provided, however, that Landlord shall not recover more than one hundred percent
(100%) of Operating Expenses.

 

10.                                 Taxes on Tenant’s Property.

 

10.1                           Tenant shall be responsible for paying (prior to
delinquency) any and all taxes levied against any personal property or trade
fixtures placed by Tenant in or about the Premises.

 

15

--------------------------------------------------------------------------------


 

For the avoidance of doubt, Tenant shall have the right to contest (by
appropriate legal proceedings, diligently pursued and in Tenant’s name only) the
imposition or amount of taxes imposed on any personal property or trade fixtures
of Tenant placed in or about the Premises or the Project; provided that
(a) Tenant shall first make all contested payments, under protest if it desires,
(b) the Premises, Building or Project are not in any danger of being sold,
forfeited, lost or interfered with, (c) all expenses incurred in connection with
such proceedings shall be paid by Tenant and (d) such dispute does not result in
a violation of Applicable Laws.

 

10.2                           If any such taxes on Tenant’s personal property
or trade fixtures are levied against Landlord or Landlord’s property or, if the
assessed valuation of the Building, the Property or the Project is expressly
increased by inclusion therein of a value attributable to Tenant’s personal
property or trade fixtures, and if Landlord, after written notice to Tenant,
pays the taxes based upon any such increase in the assessed value of the
Building, the Property or the Project, then Tenant shall, upon demand, repay to
Landlord the taxes so paid by Landlord.

 

10.3                           If any improvements in or alterations to the
Premises, whether owned by Landlord or Tenant and whether or not affixed to the
real property so as to become a part thereof, are assessed for real property tax
purposes at a valuation higher than the valuation at which improvements
conforming to Landlord’s building standards (the “Building Standard”) in other
spaces in the Building are assessed, then the real property taxes and
assessments levied against Landlord or the Building, the Property or the Project
by reason of such excess assessed valuation shall be deemed to be taxes levied
against personal property of Tenant and shall be governed by the provisions of
Section 10.2, but only to the extent the applicable taxing authority has made a
separate assessment therefor.  Any such excess assessed valuation due to
improvements in or alterations to space in the Project leased by other tenants
at the Project shall not be included in Operating Expenses.  If the records of
the County Assessor are available and sufficiently detailed to serve as a basis
for determining whether such Tenant improvements or alterations are assessed at
a higher valuation than the Building Standard, then such records shall be
binding on both Landlord and Tenant.

 

11.                                 Security Deposit.

 

11.1                           Tenant shall deposit with Landlord on or before
the Execution Date the sum set forth in Section 2.6 (the “Security Deposit”),
which sum shall be held by Landlord as security for the faithful performance by
Tenant of all of the terms, covenants and conditions of this Lease to be kept
and performed by Tenant during the period commencing on the Execution Date and
ending upon the expiration or termination of Tenant’s obligations under this
Lease.  If Tenant commits any Default, including any provision relating to the
payment of Rent, then Landlord may (but shall not be required to) use, apply or
retain all or any part of the Security Deposit for the payment of any Rent or
any other sum in default, or to compensate Landlord for any other loss or damage
that Landlord may suffer by reason of Tenant’s Default.  If any portion of the
Security Deposit is so used or applied, then Tenant shall, within ten (10) days
following demand therefor, deposit cash with Landlord in an amount sufficient to
restore the Security Deposit to its original amount, and Tenant’s failure to do
so shall be a material breach of this Lease.  The provisions of this
Article shall survive the expiration or earlier termination of this Lease. 
TENANT HEREBY WAIVES THE REQUIREMENTS OF SECTION 1950.7 OF THE CALIFORNIA CIVIL
CODE, AS THE SAME MAY BE AMENDED FROM TIME TO TIME.

 

16

--------------------------------------------------------------------------------


 

11.2                           In the event of bankruptcy or other
debtor-creditor proceedings against Tenant, the Security Deposit shall be deemed
to be applied first to the payment of Rent and other charges due Landlord for
all periods prior to the filing of such proceedings.

 

11.3                           Landlord shall deliver to any purchaser of
Landlord’s interest in the Premises the funds deposited hereunder by Tenant, and
thereupon Landlord shall be discharged from any further liability with respect
to such deposit.  This provision shall also apply to any subsequent transfers.

 

11.4                           If Tenant shall fully and faithfully perform
every provision of this Lease to be performed by it, then the Security Deposit,
or any balance thereof, shall be returned to Tenant (or, at Landlord’s option,
to the last assignee of Tenant’s interest hereunder) within thirty (30) days
after the expiration or earlier termination of this Lease.

 

11.5                           Intentionally omitted.

 

11.6                           If the Security Deposit shall be in cash,
Landlord shall hold the Security Deposit in an account at a banking organization
selected by Landlord; provided, however, that Landlord shall not be required to
maintain a separate account for the Security Deposit, but may intermingle it
with other funds of Landlord.  Landlord shall be entitled to all interest and/or
dividends, if any, accruing on the Security Deposit.  Landlord shall not be
required to credit Tenant with any interest for any period during which Landlord
does not receive interest on the Security Deposit.

 

11.7                           The Security Deposit may be in the form of cash,
a letter of credit in the form required by this Section or any other security
instrument acceptable to Landlord in its sole discretion.  Tenant may at any
time, except when Tenant is in Default (as defined below), deliver a letter of
credit (the “L/C Security”) as the entire Security Deposit, as follows:

 

(a)                                  If Tenant elects to deliver L/C Security,
then Tenant shall provide Landlord, and maintain in full force and effect
throughout the Term and until the date that is three (3) months after the
then-current Term Expiration Date, a letter of credit in the form of Exhibit E
issued by an issuer reasonably satisfactory to Landlord, in the amount of the
Security Deposit, with an initial term of at least one year.  Landlord may
require the L/C Security to be re-issued by a different issuer at any time
during the Term if Landlord reasonably believes that the issuing bank of the L/C
Security is or may soon become insolvent; provided, however, Landlord shall
return the existing L/C Security to the existing issuer immediately upon receipt
of the substitute L/C Security.  If any issuer of the L/C Security shall become
insolvent or placed into FDIC receivership, then Tenant shall deliver to
Landlord (promptly after becoming aware of such insolvency or receivership, but
in no event, later than thirty (30) days after such insolvency or receivership)
substitute L/C Security issued by an issuer reasonably satisfactory to Landlord,
and otherwise conforming to the requirements set forth in this Article.  As used
herein with respect to the issuer of the L/C Security, “insolvent” shall mean
the determination of insolvency as made by such issuer’s primary bank regulator
(i.e., the state bank supervisor for state chartered banks; the OCC or OTS,
respectively, for federally chartered banks or thrifts; or the Federal Reserve
for its member banks).  In addition, Tenant may, from time to time, replace any
L/C Security with new L/C Security satisfying the requirements of this Section,
and Landlord shall reasonably cooperate with Tenant’s efforts to do so,
including by executing such

 

17

--------------------------------------------------------------------------------


 

instruments as may be reasonably required to evidence the Landlord’s consent to
the termination of the replaced L/C Security; provided, however, that Landlord
shall not be required execute any such instrument prior to receiving such
replacement L/C Security satisfying the requirements of this Section.  If, at
the Term Expiration Date, any Rent remains uncalculated or unpaid, then: 
(i) Landlord shall with reasonable diligence complete any necessary
calculations; (ii) Tenant shall extend the expiry date of such L/C Security from
time to time as Landlord reasonably requires; and (iii) in such extended period,
Landlord shall not unreasonably refuse to consent to an appropriate reduction of
the L/C Security.  Tenant shall reimburse Landlord for its reasonable legal
costs in handling Landlord’s acceptance of any replacement or extension L/C
Security (not to exceed Two Thousand Dollars ($2,000) per replacement or
extension).

 

(b)                                 If Tenant delivers to Landlord satisfactory
L/C Security in place of any cash Security Deposit previously delivered,
Landlord shall remit to Tenant the cash Security Deposit (or applicable portion
thereof) Landlord previously held.

 

(c)                                  Landlord may draw upon the L/C Security,
and hold and apply the proceeds in the same manner and for the same purposes as
the Security Deposit, if:  (i) an uncured Default (as defined below) exists;
(ii) as of the date that is thirty (30) days before any L/C Security expires
(even if such scheduled expiry date is after the Term Expiration Date) Tenant
has not delivered to Landlord an amendment or replacement for such L/C Security,
satisfying the requirements in Subsection 11.7(a), extending the expiry date to
the earlier of (1) three (3) months after the then-current Term Expiration Date
or (2) the date one year after the then-current expiry date of the L/C Security;
(iii) the L/C Security provides for automatic renewals, Landlord asks the issuer
to confirm the current L/C Security expiry date, and the issuer fails to do so
within ten (10) business days; (iv) Tenant fails to pay (when and as Landlord
reasonably requires) any bank charges for Landlord’s transfer of the L/C
Security; or (v) the issuer of the L/C Security ceases, or announces that it
will cease, to maintain an office in the city where Landlord may present drafts
under the L/C Security (and fails to permit drawing upon the L/C Security by
overnight courier or facsimile).  This Section does not limit any other
provisions of this Lease allowing Landlord to draw the L/C Security under
specified circumstances.

 

(d)                                 Tenant shall not seek to enjoin, prevent, or
otherwise interfere with Landlord’s draw under L/C Security, even if it violates
this Lease.  Tenant acknowledges that the only effect of a wrongful draw would
be to substitute a cash Security Deposit for L/C Security, causing Tenant no
legally recognizable damage.  Landlord shall hold the proceeds of any draw in
the same manner and for the same purposes as a cash Security Deposit.  In the
event of a wrongful draw, the parties shall cooperate to allow Tenant to post
replacement L/C Security simultaneously with the return to Tenant of the
wrongfully drawn sums, and Landlord shall upon request confirm in writing to the
issuer of the L/C Security that Landlord’s draw was erroneous.

 

(e)                                  If Landlord transfers its interest in the
Premises, then Landlord shall have the right to assign the benefits of the L/C
Security to the transferee, and Landlord shall have no liability for any
subsequent draws against the L/C Security; and Tenant agrees to look solely to
the new landlord for the return of the Security Deposit; provided that such
purchaser or lessee assumes all of the obligations of Landlord arising hereunder
from and after the date of the transfer.  Tenant shall be responsible for the
payment of all fees in connection with any such transfer of the L/C Security. 
Tenant, at its sole cost and expense, shall reasonably cooperate with

 

18

--------------------------------------------------------------------------------


 

Landlord’s efforts to assign the L/C Security, including by executing and
delivering (within five (5) business days after receiving a request from
Landlord) such instruments as may be reasonably required to evidence Tenant’s
consent thereto and delivering (within ten (10) business days after receiving a
request from Landlord) an amendment to the L/C Security naming Landlord’s
grantee as substitute beneficiary.  The provisions hereof shall apply to every
transfer or assignment made of the L/C Security to a new landlord.  If the
required Security Deposit changes while L/C Security is in force, then Tenant
shall deliver (and, if the issuer requires, Landlord shall consent to) a
corresponding amendment to the L/C Security.

 

12.                                 Use.

 

12.1                           Tenant shall use the Premises for the purpose set
forth in Section 2.7, and shall not use the Premises, or permit or suffer the
Premises to be used, for any other purpose without Landlord’s prior written
consent, which consent Landlord may withhold in its sole and absolute
discretion.  Nothing in this Section is intended to prohibit Tenant from using
the Premises to construct the Tenant Improvements.

 

12.2                           Tenant shall not use or occupy the Premises in
violation of Applicable Laws; zoning ordinances; or the certificate of occupancy
issued for the Building or the Project, and shall, upon five (5) days’ written
notice from Landlord, discontinue any use of the Premises that is declared or
claimed by any Governmental Authority having jurisdiction to be a violation of
any of the above, or that in Landlord’s reasonable opinion violates any of the
above.  Tenant shall comply with any direction of any Governmental Authority
having jurisdiction that shall, by reason of the nature of Tenant’s use or
occupancy of the Premises, impose any duty upon Tenant or Landlord with respect
to the Premises or with respect to the use or occupation thereof.

 

12.3                           Tenant shall not do or permit to be done anything
that will invalidate any fire, environmental, extended coverage or any other
insurance policy covering the Building or the Project, and shall comply with all
rules, orders, regulations and requirements of the insurers of the Building and
the Project of which Tenant is aware or given prior written notice, and Tenant
shall promptly, upon demand, reimburse Landlord for any additional premium
charged for such policy by reason of Tenant’s failure to comply with the
provisions of this Article.

 

12.4                           Tenant shall keep all doors opening onto public
corridors closed, except when in use for ingress and egress.

 

12.5                           No additional locks, bolts or alarm or access
control/monitoring systems of any kind shall be placed upon any of the doors or
windows by Tenant, nor shall any changes be made to existing locks or the
mechanisms thereof without Landlord’s prior written consent, such consent not to
be unreasonably withheld, conditioned or delayed.  Notwithstanding the
foregoing, Landlord acknowledges that Tenant intends to install certain security
access controls in the Premises as part of the Tenant Improvements and Landlord
shall review such controls as part of the Tenant Improvements in accordance with
the provisions of the Work Letter.  Tenant shall, upon termination of this
Lease, return to Landlord all keys to offices and restrooms either furnished to
or otherwise procured by Tenant.  In the event any key so furnished to Tenant is
lost, Tenant shall pay to Landlord the cost of replacing the same or of changing
the lock or locks opened by such lost key if Landlord shall deem it necessary to
make such change.

 

19

--------------------------------------------------------------------------------


 

12.6                           No awnings or other projections shall be attached
to any outside wall of the Building.  No curtains, blinds, shades or screens
shall be attached to or hung in, or used in connection with, any window or door
of the Premises other than Landlord’s standard window coverings without
Landlord’s prior written consent, such consent not to be withheld, conditioned
or delayed as long as such proposed window coverings present an external
appearance reasonably uniform with Landlord’s standard window coverings. 
Neither the interior nor exterior of any windows shall be coated or otherwise
sunscreened without Landlord’s prior written consent, such consent not to be
unreasonably withheld, conditioned or delayed, nor shall any bottles, parcels or
other articles be placed on the windowsills.  No equipment, furniture or other
items of personal property shall be placed on any exterior balcony without
Landlord’s prior written consent, such consent not to be unreasonably withheld,
conditioned or delayed.

 

12.7                           No sign, advertisement or notice (“Signage”)
shall be exhibited, painted or affixed by Tenant on any part of the Premises or
the Building without Landlord’s prior written consent. Subject to the provisions
of this Section, Tenant shall have the right to Building Standard monument,
lobby, directory and suite Signage.  Signage shall conform to Landlord’s design
criteria.  For any Signage, Tenant shall, at Tenant’s own cost and expense,
(a) acquire all permits for such Signage in compliance with Applicable Laws and
(b) design, fabricate, install and maintain such Signage in a first-class
condition.  Tenant shall be responsible for reimbursing Landlord for costs
incurred by Landlord in removing any of Tenant’s Signage upon the expiration or
earlier termination of the Lease.  Interior signs on entry doors to the Premises
and the directory tablet shall be inscribed, painted or affixed for Tenant by
Landlord at Tenant’s sole cost and expense, and shall be of a size, color and
type and be located in a place acceptable to Landlord.  The directory tablet
shall be provided exclusively for the display of the name and location of
tenants only.  Tenant shall not place anything on the exterior of the corridor
walls or corridor doors other than Landlord’s standard lettering.  Subject to
Landlord’s approval (which shall not be unreasonably withheld, conditioned or
delayed) and consistent with Landlord’s standard building signage program,
Tenant may place its logo on the door leading into the Premises.  At Landlord’s
option, Landlord may install any Tenant Signage, and Tenant shall pay all costs
associated with such installation within thirty (30) days after demand therefor.

 

12.8                           Tenant shall only place equipment within the
Premises with floor loading consistent with the Building’s then-current
structural design without Landlord’s prior written approval, and such equipment
shall be placed in a location designed to carry the weight of such equipment. 
Tenant shall be solely responsible for the cost of any structural upgrades
needed to the Building as a result of Tenant’s high density storage equipment,
or use thereof, (which structural upgrades shall be made in accordance with the
provisions of this Lease and the Work Letter).  Any such high density storage
equipment, or use thereof, shall in no way compromise the structural integrity
of the Building (including the roof of the Building).

 

12.9                           Tenant shall cause any equipment or machinery to
be installed in the Premises so as to reasonably prevent sounds or vibrations
therefrom from extending into the Common Areas or other offices in the Project.

 

12.10                     Tenant shall not (a) do or permit anything to be done
in or about the Premises that shall unreasonably interfere with the rights of
other tenants or occupants of the Project, or injure them, (b) use or allow the
Premises to be used for unlawful purposes, (c) cause, maintain or

 

20

--------------------------------------------------------------------------------


 

permit any nuisance or waste in, on or about the Project or (d) take any other
action that would in Landlord’s reasonable determination in any manner adversely
affect other tenants’ quiet use and enjoyment of their space other than in a de
minimis manner or adversely impact their ability to conduct business in a
professional and suitable work environment other than in a de minimis manner.

 

12.11                     Notwithstanding any other provision herein to the
contrary, Tenant shall be responsible for all liabilities, costs and expenses
arising out of or in connection with the compliance of the Premises with the
Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., and any state and
local accessibility laws, codes, ordinances and rules (collectively, and
together with regulations promulgated pursuant thereto, the “ADA”), and Tenant
shall indemnify, save, defend and hold Landlord and its affiliates, employees,
agents and contractors; and any lender, mortgagee or beneficiary (each, a
“Lender” and, collectively with Landlord and its affiliates, employees, agents
and contractors, the “Landlord Indemnitees”) harmless from and against any
demands, claims, liabilities, losses, costs, expenses, actions, causes of
action, damages or judgments, and all reasonable expenses (including reasonable
attorneys’ fees, charges and disbursements) incurred in investigating or
resisting the same (collectively, “Claims”) arising out of any such failure of
the Premises to comply with the ADA.  Landlord shall be responsible for causing
the Building Common Area and the parking facilities to comply with the ADA, and
shall indemnify, save, defend (at Tenant’s option) and hold Tenant and its
affiliates, employees, agents and contractors harmless from and against any
Claims incurred arising out of such failure.  The provisions of this
Section shall survive the expiration or earlier termination of this Lease.

 

13.                                 Rules and Regulations, CC&Rs, Parking
Facilities and Common Areas.

 

13.1                           Tenant shall have the non-exclusive right, in
common with others, to use the Common Areas in conjunction with Tenant’s use of
the Premises for the Permitted Use, and such use of the Common Areas and
Tenant’s use of the Premises shall be subject to the rules and regulations
adopted by Landlord and attached hereto as Exhibit F, together with such other
reasonable and nondiscriminatory rules and regulations as are hereafter
promulgated by Landlord (in its sole and absolute discretion, provided that such
sole and absolute discretion shall not reduce Landlord’s obligation to make such
rules and regulations reasonable and nondiscriminatory), delivered in writing to
Tenant from time to time (the “Rules and Regulations”).  Tenant shall faithfully
observe and comply with the Rules and Regulations.  Landlord shall not be
responsible to Tenant for the violation or non-performance by any other tenant
or any agent, employee or invitee thereof of any of the Rules and Regulations
but shall not enforce the Rules and Regulations in a discriminatory manner
against Tenant.

 

13.2                           This Lease is subject to any recorded covenants,
conditions or restrictions on the Project or Property (the “CC&Rs”), as the same
may be amended, amended and restated, supplemented or otherwise modified from
time to time; provided that any such amendments, restatements, supplements or
modifications do not materially modify Tenant’s rights or obligations
hereunder.  Tenant shall comply with the CC&Rs.

 

13.3                           Tenant, at no charge, shall have a non-exclusive,
irrevocable license to use Tenant’s Pro Rata Share of parking facilities serving
the Building in common on an unreserved basis with other tenants of the Building
during the Term.  As of the Execution Date, the parking

 

21

--------------------------------------------------------------------------------


 

ratio for the Building is three and two-tenths (3.2) parking spaces in the
parking facilities serving the Building for each one thousand (1,000) square
feet of Rentable Area.  Subject only to the loss or destruction of parking
facilities (or portion thereof) as a result of condemnation or casualty,
Tenant’s Pro Rata Share of the parking facilities serving the Building shall not
be reduced below three and two-tenths (3.2) parking spaces in the parking
facilities serving the Building for each one thousand (1,000) square feet of
Rentable Area.

 

13.4                           Tenant agrees to cooperate reasonably with
Landlord and other tenants in the use of the parking facilities.  If Landlord
reasonably determines that the parking facilities are becoming overcrowded,
Landlord shall have the right (but subject to Section 13.3) to limit the use
thereof by Tenant and other tenants of the Building in a non-discriminatory
manner by reasonably allocating parking spaces among Tenant and other tenants of
the Building or the Project.  Nothing in this Section, however, is intended to
create an affirmative duty on Landlord’s part to monitor parking.

 

13.5                           Landlord reserves the right to modify the Common
Areas, including the right to add or remove exterior and interior landscaping
and to subdivide real property.  Tenant acknowledges that Landlord specifically
reserves the right to allow the exclusive use of corridors and restroom
facilities located on specific floors to one or more tenants occupying such
floors; provided, however, that Tenant shall not be deprived of the use of the
corridors reasonably required to serve the Premises or of restroom facilities
serving the floor upon which the Premises are located.

 

13.6                           Subject to Article 21 of this Lease regarding
Tenant’s obligations with respect to Hazardous Materials, Landlord hereby grants
Tenant a license during the Term of this Lease to build and maintain, at
Tenant’s sole cost and expense, a small storage shed (the “Hazardous Materials
Shed”) within the Common Area near the Building’s loading dock to store
combustibles and hazardous materials in accordance with all Applicable Laws. 
The design, construction, size and location of the Hazardous Materials Shed
shall be subject to Landlord’s approval, in its sole discretion, provided that
Landlord hereby approves the size and location of the Hazardous Materials Shed
as shown on Exhibit K attached hereto.  Tenant’s maintenance and use of the
Hazardous Materials Shed shall be subject to all provisions of this Lease,
provided that the Hazardous Materials Shed shall not be part of the Premises or
included in the Rentable Area of the Premises and Tenant shall not be obligated
to pay Base Rent or Operating Expenses with respect thereto.  The Hazardous
Materials Shed shall remain in the Common Areas upon Tenant’s surrender of the
Premises and shall be the property of Landlord.

 

14.                                 Project Control by Landlord.

 

14.1                           Landlord reserves full control over the Building
and the Project to the extent not inconsistent with Tenant’s use and enjoyment
of, and access to, the Premises and the parking areas as provided by this
Lease.  This reservation includes Landlord’s right to subdivide the Project;
convert the Building and other buildings within the Project to condominium
units; change the size of the Project by selling all or a portion of the Project
or adding real property and any improvements thereon to the Project; grant
easements and licenses to third parties; maintain or establish ownership of the
Building separate from fee title to the Property; make additions to or
reconstruct portions of the Building and the Project; install, use, maintain,
repair, replace and

 

22

--------------------------------------------------------------------------------


 

relocate for service to the Premises and other parts of the Building or the
Project pipes, ducts, conduits, wires and appurtenant fixtures, wherever located
in the Premises, the Building or elsewhere at the Project; and alter or relocate
any other Common Area or facility, including private drives, lobbies and
entrances; provided, however, that any such activities do not unreasonably
impair Tenant’s access to or use of the Premises, parking areas and Common Areas
adjacent to the Building.

 

14.2                           Possession of areas of the Premises necessary for
utilities, services, safety and operation of the Building is reserved to
Landlord.

 

14.3                           Tenant shall, at Landlord’s request, promptly
execute such further documents as may be reasonably appropriate to assist
Landlord in the performance of its obligations hereunder; provided that Tenant
need not execute any document that creates additional liability for Tenant,
materially reduces Tenant’s rights hereunder, that deprives Tenant of the quiet
enjoyment or use of the Premises as provided for in this Lease or materially
reduces the obligations of Landlord hereunder.

 

14.4                           Landlord may, at any and all reasonable times
during non-business hours (or during business hours if Tenant so requests or if
Landlord so requests with respect to Section 14.4(c)), and upon not less than
twenty-four (24) hours’ prior notice (provided that no time restrictions shall
apply or advance notice be required if an emergency necessitates immediate
entry, but Landlord shall use reasonable efforts to provide such prior notice as
may be practicable under the circumstances and shall provide notice and an
explanation of the emergency within a reasonable time following such entry),
enter the Premises to (a) inspect the same and to determine whether Tenant is in
compliance with its obligations hereunder, (b) supply any service Landlord is
required to provide hereunder, (c) show the Premises to prospective purchasers
or tenants during the final year of the Term, (d) post notices of
nonresponsibility, (e) access the telephone equipment, electrical substation and
fire risers and (f) alter, improve or repair any portion of the Building other
than the Premises for which access to the Premises is reasonably necessary. 
Tenant, in its sole discretion, shall have the right to accompany Landlord in
connection with any such entry (except for any entry as a result of or in
response to an emergency); provided, however, that if Tenant is not present at
the scheduled time of entry (as provided by Landlord’s notice requirement in
this Section), Landlord may enter the Premises without the company of Tenant
(except for the laboratory areas of the Premises (as described below), unless an
emergency necessitates immediate entry).  Landlord shall coordinate with Tenant
to schedule in advance any entry to the laboratory areas of the Premises or the
Hazardous Materials Shed, which entry Tenant shall not unreasonably withhold,
condition or delay, (except in the case of any emergency, as set forth below, in
which case, no prior notice, coordination or scheduling shall be required), and
except in the event of an emergency, Landlord shall not enter such laboratory
areas or the Hazardous Materials Shed unless accompanied by a representative of
Tenant.  Any entry to the laboratory areas of the Premises by Landlord shall be
subject to the reasonable safety rules and procedures of Tenant (as provided to
Landlord), except in the case of an emergency, in which case, no such safety
rules and procedures shall apply.  In connection with any alteration,
improvement or repair as described in Subsection 14.4(f) (which shall include
any excavation that may need to be made upon land adjacent to or under the
Building), Landlord may erect in the Premises or elsewhere in the Project
scaffolding and other structures reasonably required for the alteration,
improvement or repair work to be performed

 

23

--------------------------------------------------------------------------------


 

(and, in the event of any excavation, Tenant shall afford to the person causing
or authorized to cause such excavation, license to enter the Premises for the
purpose of performing such work as shall be necessary to preserve and protect
the Building from injury or damage and to support the same by proper
foundations); provided, however, that except in the case of any emergency (as
set forth below), Landlord shall use commercially reasonable efforts to
coordinate with Tenant to schedule such alteration, improvement or repairs with
Tenant in advance.  Without limiting Section 16.2, in no event shall Tenant’s
Rent abate as a result of Landlord’s activities pursuant to this Section (except
in the case of any entry described in Section 14.4(f) which substantially
interferes with Tenant’s use of the Premises for the Permitted Use and continues
for more than five (5) consecutive business days, in which event Base Rent shall
abate commencing on the sixth (6th) business day with respect to the portion of
the Premises so affected until Tenant’s use of such portion of the Premises for
the Permitted Use is no longer being substantially interfered with); provided,
however, that all such activities shall be conducted in such a manner so as to
cause as little interference to Tenant as is reasonably possible.  Landlord
shall at all times retain a key with which to unlock all of the doors in the
Premises and the Hazardous Materials Shed.  If an emergency necessitates
immediate access to the Premises, Landlord may use whatever force is necessary
to enter the Premises, and any such entry to the Premises shall not constitute a
forcible or unlawful entry to the Premises, a detainer of the Premises, or an
eviction of Tenant from the Premises or any portion thereof.  Any notice or
explanation required by this Section to be given to Tenant shall be permitted to
be given verbally or by email.

 

15.                                 Quiet Enjoyment.  So long as Tenant is not
in Default under this Lease, Landlord or anyone acting through or under Landlord
shall not disturb Tenant’s occupancy of the Premises, except as permitted by
this Lease.

 

16.                                 Utilities and Services.

 

16.1                           Tenant shall pay for all water (including the
cost to service, repair and replace reverse osmosis, de-ionized and other
treated water), gas, heat, light, power, telephone, internet service, cable
television, other telecommunications and other utilities supplied to the
Premises, together with any fees, surcharges and taxes thereon.  Tenant, as part
of the Tenant Improvements, shall install meters to measure Tenant’s use of such
utilities supplied to the Premises and Tenant shall pay the cost of such use
(along with any monitoring costs) to Landlord as Additional Rent.  If any such
utility is not separately metered to Tenant, Tenant shall pay Tenant’s Share (as
defined in Section 9.1(c)) of all charges of such utility jointly metered with
other premises as Additional Rent.  In the event that the Building, the North
Campus or Project is less than fully occupied, Tenant acknowledges that Landlord
may extrapolate utility usage that vary depending on the occupancy of the
Building, the North Campus or Project, as applicable, by dividing (a) the total
cost of utility usage by (b) the Rentable Area of the Building, North Campus or
Project (as applicable) that is occupied, then multiplying (y) the resulting
quotient by (z) ninety-five percent (95%) of the total Rentable Area of the
Building, North Campus or Project (as applicable).  Tenant shall pay Tenant’s
Share of the product of (y) and (z), subject to adjustment based on actual usage
as reasonably determined by Landlord.  In no event shall Landlord recover more
than one hundred percent (100%) of such utility costs.

 

16.2                           Landlord shall not be liable for, nor shall any
eviction of Tenant result from, the failure to furnish any utility or service,
whether or not such failure is caused by accident;

 

24

--------------------------------------------------------------------------------


 

breakage; repair; strike, lockout or other labor disturbance or labor dispute of
any character; act of terrorism; shortage of materials, which shortage is not
unique to Landlord or Tenant, as the case may be; governmental regulation,
moratorium or other governmental action, inaction or delay; or other causes
beyond Landlord’s control (collectively, “Force Majeure”) or Landlord’s
negligence.  In the event of such failure, Tenant shall not be entitled to
termination of this Lease or any abatement or reduction of Rent, nor shall
Tenant be relieved from the operation of any covenant or agreement of this
Lease.  Notwithstanding anything to the contrary in this Lease, if, for more
than five (5) consecutive business days following written notice to Landlord and
either (a) as a direct result of Landlord’s gross negligence or willful
misconduct or (b) as a direct result of an event that is insured against under
Landlord’s business interruption insurance, the provision of HVAC or other
utilities to all or a material portion of the Premises that Landlord must
provide pursuant to this Lease is interrupted, then Tenant’s Base Rent and
Operating Expenses (or, to the extent that less than all of the Premises are
affected, a proportionate amount (based on the Rentable Area of the Premises
that is rendered unusable) of Base Rent and Operating Expenses) shall thereafter
be abated until the Premises are again usable by Tenant for the Permitted Use;
provided, however, that, if Landlord is diligently pursuing the restoration of
such HVAC and other utilities and Landlord provides substitute HVAC and other
utilities reasonably suitable for Tenant’s continued use and occupancy of the
Premises for the Permitted Use (e.g., supplying potable water or portable air
conditioning equipment), then neither Base Rent nor Operating Expenses shall be
abated.  In the event of any interruption of HVAC or other utilities that
Landlord must provide pursuant to this Lease, regardless of the cause, Landlord
shall diligently pursue the restoration of such HVAC and other utilities. 
Notwithstanding anything in this Lease to the contrary, but subject to
Article 24 (which shall govern in the event of a casualty), the provisions of
this Section shall be Tenant’s sole recourse and remedy in the event of an
interruption of HVAC or other utilities to the Premises.

 

16.3                           Tenant shall pay for, prior to delinquency of
payment therefor, any utilities and services that may be furnished to the
Premises during or, if Tenant occupies the Premises after the expiration or
earlier termination of the Term, after the Term, beyond those utilities provided
by Landlord, including telephone, internet service, cable television and other
telecommunications, together with any fees, surcharges and taxes thereon.  Upon
Landlord’s demand, utilities and services provided to the Premises that are
separately metered shall be paid by Tenant directly to the supplier of such
utilities or services.

 

16.4                           Tenant shall not, without Landlord’s prior
written consent, use any device in the Premises (including data processing
machines) that will in any way increase the amount of ventilation, air exchange,
gas, steam, electricity or water beyond the existing capacity of the Building or
Project as proportionately allocated to the Premises based upon Tenant’s Pro
Rata Share of the Building or (b) exceed Tenant’s Pro Rata Share of the
Building’s capacity to provide such utilities or services.  As of the Execution
Date, the Building capacities are as set forth in Exhibit L attached hereto.  In
the event Tenant shall require utilities or services in excess of its allocated
amount (as described above), Tenant shall first procure Landlord’s consent for
the use thereof, which consent Landlord may condition upon the availability of
such excess utilities or services, and Tenant shall pay as Additional Rent an
amount equal to the cost of providing such excess utilities and services.

 

16.5                           Intentionally omitted.

 

25

--------------------------------------------------------------------------------


 

16.6                           Landlord shall provide water in Common Areas for
lavatory and landscaping purposes only, which water shall be from the local
municipal or similar source; provided, however, that if Landlord determines that
Tenant requires, uses or consumes water provided to the Common Areas for any
purpose other than ordinary lavatory purposes, Landlord may install a water
meter (“Tenant Water Meter”) and thereby measure Tenant’s water consumption for
all purposes.  Tenant shall pay Landlord for the costs of any Tenant Water Meter
and the installation and maintenance thereof during the Term.  If Landlord
installs a Tenant Water Meter, Tenant shall pay for water consumed, as shown on
such meter, as and when bills are rendered.  If Tenant fails to timely make such
payments, Landlord may pay such charges and collect the same from Tenant.  Any
such costs or expenses incurred or payments made by Landlord for any of the
reasons or purposes stated in this Section shall be deemed to be Additional Rent
payable by Tenant and collectible by Landlord as such.

 

16.7                           Landlord reserves the right to stop service of
the elevator, plumbing, ventilation, air conditioning and utility systems, when
Landlord reasonably deems necessary or desirable, due to accident, emergency or
the need to make repairs, alterations or improvements, until such repairs,
alterations or improvements shall have been completed; provided, that, except in
the event of an emergency, Landlord shall use commercially reasonable efforts to
coordinate with Tenant to schedule in advance and conduct such activities in
such a manner so as to reasonably minimize interference to Tenant’s use of the
Premises for the Permitted Use.  Except as provided in Section 16.2, Landlord
shall further have no responsibility or liability for failure to supply elevator
facilities, plumbing, ventilation, air conditioning or utility service when
prevented from doing so by Force Majeure or Landlord’s negligence; a failure by
a third party to deliver gas, oil or another suitable fuel supply; or Landlord’s
inability by exercise of reasonable diligence to obtain gas, oil or another
suitable fuel.  Without limiting the foregoing, it is expressly understood and
agreed that any covenants on Landlord’s part to furnish any service pursuant to
any of the terms, covenants, conditions, provisions or agreements of this Lease,
or to perform any act or thing for the benefit of Tenant, shall not be deemed
breached if Landlord is unable to furnish or perform the same by virtue of Force
Majeure or Landlord’s negligence.

 

16.8                           For the Premises, Landlord shall (a) maintain and
operate the heating, ventilating and air conditioning systems used for the
Permitted Use only (“HVAC”) and (b) subject to clause (a) above, furnish HVAC as
reasonably required (except as this Lease otherwise provides) for reasonably
comfortable occupancy of the Premises twenty-four (24) hours a day, every day
during the Term, subject to casualty, eminent domain or as otherwise specified
in this Article.  Except as provided in Section 16.2, Landlord shall have no
liability, and Tenant shall have no right or remedy, on account of any
interruption or impairment in HVAC services; provided that Landlord diligently
endeavors to cure any such interruption or impairment.

 

16.9                           For any utilities serving the Premises for which
Tenant is billed directly by such utility provider, Tenant agrees to furnish to
Landlord (a) any invoices or statements for such utilities within thirty (30)
days after Tenant’s receipt thereof, and (b) within thirty (30) days after each
calendar year during the Term, an ENERGY STAR® Statement of Performance (or
similar comprehensive utility usage report (e.g., related to Labs 21), if
requested by Landlord).  Tenant shall retain records of utility usage at the
Premises, including invoices and statements from the utility provider, for at
least twenty-four (24) months.  Tenant acknowledges that any utility information
for the Premises, the Building and the Project may be shared with third parties,

 

26

--------------------------------------------------------------------------------


 

including Landlord’s consultants and Governmental Authorities.  In the event
that Tenant fails to comply with this Section, Tenant hereby authorizes Landlord
to collect utility usage information directly from the applicable utility
providers.

 

17.                                 Alterations.

 

17.1                           Tenant shall make no alterations, additions or
improvements in or to the Premises or engage in any construction, demolition,
reconstruction, renovation, or other work (whether major or minor) of any kind
in, at, or serving the Premises (“Alterations”) without Landlord’s prior written
approval, which approval Landlord shall not unreasonably withhold, condition or
delay; provided, however, that in the event any proposed Alteration affects
(a) any structural portions of the Building, including exterior walls, roof,
foundation, foundation systems (including barriers and subslab systems), or core
of the Building, (b) the exterior of the Building or (c) any Building systems,
including elevator, plumbing, air conditioning, heating, electrical, security,
life safety and power, then Landlord may withhold its approval with respect
thereto in its sole and absolute discretion.  Tenant shall, in making any such
Alterations, use only those architects, contractors, suppliers and mechanics of
which Landlord has given prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed.  In no event shall Tenant use or
Landlord be required to approve any architects, consultants, contractors,
subcontractors or material suppliers that Landlord reasonably believes could
cause labor disharmony.  In seeking Landlord’s approval, Tenant shall provide
Landlord, at least fourteen (14) days in advance of any proposed construction,
with plans, specifications, bid proposals, certified stamped engineering
drawings and calculations by Tenant’s engineer of record or architect or record,
(including connections to the Building’s structural system, modifications to the
Building’s envelope, non-structural penetrations in slabs or walls, and
modifications or tie-ins to life safety systems), requests for laydown areas and
such other information concerning the nature and cost of the Alterations as
Landlord may reasonably request.  Notwithstanding the foregoing, Tenant may make
strictly cosmetic changes to the Premises (“Cosmetic Alterations”) without
Landlord’s consent; provided that (y) the cost of any Cosmetic Alterations does
not exceed Fifty Thousand Dollars ($50,000) in any one instance or One Hundred
Thousand Dollars ($100,000) annually, (z) such Cosmetic Alterations do not
(i) require any structural or other substantial modifications to the Premises,
(ii) require any changes to, or adversely affect, the Building systems,
(iii) affect the exterior of the Building or (iv) trigger any requirement under
Applicable Laws that would require Landlord to make any alteration or
improvement to the Premises, the Building or the Project.  Tenant shall give
Landlord at least ten (10) days’ prior written notice of any Cosmetic
Alterations.

 

17.2                           Tenant shall not construct or permit to be
constructed partitions or other obstructions that might interfere with free
access to mechanical installation or service facilities of the Building or with
other tenants’ components located within the Building, or interfere with the
moving of Landlord’s equipment to or from the enclosures containing such
installations or facilities.

 

17.3                           Tenant shall accomplish any work performed on the
Premises or the Building in such a manner as to permit any life safety systems
to remain fully operable at all times, unless a temporary shutdown of such life
safety systems has been approved in writing by Landlord, in which case, any such
approved shutdown shall be administered as directed by Landlord.

 

27

--------------------------------------------------------------------------------


 

17.4                           Any work performed on the Premises, the Building
or the Project by Tenant or Tenant’s contractors shall be done at such times and
in such manner as Landlord may from time to time reasonably designate.  Tenant
covenants and agrees that all work done by Tenant or Tenant’s contractors shall
be performed in full compliance with Applicable Laws.  Within thirty (30) days
after completion of any Alterations, Tenant shall provide Landlord with complete
“as-built” drawing print sets and electronic CADD files on disc (or files in
such other current format in common use as Landlord reasonably approves or
requires) showing any changes in the Premises.

 

17.5                           Before commencing any Alterations or Tenant
Improvements, Tenant shall give Landlord at least fourteen (14) days’ prior
written notice of the proposed commencement of such work.  In addition, except
with respect to the Tenant Improvements (including the Expansion Improvements)
and any Cosmetic Alterations, Landlord may require that Tenant secure, at
Tenant’s own cost and expense, a completion and lien indemnity bond reasonably
satisfactory to Landlord for such work.

 

17.6                           Tenant shall repair any damage to the Premises
caused by Tenant’s removal of any property from the Premises.  During any such
restoration period, Tenant shall pay Rent to Landlord as provided herein as if
such space were otherwise occupied by Tenant.  The provisions of this
Section shall survive the expiration or earlier termination of this Lease.

 

17.7                           (a)           The Premises shall at all times
remain the property of Landlord and shall be surrendered to Landlord upon the
expiration or earlier termination of this Lease.

 

(b)                                 Except for those items listed on Exhibit H
attached hereto (which Exhibit H may be updated by Tenant from and after the
Term Commencement Date, subject to Landlord’s written consent) and subject to
Section 17.7(c), all Alterations, Signage, Tenant Improvements, attached
equipment, decorations, fixtures, movable laboratory casework and related
appliances, trade fixtures, additions and improvements attached to or built into
the Premises, made by either of the Parties (including all floor and wall
coverings, built-in furniture, built-in cabinet work and paneling, sinks and
related plumbing fixtures, laboratory benches, exterior venting fume hoods and
walk-in freezers and refrigerators, ductwork, conduits, electrical panels and
circuits, together with all additions and accessories thereto), shall (unless,
prior to such construction or installation, Landlord notifies Tenant in writing
that such item must be removed by Tenant upon the expiration or earlier
termination of the Term) (i) not be removed from the Premises by Tenant (without
prior written consent from Landlord) at any time during the Term and (ii) become
the property of Landlord upon the expiration or earlier termination of the Term,
and shall remain upon and be surrendered with the Premises as a part thereof.

 

(c)                                  Notwithstanding anything to the contrary
set forth in this Section 17.7, any business and trade fixtures, machinery and
equipment (whether or not affixed to the Premises) that Tenant purchases without
the use of any funds provided by Landlord (including the TI Allowance, Base
Expansion TI Allowance and any other allowance provided by Landlord) shall, at
Tenant’s option, remain the property of Tenant and Tenant may remove such
equipment at the end of the Term (subject to Tenant’s repair obligations in
Section 17.6).

 

28

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding any other provision of this
Article to the contrary, in no event shall Tenant remove any improvement from
the Premises as to which Landlord contributed payment, including the Tenant
Improvements, without Landlord’s prior written consent, which consent Landlord
may withhold in its sole and absolute discretion.

 

(e)                                  If Tenant shall fail to remove any of its
effects from the Premises prior to termination of this Lease, then Landlord may,
at its option, remove the same in any manner that Landlord shall choose and
store such effects without liability to Tenant for loss thereof or damage
thereto, and Tenant shall pay Landlord, upon demand, any costs and expenses
incurred due to such removal and storage or Landlord may, at its sole option and
without notice to Tenant, sell such property or any portion thereof at private
sale and without legal process for such price as Landlord may obtain and apply
the proceeds of such sale against any (i) amounts due by Tenant to Landlord
under this Lease and (ii) any expenses incident to the removal, storage and sale
of such personal property.

 

17.8                           Tenant shall reimburse Landlord for any extra
expenses actually incurred by Landlord by reason of faulty work done by Tenant
or its contractors, or by reason of delays caused by such work, or by reason of
inadequate clean-up.

 

17.9                           Within ninety (90) days after final completion of
the Tenant Improvements or any other Alterations performed by Tenant with
respect to the Premises, Tenant shall submit to Landlord documentation showing
the amounts expended by Tenant with respect to such Tenant Improvements and
Alterations, together with supporting documentation reasonably acceptable to
Landlord.

 

17.10                     Tenant shall take, and shall cause its contractors to
take, commercially reasonable steps to protect the Premises during the
performance of any Alterations, including covering or temporarily removing any
window coverings so as to guard against dust, debris or damage.

 

17.11                     Tenant shall require its contractors and
subcontractors performing work on the Premises to name the parties specified in
Section 23.4 as additional insureds on their respective insurance policies as
their interests may appear.

 

18.                                 Repairs and Maintenance.

 

18.1                           Landlord shall repair and maintain in good
condition and repair the structural and exterior portions and Common Areas of
the Building and the Project, and the base Building systems set forth on
Exhibit L attached hereto, including roofing and covering materials;
foundations; exterior walls; plumbing; fire sprinkler systems and fire alarms
(if any); heating, ventilating, air conditioning systems; elevators; and
electrical systems installed or furnished by Landlord.

 

18.2                           Except for services of Landlord, if any, required
by Section 18.1, Tenant shall at Tenant’s sole cost and expense maintain and
keep the Premises and every part thereof in good condition and repair, damage
thereto from ordinary wear and tear and casualty and condemnation excepted. 
Subject to Section 17.7, Tenant shall, upon the expiration or sooner termination
of the Term, surrender the Premises to Landlord in substantially as good a
condition as when received

 

29

--------------------------------------------------------------------------------


 

(except that the improvements in the Premises shall be surrendered in
substantially as good a condition as existed on the Term Commencement Date),
ordinary wear and tear and casualty and condemnation excepted; and shall, at
Landlord’s request and Tenant’s sole cost and expense, remove all telephone and
data systems, wiring and equipment from the Premises, and repair any damage to
the Premises caused thereby.  Landlord shall have no obligation to alter,
remodel, improve, repair, decorate or paint the Premises or any part thereof.

 

18.3                           Except as provided Section 16.2, Landlord shall
not be liable for any failure to make any repairs or to perform any maintenance
that is Landlord’s obligation pursuant to this Lease unless such failure shall
persist for an unreasonable time after Tenant provides Landlord with written
notice of the need of such repairs or maintenance.  In the event that Landlord
timely fails to make a repair or perform maintenance that is Landlord’s
obligation pursuant to this Lease, Tenant may notify Landlord of such failure
and, if Landlord does not make the repair or perform the maintenance within
thirty (30) days after Landlord’s receipt of such notice (or, if such repair or
maintenance cannot reasonably be completed with such period, within the period
of time reasonably required (so long as Landlord begins the repair or
maintenance within such period and diligently prosecutes the same to
completion)), Tenant may perform the repair or maintenance; provided, that
before performing any such repairs or maintenance, Tenant shall notify Landlord
of Tenant’s intent to do so and shall use commercially reasonable efforts to
coordinate with Landlord, and any other tenants of the Project that may be
affected, to schedule such repairs or maintenance.  Notwithstanding the
foregoing, in the event of an emergency that poses an imminent threat of harm to
the Premises or people or property within the Premises, Tenant may perform such
repairs as is necessary to repair the portion of the Premises affected by such
emergency; provided, however, that prior to taking any such action or performing
such work, Tenant shall contact Landlord (via phone, if necessary) and shall not
take such action or perform such work if Landlord promptly commits to perform
the same in at least an expeditious manner as Tenant is able to take such action
or perform such work and thereafter diligently prosecutes the same to
completion.  Landlord agrees to reimburse Tenant for such portion of the
reasonable out-of-pocket costs of such work performed by Tenant pursuant to this
Section that is Landlord’s responsibility under this Lease within thirty (30)
days after receipt of an invoice from Tenant therefor.  Tenant shall use
commercially reasonable efforts to minimize interference with the rights of
other tenants to use their respective premises in the Building.

 

18.4                           Intentionally omitted.

 

18.5                           This Article relates to repairs and maintenance
arising in the ordinary course of operation of the Building and the Project.  In
the event of a casualty described in Article 24, Article 24 shall apply in lieu
of this Article.  In the event of eminent domain, Article 25 shall apply in lieu
of this Article.

 

18.6                           Costs incurred by Landlord pursuant to this
Article shall constitute Operating Expenses, unless such costs are (i) excluded
from Operating Expenses pursuant to the definition thereof or (ii) incurred due
in whole or in part to any act, neglect, fault or omissions of Tenant or its
employees, agents, contractors or invitees, in which case Tenant shall, subject
to Section 23.7, pay to Landlord the reasonable cost of such repairs and
maintenance.

 

30

--------------------------------------------------------------------------------


 

19.                                 Liens.

 

19.1                           Subject to the immediately succeeding sentence,
Tenant shall keep the Premises, the Building and the Project free from any liens
arising out of work performed, materials furnished or obligations incurred by
Tenant.  Tenant further covenants and agrees that any mechanic’s lien filed
against the Premises, the Building or the Project for work claimed to have been
done for, or materials claimed to have been furnished to, shall be discharged or
bonded by Tenant within ten (10) business days after the earlier of
(a) obtaining knowledge and (b) receiving written notice of the filing thereof,
at Tenant’s sole cost and expense.

 

19.2                           Should Tenant fail to discharge or bond against
any lien of the nature described in Section 19.1 within the time period therein
provided, Landlord may, at Landlord’s election, pay such claim or post a bond or
otherwise provide security to eliminate the lien as a claim against title, and
Tenant shall immediately reimburse Landlord for the costs thereof as Additional
Rent.  Tenant shall indemnify, save, defend and hold the Landlord Indemnitees
harmless from and against any Claims arising from any such liens, including any
administrative, court or other legal proceedings related to such liens.

 

19.3                           In the event that Tenant leases or finances the
acquisition of office equipment, furnishings or other personal property of a
removable nature utilized by Tenant in the operation of Tenant’s business,
Tenant warrants that any Uniform Commercial Code financing statement shall, upon
its face or by exhibit thereto, indicate that such financing statement is
applicable only to removable personal property of Tenant located within the
Premises.  In no event shall the address of the Premises, the Building or the
Project be furnished on a financing statement without qualifying language as to
applicability of the lien only to removable personal property located in an
identified suite leased by Tenant.  Should any holder of a financing statement
record or place of record a financing statement that appears to constitute a
lien against any interest of Landlord or against equipment that may be located
other than within an identified suite leased by Tenant, Tenant shall, (a) within
ten (10) business days after earlier of (i) obtaining knowledge and (ii)
receiving written notice of the filing such financing statement, cause a copy of
the Lender security agreement or other documents to which the financing
statement pertains to be furnished to Landlord to facilitate Landlord’s ability
to demonstrate that the lien of such financing statement is not applicable to
Landlord’s interest and (b) cause Tenant’s Lender to amend, as soon as
reasonably practicable (but in no event longer than thirty (30) days after
obtaining knowledge of the filing of such financing statement), such financing
statement and any other documents of record to clarify that any liens imposed
thereby are not applicable to any interest of Landlord in the Premises, the
Building or the Project.

 

20.                                 Estoppel Certificate.  Tenant shall, within
ten (10) days of receipt of written notice from Landlord, execute, acknowledge
and deliver a statement in writing substantially in the form attached to this
Lease as Exhibit I, or on any other form reasonably requested by a proposed
Lender or purchaser, (a) certifying that this Lease is unmodified and in full
force and effect (or, if modified, stating the nature of such modification and
certifying that this Lease as so modified is in full force and effect) and the
dates to which rental and other charges are paid in advance, if any,
(b) acknowledging that there are not, to Tenant’s knowledge, any uncured
defaults on the part of Landlord hereunder, or specifying such defaults if any
are claimed, and (c) setting forth such further customary information with
respect to this Lease or the Premises as may be reasonably requested thereon. 
Any such statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the real property of which the Premises
are a

 

31

--------------------------------------------------------------------------------


 

part.  If Tenant fails to provide such statement within such ten (10) business
day period, then Landlord shall provide Tenant with a reminder notice requesting
that Tenant execute the certificate, and shall include a prominent, all capital
legend that failure to respond to such notice may result in Default under this
Lease.  Tenant’s failure to deliver such statement within five (5) business days
following the receipt of the reminder notice shall, at Landlord’s option,
constitute a Default (as defined below) under this Lease, and, in any event,
shall be binding upon Tenant that the Lease is in full force and effect and
without modification except as may be represented by Landlord in any certificate
prepared by Landlord and delivered to Tenant for execution.  Landlord shall,
within ten (10) business days after receipt of written notice from Tenant,
execute and deliver to Tenant, an estoppel certificate in form and substance
reasonably requested by Tenant certifying to such customary facts concerning the
status of the Lease as Tenant may reasonably request, which certificate may be
relied upon by Tenant and/or any lender, equity investor or partner, assignee or
sublessee, potential purchaser of Tenant or its assets or its interest in and to
the Lease, or other third party reasonably requested by Tenant.

 

21.                                 Hazardous Materials.

 

21.1                           Tenant shall not cause or permit any Hazardous
Materials (as defined below) to be brought upon, kept or used in or about the
Premises, the Building or the Project in violation of Applicable Laws by Tenant
or its affiliates, employees, agents, contractors or invitees (Tenant and such
parties are each referred to as a “Tenant Party” and collectively, the “Tenant
Parties”).  If Tenant breaches such obligation, or if the presence of Hazardous
Materials as a result of such a breach results in contamination of the Project,
any portion thereof, or any adjacent property, or if contamination of the
Premises otherwise occurs during the Term or any extension or renewal hereof or
holding over hereunder (other than if such contamination results from
(a) migration of Hazardous Materials from outside the Premises not caused by any
Tenant Party or (b) to the extent such contamination is solely caused by
Landlord’s negligence or willful misconduct), or if contamination of the Project
occurs as a result of Hazardous Materials that are placed or released on, into,
under or about the Project by a Tenant Party, then without limiting the
indemnification obligations set forth in the next sentence, Tenant shall
promptly take all actions at its sole cost and expense as are necessary to
return the Project, any portion thereof or any adjacent property to
substantially its respective condition existing prior to the time of such
contamination or, if the foregoing is not reasonably possible, in compliance
with Applicable Laws; provided that Landlord’s written approval of such action
shall first be obtained, which approval Landlord shall not unreasonably
withhold, condition or delay; and provided, further, that it shall be reasonable
for Landlord to withhold its consent if such actions could have a material
adverse long-term or short-term effect on the Project, any portion thereof or
any adjacent property.  Tenant shall indemnify, save, defend and hold the
Landlord Indemnitees harmless from and against any and all Claims that arise
during or after the Term as a result of any breach of this Article or
contamination that Tenant is responsible for pursuant to this Article.  This
indemnification by Tenant includes costs incurred in connection with any
investigation of site conditions or any clean-up, remedial, removal or
restoration work required by any Governmental Authority because of Hazardous
Materials present in the air, soil or groundwater above, on or under or about
the Project that are the responsibility of Tenant as provided above. 
Notwithstanding the foregoing, Landlord shall indemnify, save, defend (at
Tenant’s option) and hold Tenant and its affiliates, employees, agents and
contractors harmless from and against any and all Claims resulting from the
presence of Hazardous Materials at the Project in violation of Applicable

 

32

--------------------------------------------------------------------------------


 

Laws as of the Execution Date, unless placed at the Project by a Tenant Party. 
For the avoidance of doubt, Tenant shall not be in default under this Lease as a
result of any breach of the first sentence of this paragraph or any release of
Hazardous Materials as long as Tenant commences efforts to remedy the same
within thirty (30) days after such breach or release and thereafter diligently
prosecutes such remedy to completion.

 

21.2                           Landlord acknowledges that it is not the intent
of this Article to prohibit Tenant from operating its business for the Permitted
Use.  Tenant may operate its business according to the custom of Tenant’s
industry so long as the use or presence of Hazardous Materials is monitored in
accordance with Applicable Laws.  As a material inducement to Landlord to allow
Tenant to use Hazardous Materials in connection with its business, Tenant agrees
to deliver to Landlord (a) a list identifying each type of Hazardous Material to
be present at the Premises that is subject to regulation under any environmental
Applicable Laws, (b) a list of any and all approvals or permits from
Governmental Authorities required in connection with the presence of such
Hazardous Material at the Premises and (c) correct and complete copies of
(i) notices of violations of Applicable Laws related to Hazardous Materials and
(ii) plans relating to the installation of any storage tanks to be installed in,
on, under or about the Project (provided that installation of storage tanks
shall only be permitted after Landlord has given Tenant its written consent to
do so, which consent Landlord may withhold in its sole and absolute discretion)
and closure plans or any other documents required by any and all Governmental
Authorities for any storage tanks installed in, on, under or about the Project
for the closure of any such storage tanks (collectively, “Hazardous Materials
Documents”).  Tenant shall deliver to Landlord the Hazardous Materials Documents
no later than the initial occupancy of any portion of the Premises or the
initial placement of equipment anywhere at the Project, and Tenant shall
thereafter deliver to Landlord updated Hazardous Material Documents (m) if there
are any changes to the Hazardous Materials Documents, annually thereafter no
later than December 31 of each year, and (n) thirty (30) days prior to the
initiation by Tenant of any Alterations or changes in Tenant’s business that
involve any material increase in the types or amounts of Hazardous Materials. 
For each type of Hazardous Material listed, the Hazardous Materials Documents
shall include (t) the chemical name, (u) the material state (e.g., solid,
liquid, gas or cryogen), (v) the concentration, (w) the storage amount and
storage condition (e.g., in cabinets or not in cabinets), (x) the use amount and
use condition (e.g, open use or closed use), (y) the location (e.g, room number
or other identification) and (z) if known, the chemical abstract service
number.  Notwithstanding anything in this Section to the contrary, Tenant shall
not be required to provide Landlord with any Hazardous Materials Documents
containing information of a proprietary nature, which Hazardous Materials
Documents, in and of themselves, do not contain a reference to any Hazardous
Materials or activities related to Hazardous Materials.  Landlord may, at
Landlord’s expense, cause the Hazardous Materials Documents to be reviewed by a
person or firm qualified to analyze Hazardous Materials to confirm compliance
with the provisions of this Lease and with Applicable Laws.  In the event that a
review of the Hazardous Materials Documents indicates non-compliance with this
Lease or Applicable Laws, Tenant shall, at its expense, diligently take steps to
bring its storage and use of Hazardous Materials into compliance.

 

21.3                           Notwithstanding the provisions of Sections 21.1
21.2 or 21.9, if (a) any proposed transferee, assignee or sublessee of Tenant
(other than a Permitted Transferee) has been required by any prior landlord,
Lender or Governmental Authority to take material remedial action in

 

33

--------------------------------------------------------------------------------


 

connection with Hazardous Materials contaminating a property if the
contamination resulted from such party’s action or omission or use of the
property in question or (b) any proposed transferee, assignee or sublessee
(other than a Permitted Transferee) is subject to a material enforcement order
issued by any Governmental Authority in connection with the use, disposal or
storage of Hazardous Materials, then it shall not be unreasonable for Landlord
to withhold its consent to any proposed transfer, assignment or subletting (with
respect to any such matter involving a proposed transferee, assignee or
sublessee) to such proposed transferee, assignee or sublessee.

 

21.4                           At any time, and from time to time, prior to the
expiration of the Term, Landlord shall have the right to cause a third party
environmental consultant reasonably acceptable to Tenant (a duly qualified
independent environmental consultant shall be deemed to be acceptable) to
conduct appropriate tests of the Project or any portion thereof to demonstrate
that Hazardous Materials are present or that contamination has occurred due to
Tenant or Tenant’s employees, agents, contractors or invitees.  Tenant shall pay
all reasonable costs of such tests if such tests reveal that Hazardous Materials
exist at the Project in violation of this Lease.  Landlord shall notify Tenant
when any such consultant will be performing such testing so that Tenant may, in
its sole discretion, accompany such consultant during such testing (provided,
however, that if Tenant is not present at the scheduled time, Tenant shall be
deemed to have elected not to accompany such consultant; provided, further, that
any entry to the Premises or the Hazardous Materials Shed shall be subject to
Section 14.4).  Tenant, at its sole cost and expense, shall be entitled to
receive copies of any reports or analyses prepared by such consultant in
connection with such tests.  In addition, if such consultant takes any sample
from the Project for testing or assessment, Landlord shall first notify Tenant
thereof and, upon Tenant’s request and at its sole cost and expense, a portion
of such sample shall be provided to Tenant, at its option, to allow Tenant, if
it so chooses at its sole cost and expense, to perform its own testing.  Any
notice required to be given to Tenant under this Section may be given verbally
or by email in accordance with Section 14.4.

 

21.5                           If underground or other storage tanks storing
Hazardous Materials are located on the Premises or are hereafter placed on the
Premises by or on behalf of Tenant, Tenant shall monitor the storage tanks,
maintain appropriate records, implement reporting procedures, properly close any
underground storage tanks, and take or cause to be taken all other steps
necessary or required under the Applicable Laws.

 

21.6                           Tenant shall promptly report to Landlord any
actual or suspected presence of mold or water intrusion at the Premises.

 

21.7                           Tenant’s obligations under this Article shall
survive the expiration or earlier termination of the Lease.  During any period
of time needed by Tenant or Landlord after the termination of this Lease to
complete the removal from the Premises of any such Hazardous Materials that are
the obligation of Tenant pursuant to Section 21.1, Tenant shall be deemed a
holdover tenant and subject to the provisions of Article 27 below.

 

21.8                           As used herein, the term “Hazardous Material”
means any hazardous or toxic substance, material or waste that is or becomes
regulated by any Governmental Authority.

 

34

--------------------------------------------------------------------------------


 

21.9                           Notwithstanding anything to the contrary in this
Lease, Landlord shall have sole control over the equitable allocation of fire
control areas (as defined in the Uniform Building Code as adopted by the city or
municipality(ies) in which the Project is located (the “UBC”)) within the
Project for the storage of Hazardous Materials.  Notwithstanding anything to the
contrary in this Lease, the quantity of Hazardous Materials allowed by this
Section 21.9 is specific to Tenant and shall not run with the Lease in the event
of a Transfer (as defined in Article 29) other than a Permitted Transfer.  In
the event of a Transfer other than a Permitted Transfer, if the use of Hazardous
Materials by such new tenant (“New Tenant”) is such that New Tenant utilizes
fire control areas in the Project in excess of New Tenant’s Pro Rata Share of
the Building or the Project, as applicable, then New Tenant shall, at its sole
cost and expense and upon Landlord’s written request, establish and maintain a
separate area of the Premises classified by the UBC as an “H” occupancy area for
the use and storage of Hazardous Materials, or take such other action as is
necessary to ensure that its share of the fire control areas of the Building and
the Project is not greater than New Tenant’s Pro Rata Share of the Building or
the Project, as applicable.

 

22.                                 Odors and Exhaust.  Tenant acknowledges that
Landlord would not enter into this Lease with Tenant unless Tenant gave Landlord
reasonable assurances that other occupants of the Building or the Project
(including persons legally present in any outdoor areas of the Project) will not
be subjected to an Odor Nuisance (as defined below), and that the Building and
the Project will not be damaged by any exhaust, in each case from Tenant’s
operations in the Premises.  Landlord and Tenant therefore agree as follows:

 

22.1                           Tenant shall not cause or conduct any activities
that would cause an Odor Nuisance.  For purposes of this Article, an “Odor
Nuisance” means any release of any offensive or noxious odors or fumes from the
Premises, which release (a) is in violation of any Applicable Law, (b) creates a
nuisance or (c) materially and adversely impacts any portion of the Building,
the Project or the use of any portion of the Building or Project by other
tenants.

 

22.2                           If the Building has a ventilation system that, in
Landlord’s reasonable judgment is adequate, suitable, and appropriate to vent
the Premises in a manner that will prevent an Odor Nuisance, Tenant shall vent
the Premises through such system.  If Landlord at any time reasonably determines
that any existing ventilation system is inadequate to so vent the Premises, or
if no ventilation system exists, Tenant shall in compliance with Applicable Laws
vent all fumes and odors from the Premises (and remove odors from Tenant’s
exhaust stream) as Landlord requires.  The design, placement and configuration
of all ventilation exhaust pipes, louvers and other equipment shall be subject
to Landlord’s approval.  Consistent with the foregoing requirements, Landlord
acknowledges that Tenant’s intended use of the Premises will require the venting
of certain materials and that Tenant intends to install a vent and fume hood in
the roof during the construction of the Tenant Improvements (and in accordance
with the Work Letter) to accommodate such venting. Tenant acknowledges
Landlord’s legitimate desire to maintain the Project (indoor and outdoor areas)
in a manner free of any Odor Nuisance and Landlord may require Tenant to abate
any such Odor Nuisance in a manner that goes beyond the requirements of
Applicable Laws.

 

22.3                           Tenant shall, at Tenant’s sole cost and expense,
provide odor eliminators and other devices (such as filters, air cleaners,
scrubbers and whatever other equipment may in

 

35

--------------------------------------------------------------------------------


 

Landlord’s judgment be necessary or appropriate from time to time) to completely
remove, eliminate and abate any Odor Nuisance.  Any work Tenant performs under
this Section shall constitute Alterations.

 

22.4                           Tenant’s responsibility to remove, eliminate and
abate any Odor Nuisance shall continue throughout the Term.  Landlord’s approval
of the Tenant Improvements shall not preclude Landlord from reasonably requiring
additional measures to eliminate any Odor Nuisance.  Tenant shall install
additional equipment as Landlord may reasonably require from time to time under
the preceding sentence.  Such installations shall constitute Alterations (except
that the fourteen (14) day notice periods set forth in Sections 17.1 and 17.5
shall not apply to Alterations pursuant to this Article).

 

22.5                           If, in response to any appropriate demand by
Landlord for the installation of odor control equipment or other ventilation
equipment, Tenant fails to install satisfactory odor control equipment or
otherwise eliminate any Odor Nuisance within ten (10) business days after such
demand (the “Odor Cure Period”), then Landlord may, without limiting Landlord’s
other rights and remedies, require Tenant to cease and suspend any operations in
the Premises that, in Landlord’s determination, cause such Odor Nuisance. 
Notwithstanding the foregoing, if Tenant’s installation of requested odor
control equipment cannot be completed within the Odor Cure Period as a result of
Tenant having to order lead time items such as filters, air cleaners, scrubbers
and similar equipment, then Landlord shall not require Tenant to cease and
suspend operations in the Premises in accordance with this Section so long as
Tenant has ordered the lead time items within the Odor Cure Period and
thereafter diligently prosecutes the installation of such equipment to
completion.

 

23.                                 Insurance; Waiver of Subrogation.

 

23.1                           Landlord shall maintain insurance for the
Building and the Project in amounts equal to full replacement cost (exclusive of
the costs of excavation, foundations and footings, and without reference to
depreciation taken by Landlord upon its books or tax returns), providing
protection against any peril generally included within the classification an
“all risk” property insurance policy, together with insurance against sprinkler
damage (if applicable), vandalism and malicious mischief.  Landlord, subject to
availability thereof, shall further insure coverage against flood, environmental
hazard, and earthquake, and if Landlord deems it appropriate, loss or failure of
building equipment, rental loss during the period of repairs or rebuilding,
workmen’s compensation insurance and fidelity bonds for employees employed to
perform services.  Notwithstanding the foregoing, Landlord may, but shall not be
deemed required to, provide insurance for any improvements installed by Tenant
or that are in addition to the standard improvements customarily furnished by
Landlord, without regard to whether or not such are made a part of or are
affixed to the Building.

 

23.2                           In addition, Landlord shall carry commercial
general liability insurance with a single limit of not less than Three Million
Dollars ($3,000,000) for death or bodily injury, or property damage with respect
to the Project.

 

23.3                           Tenant shall, at its own cost and expense,
procure and maintain in effect, beginning on the Term Commencement Date or the
date of occupancy, whichever occurs first,

 

36

--------------------------------------------------------------------------------


 

and continuing throughout the Term (and occupancy by Tenant, if any, after
termination of this Lease) commercial general liability insurance with limits of
not less than Three Million Dollars ($3,000,000) per occurrence for death or
bodily injury and for property damage with respect to the Premises (including
$100,000 fire legal liability (each loss)).  The foregoing liability coverage
may be carried under a single policy or by a combination of underlying policies
and excess or umbrella coverage.

 

23.4                           The insurance required to be purchased and
maintained by Tenant pursuant to this Lease shall name Landlord, BioMed Realty,
L.P., BioMed Realty Trust, Inc. and their respective officers, directors,
employees, agents, general partners, members, and subsidiaries (“Landlord
Parties”) as additional insureds.  Said insurance shall be with companies
authorized to do business in the state in which the Project is located and
having a rating of not less than policyholder rating of A and financial category
rating of at least Class XII in “Best’s Insurance Guide.”  Tenant shall obtain
for Landlord from the insurance companies or cause the insurance companies to
furnish certificates of coverage to Landlord.  All such policies shall be
written as primary policies, not contributing with and not in excess of the
coverage that Landlord may carry.  Tenant’s policy may be a “blanket policy”
that specifically provides that the amount of insurance shall not be prejudiced
by other losses covered by the policy.  Tenant shall, at least five (5) days
prior to the expiration of such policies, furnish Landlord with renewals or
binders.  Tenant agrees that if Tenant does not take out and maintain such
insurance, Landlord may (but shall not be required to) procure said insurance on
Tenant’s behalf and at its cost to be paid by Tenant as Additional Rent.

 

23.5                           Intentionally Deleted.

 

23.6                           In each instance where insurance is to name
Landlord Parties as additional insureds, Tenant shall, upon Landlord’s written
request, also furnish certificates evidencing such Landlord Parties as
additional insureds to (a) any Lender of Landlord holding a security interest in
the Building, the Property or the Project, (b) the landlord under any ground
lease whereunder Landlord is a tenant of the Property if the interest of
Landlord is or shall become that of a tenant under a ground lease rather than
that of a fee owner and (c) any management company retained by Landlord to
manage the Project.

 

23.7                           Notwithstanding anything herein to the contrary,
Landlord and Tenant each hereby waive any and all rights of recovery against the
other or against the officers, directors, employees, agents, general partners,
members, subsidiaries, affiliates and Lenders of the other on account of loss or
damage occasioned by such waiving party or its property or the property of
others under such waiving party’s control, in each case to the extent that such
loss or damage is or is required to be insured against under any fire and
extended coverage insurance policy to be obtained by such party under this
Lease, regardless of cause or origin, including negligence of the other party
hereto, its officers, directors, employees or agents.  Each party covenants that
no insurer shall hold any right of subrogation against such other party. 
Landlord and Tenant, upon obtaining the policies of insurance required or
permitted under this Lease, shall give notice to the insurance carrier or
carriers that the foregoing mutual waiver of subrogation is contained in this
Lease.  If the release of either Landlord or Tenant, as set forth in the first
sentence of this Section, shall contravene Applicable Laws, then the liability
of the party in question shall be deemed not released but shall be secondary to
the other party’s insurer.

 

37

--------------------------------------------------------------------------------


 

23.8         Landlord may, upon not less than ninety (90) days prior written
notice to Tenant, require insurance policy limits required under this Lease to
be raised to conform to reasonable coverage limits then being required of new
tenants with comparable uses within the Project.

 

23.9         The premiums of any insurance policies obtained by Landlord
pursuant to this Article shall be included in Operating Expenses.

 

24.          Damage or Destruction.

 

24.1         In the event of a partial destruction of (a) the Premises or
(b) Common Areas of the Building or the Project ((a) and (b) together, the
“Affected Areas”) by fire or other perils covered by extended coverage insurance
not exceeding twenty-five percent (25%) of the full insurable value thereof, and
provided that (x) the damage thereto is such that the Affected Areas may be
repaired, reconstructed or restored within a period of six (6) months from the
date of the Damage Repair Estimate (as determined by the Damage Repair
Estimate), (y) Landlord shall receive insurance proceeds sufficient to cover the
cost of such repairs, reconstruction and restoration (except for any deductible
amount provided by Landlord’s policy, which deductible amount, if paid by
Landlord, shall constitute an Operating Expense to the extent provided in
Article 9) and (z) such casualty was not intentionally caused by Tenant or its
employees, agents or contractors, then Landlord shall commence and proceed
diligently with the work of repair, reconstruction and restoration of the
Affected Areas and this Lease shall continue in full force and effect.

 

24.2         In the event of any damage to or destruction of the Building or the
Project other than as described in Section 24.1, Landlord may elect to repair,
reconstruct and restore the Building or the Project, as applicable, in which
case this Lease shall continue in full force and effect.  If Landlord elects not
to repair, reconstruct and restore the Building or the Project, as applicable,
then this Lease shall terminate as of the date of such damage or destruction. 
In the event of any damage or destruction (regardless of whether such damage is
governed by Section 24.1 or this Section), if (a) the Damage Repair Estimate (as
defined below) indicates that the Affected Areas cannot be repaired,
reconstructed or restored within twelve (12) months after the date of the Damage
Repair Estimate, (b) subject to Section 24.6, the Affected Areas are not
actually repaired, reconstructed and restored within twelve (12) months after
the date of the Damage Repair Estimate (the expiration of such twelve (12) month
period (as may be extended pursuant to Section 24.6), the “Restoration
Deadline”), or (c) the damage and destruction occurs within the last twelve (12)
months of the then-current Term, then Tenant shall have the right to terminate
this Lease, effective as of the date of such damage or destruction, by
delivering to Landlord its written notice of termination (a “Termination
Notice”) (y) with respect to Subsections 24.2(a) and (c), no later than fifteen
(15) days after Landlord delivers to Tenant Landlord’s Damage Repair Estimate
and (z) with respect to Subsection 24.2(b), no later than fifteen (15) days
after such twelve (12) month period (as the same may be extended pursuant to
Section 24.6) expires.  If Tenant provides Landlord with a Termination Notice
pursuant to Subsection 24.2(z), Landlord shall have an additional thirty (30)
days after receipt of such Termination Notice to complete the repair,
reconstruction and restoration.  If Landlord does not complete such repair,
reconstruction and restoration within such thirty (30) day period, then Tenant
may terminate this Lease by giving Landlord written notice within two
(2) business days after the expiration of such thirty (30) day period.  If
Landlord does complete such repair,

 

38

--------------------------------------------------------------------------------


 

reconstruction and restoration within such thirty (30) day period, then this
Lease shall continue in full force and effect.

 

24.3         As soon as reasonably practicable, but in any event within thirty
(30) days following the date of damage or destruction, Landlord shall notify
Tenant of Landlord’s good faith estimate of the period of time in which the
repairs, reconstruction and restoration will be completed (the “Damage Repair
Estimate”), which estimate shall be based upon the opinion of a contractor
reasonably selected by Landlord and experienced in comparable repair,
reconstruction and restoration of similar buildings.  Additionally, Landlord
shall give written notice to Tenant within sixty (60) days following the date of
damage or destruction of its election not to repair, reconstruct or restore the
Building or the Project, as applicable.

 

24.4         Upon any termination of this Lease under any of the provisions of
this Article, the parties shall be released thereby without further obligation
to the other from the date that is the later of (a) the date of the damage or
destruction and (b) if Tenant occupies the Premises for the conduct of its
business after the date of such damage or destruction, the date possession of
the Premises is surrendered to Landlord, in each case, except with regard to
(y) items occurring prior to the damage or destruction and (z) provisions of
this Lease that, by their express terms, survive the expiration or earlier
termination hereof.

 

24.5         In the event of repair, reconstruction and restoration as provided
in this Article, all Rent to be paid by Tenant under this Lease shall be abated
proportionately based on the extent to which Tenant’s use of the Premises is
impaired from and after the date of the damage or destruction and during the
period of such repair, reconstruction or restoration, unless Landlord provides
Tenant with other space during the period of repair, reconstruction or
restoration that, in Tenant’s reasonable opinion, is suitable for the temporary
conduct of Tenant’s business.

 

24.6         Notwithstanding anything to the contrary contained in this Article,
should Landlord be delayed or prevented from completing the repair,
reconstruction or restoration of the damage or destruction to the Premises after
the occurrence of such damage or destruction by Force Majeure or actual delays
caused by Tenant or its employees, agents, contractors or invitees, then the
time for Landlord to commence or complete repairs shall be extended on a
day-for-day basis; provided, however, that Landlord shall use commercially
reasonable efforts to minimize the impact of such Force Majeure. 
Notwithstanding anything herein to the contrary, either party, in its
discretion, shall have the right to terminate this Lease by delivering written
notice of such election to the other party if Force Majeure causes the
Restoration Deadline to be extended by one hundred twenty (120) days or more.

 

24.7         If Landlord is obligated to or elects to repair, reconstruct or
restore as herein provided, then Landlord shall be obligated to make such
repairs, reconstruction or restoration only with regard to (a) those portions of
the Premises that were originally provided at Landlord’s expense (including
Building Standard improvements paid by the TI Allowance or the Base Expansion TI
Allowance) and (b) the Common Area portion of the Affected Areas.  The repair,
reconstruction or restoration of improvements not originally provided by
Landlord or at Landlord’s expense shall be the obligation of Tenant.  In the
event Tenant has elected to upgrade certain improvements from the Building
Standard, Landlord shall, upon the need for replacement due to an insured loss,
provide only the Building Standard, unless Tenant again elects to upgrade

 

39

--------------------------------------------------------------------------------


 

such improvements and pay any incremental costs related thereto, except to the
extent that excess insurance proceeds, if received, are adequate to provide such
upgrades, in addition to providing for basic repairs, reconstruction and
restoration of the Premises, the Building and the Project.

 

24.8         Notwithstanding anything to the contrary contained in this Article,
Landlord shall not have any obligation whatsoever to repair, reconstruct or
restore the Premises (a) if damage resulting from any casualty covered under
this Article damages or destroys the Affected Areas in whole or in part, and
less than thirteen (13) months remains in the Term upon the date of such
casualty (unless, with respect to the initial Term, Tenant timely and properly
elects to exercise the Option (in accordance with Article 42) and, prior to
Landlord being otherwise obligated (in accordance with this Article) to make any
repairs, reconstruction or restoration, Tenant has agreed in writing that its
exercise of the Option is irrevocable notwithstanding any right Tenant has to
rescind such Option set forth in Article 42) or, with respect to any extension
Term, Landlord and Tenant otherwise enter into a written amendment to extend the
Term) or (b) to the extent that insurance proceeds are not available therefor. 
Landlord shall notify Tenant in writing within thirty (30) days following any
casualty described in clause (a) above of its election not to repair,
reconstruct or restore the Premises pursuant to this Section.  Landlord shall
promptly notify Tenant in writing if Landlord at any time determines that
insurance proceeds are not available or are not sufficient for repair,
reconstruction or restoration that Landlord is obligated or has elected to make
in accordance with this Article and Landlord does not elect (which election
shall be in writing and in Landlord’s sole discretion) to contribute any
remaining shortfall with respect to such obligated repair, reconstruction or
restoration (except for any deductible amount provided by Landlord’s policy,
which deductible amount, if paid by Landlord, shall constitute an Operating
Expense to the extent provided in Article 9) towards such repair, reconstruction
or restoration, in which event, Tenant shall have the right to terminate this
Lease upon written notice to Landlord.

 

24.9         Landlord’s obligation, should it elect or be obligated to repair,
reconstruct or restore, shall be limited to the Affected Areas described in
Section 24.7.  Tenant shall, at its expense, replace or fully repair all of
Tenant’s personal property and any Alterations installed by Tenant existing at
the time of such damage or destruction.  If Affected Areas are to be repaired,
reconstructed or restored in accordance with the foregoing, Landlord shall make
available to Tenant any portion of insurance proceeds it receives that are
allocable to the Alterations constructed by Tenant pursuant to this Lease;
provided Tenant is not then in default under this Lease, and subject to the
requirements of any Lender of Landlord.

 

25.          Eminent Domain.

 

25.1         In the event (a) the whole of all Affected Areas or (b) such part
thereof as shall substantially interfere with Tenant’s use and occupancy of the
Premises for the Permitted Use shall be taken for any public or quasi-public
purpose by any lawful power or authority by exercise of the right of
appropriation, condemnation or eminent domain, or sold to prevent such taking,
Tenant or Landlord may terminate this Lease effective as of the date possession
is required to be surrendered to such authority, except with regard to (y) items
occurring prior to the taking and (z) provisions of this Lease that, by their
express terms, survive the expiration or earlier termination hereof.  Either
party shall notify the other party in writing of its election to

 

40

--------------------------------------------------------------------------------


 

terminate within thirty (30) days after the date possession is surrendered to
said authority.

 

25.2         In the event of a partial taking of (a) the Building or the Project
or (b) drives, walkways or parking areas serving the Building or the Project for
any public or quasi-public purpose by any lawful power or authority by exercise
of right of appropriation, condemnation, or eminent domain, or sold to prevent
such taking, then, without regard to whether any portion of the Premises
occupied by Tenant was so taken, Landlord may elect to terminate this Lease
(except with regard to (y) items occurring prior to the taking and
(z) provisions of this Lease that, by their express terms, survive the
expiration or earlier termination hereof) as of such taking if such taking is,
in Landlord’s sole opinion, of a material nature such as to make it uneconomical
to continue use of the unappropriated portion for purposes of renting office or
laboratory space.

 

25.3         Tenant shall be entitled to any award that is specifically awarded
as compensation for (a) the taking of Tenant’s personal property that was
installed at Tenant’s expense, (b) the costs of Tenant moving to a new location
and (c) other leasehold damages suffered by Tenant and compensable by Applicable
Law as set forth in the specific award.  Except as set forth in the previous
sentence, any award for such taking shall be the property of Landlord.

 

25.4         If, upon any taking of the nature described in this Article, this
Lease continues in effect, then Landlord shall promptly proceed to restore the
Affected Areas to substantially their same condition prior to such partial
taking, if feasible.  Rent shall be decreased proportionately to reflect the
loss of any portion of the Premises no longer available to Tenant from the date
such space is taken until such portion is restored.

 

26.          Surrender.

 

26.1         At least ten (10) days prior to Tenant’s surrender of possession of
any part of the Premises, Tenant shall provide Landlord with (a) a facility
decommissioning and Hazardous Materials closure plan for the Premises (“Exit
Survey”) prepared by an independent third party reasonably acceptable to
Landlord, (b) written evidence of all appropriate governmental releases obtained
by Tenant in accordance with Applicable Laws, including laws pertaining to the
surrender of the Premises, and (c) proof that the Premises have been
decommissioned in accordance with American National Standards Institute (“ANSI”)
Publication Z9.11-2008 (entitled “Laboratory Decommissioning”) or any successor
standards published by ANSI or any successor organization (or, if ANSI and its
successors no longer exist, a similar entity publishing similar standards).  In
addition, Tenant agrees to remain responsible after the surrender of the
Premises for the remediation of any recognized environmental conditions set
forth in the Exit Survey and compliance with any recommendations set forth in
the Exit Survey, in each case to the extent such condition is the responsibility
of Tenant pursuant to this Lease.  Tenant’s obligations under this Section shall
survive the expiration or earlier termination of the Lease.

 

26.2         No surrender of possession of any part of the Premises shall
release Tenant from any of its obligations hereunder, unless (a) with respect to
any surrender during the Term (other than pursuant to Section 3.1), such
surrender is accepted in writing by Landlord or (b) with respect to any
surrender upon the expiration or earlier termination of the Term (including
pursuant to Section 3.1), such surrender complies with all applicable provisions
of this Lease.  In no event shall Landlord be deemed to accept Tenant’s
surrender of possession unless such

 

41

--------------------------------------------------------------------------------


 

surrender complies with all applicable provisions of this Lease.

 

26.3         The voluntary or other surrender of this Lease by Tenant shall not
effect a merger with Landlord’s fee title or leasehold interest in the Premises,
the Building, the Property or the Project, unless Landlord consents in writing,
and shall, at Landlord’s option, operate as an assignment to Landlord of any or
all subleases.

 

26.4         The voluntary or other surrender of any ground or other underlying
lease that now exists or may hereafter be executed affecting the Building or the
Project, or a mutual cancellation thereof or of Landlord’s interest therein by
Landlord and its lessor shall not effect a merger with Landlord’s fee title or
leasehold interest in the Premises, the Building or the Property and shall, at
the option of the successor to Landlord’s interest in the Building or the
Project, as applicable, operate as an assignment of this Lease.

 

27.          Holding Over.

 

27.1         If, with Landlord’s prior written consent, Tenant holds possession
of all or any part of the Premises after the Term, Tenant shall become a tenant
from month to month after the expiration or earlier termination of the Term, and
in such case Tenant shall continue to pay (a) Base Rent in accordance with
Article 7, and (b) any amounts for which Tenant would otherwise be liable under
this Lease if the Lease were still in effect, including payments for Tenant’s
Share of Operating Expenses.  Any such month-to-month tenancy shall be subject
to every other term, covenant and agreement contained herein.

 

27.2         Notwithstanding the foregoing, if Tenant remains in possession of
the Premises after the expiration or earlier termination of the Term without
Landlord’s prior written consent, (a) Tenant shall become a tenant at sufferance
subject to the terms and conditions of this Lease, except that the monthly Base
Rent shall be equal to one hundred fifty percent (150%) of the Base Rent in
effect during the last thirty (30) days of the Term, and (b) Tenant shall be
liable to Landlord for any and all damages suffered by Landlord as a result of
any such holdover continuing for thirty (30) days (provided, that Landlord has
provided thirty (30) days prior written notice to Tenant that any such damages
may occur), including any lost rent or consequential, special and indirect
damages.

 

27.3         Acceptance by Landlord of Rent after the expiration or earlier
termination of the Term shall not result in an extension, renewal or
reinstatement of this Lease.

 

27.4         The foregoing provisions of this Article are in addition to and do
not affect Landlord’s right of reentry or any other rights of Landlord hereunder
or as otherwise provided by Applicable Laws.

 

28.          Indemnification and Exculpation.

 

28.1         Tenant agrees to indemnify, save, defend and hold the Landlord
Indemnitees harmless from and against any and all Claims arising from injury or
death to any person or damage to any property occurring within or about the
Premises, the Building, the Property or the Project arising out of Tenant’s or
Tenant’s employees’, agents’, contractors’ or invitees’ use or occupancy of the
Premises or a breach or default by Tenant in the performance of any of its

 

42

--------------------------------------------------------------------------------


 

obligations hereunder, except to the extent caused by Landlord’s negligence or
willful misconduct.

 

28.2         Notwithstanding anything in this Lease to the contrary, but without
limiting Sections 16.2 and 18.3, Landlord shall not be liable to Tenant for and
Tenant assumes all risk of (a) damage or losses caused by fire, electrical
malfunction, gas explosion, water damage of any type (including broken water
lines, malfunctioning fire sprinkler systems, roof leaks or stoppages of lines),
unless any such loss is due to Landlord’s willful disregard of written notice by
Tenant of need for a repair that Landlord is responsible to make for an
unreasonable period of time, and (b) damage to personal property or scientific
research, including loss of records kept by Tenant within the Premises.  Tenant
further waives any claim for injury to Tenant’s business or loss of income
relating to any such damage or destruction of personal property as described in
this Section.

 

28.3         Without limiting the obligations of Landlord in Section 18.1,
Landlord shall not be liable for any damages arising from any act, omission or
neglect of any other tenant in the Building or the Project, or of any other
third party.

 

28.4         Tenant acknowledges that security devices and services, if any,
while intended to deter crime, may not in given instances prevent theft or other
criminal acts.  Landlord shall not be liable for injuries or losses caused by
criminal acts of third parties, and Tenant assumes the risk that any security
device or service may malfunction or otherwise be circumvented by a criminal. 
If Tenant desires protection against such criminal acts, then Tenant shall, at
Tenant’s sole cost and expense, obtain appropriate insurance coverage.

 

28.5         The provisions of this Article shall survive the expiration or
earlier termination of this Lease.

 

29.          Assignment or Subletting.

 

29.1         Except as hereinafter expressly permitted, Tenant shall not, either
voluntarily or by operation of Applicable Laws, directly or indirectly sell,
hypothecate, assign, pledge, encumber or otherwise transfer this Lease, or
sublet the Premises (each, a “Transfer”), without Landlord’s prior written
consent.  In no event shall Tenant perform a Transfer to or with an entity that
is a tenant at the Project or that is in discussions or negotiations with
Landlord or an affiliate of Landlord to lease premises at the Project. 
Notwithstanding the foregoing, Tenant may assign all of its interest in this
Lease or sublet any or all of the Premises without the consent of Landlord to
any of the following entities (each, a “Permitted Transferee” and such Transfer
to a Permitted Transferee, a “Permitted Transfer”): (a) any entity controlling,
controlled by or under common control with Tenant; (b) any successor entity
resulting from a merger, acquisition or consolidation with or a conversion of
Tenant; or (c) any entity which acquires all or substantially all of the assets
of Tenant.  For purposes of Permitted Transfers, “control” requires both
(y) owning (directly or indirectly) more than fifty percent (50%) of the stock
or other equity interests of another person and (z) possessing, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such person.  Tenant shall give Landlord prompt written notice of
the occurrence of any Permitted Transfer and shall provide evidence reasonably
satisfactory to Landlord that such Transfer qualifies as a Permitted Transfer. 
Such notice shall

 

43

--------------------------------------------------------------------------------


 

be given in writing at least ten (10) days prior to the effectiveness of such
Permitted Transfer; provided, however, that if prior notice is not (as
reasonably determined by Tenant) permitted by Applicable Laws or an obligation
of confidentiality, then Tenant shall notify Landlord promptly after the
effectiveness of such Permitted Transfer, but in no event more than four
(4) days after the effectiveness of such Permitted Transfer.

 

29.2         In the event Tenant desires to effect a Transfer (other than a
Permitted Transfer), then, at least thirty (30) but not more than ninety (90)
days prior to the date when Tenant desires the assignment or sublease to be
effective (the “Transfer Date”), Tenant shall provide written notice to Landlord
(the “Transfer Notice”) containing information (including references) concerning
the character of the proposed transferee, assignee or sublessee; the Transfer
Date; any ownership or commercial relationship between Tenant and the proposed
transferee, assignee or sublessee; and the consideration and all other material
terms and conditions of the proposed Transfer, all in such detail as Landlord
shall reasonably require.

 

29.3         Landlord, in determining whether consent should be given to a
proposed Transfer, may give consideration to (a) the financial strength of such
transferee, assignee or sublessee (notwithstanding Tenant remaining liable for
Tenant’s performance), (b) any change in use that such transferee, assignee or
sublessee proposes to make in the use of the Premises and (c) Landlord’s desire
to exercise its rights under Section 29.8 to cancel this Lease.  Landlord shall
not unreasonably withhold or condition its consent to any assignment or
subletting of the Premises, provided that in no event shall Landlord be deemed
to be unreasonable for declining to consent to a Transfer (i) to a transferee or
assignee that lacks the reputation or financial qualifications that satisfy the
criteria Landlord uses to select tenants of the Project having similar leasehold
obligations, or to a transferee, assignee or sublessee seeking a change in the
Permitted Use, or (ii) jeopardizing directly or indirectly the status of
Landlord or any of Landlord’s affiliates as a Real Estate Investment Trust under
the Internal Revenue Code of 1986 (as the same may be amended from time to time,
the “Revenue Code”).  Notwithstanding anything contained in this Lease to the
contrary, (w) no Transfer shall be consummated on any basis such that the rental
or other amounts to be paid by the occupant, assignee, manager or other
transferee thereunder would be based, in whole or in part, on a percentage of
the income or profits derived by the business activities of such occupant,
assignee, manager or other transferee; (x) Tenant shall not furnish or render
any services to an occupant, assignee, manager or other transferee with respect
to whom transfer consideration is required to be paid, or manage or operate the
Premises or any capital additions so transferred, with respect to which transfer
consideration is being paid; (y) Tenant shall not consummate a Transfer with any
person in which Landlord owns an interest, directly or indirectly (by applying
constructive ownership rules set forth in Section 856(d)(5) of the Revenue
Code); and (z) Tenant shall not consummate a Transfer with any person or in any
manner that could cause any portion of the amounts received by Landlord pursuant
to this Lease or any sublease, license or other arrangement for the right to
use, occupy or possess any portion of the Premises to fail to qualify as “rents
from real property” within the meaning of Section 856(d) of the Revenue Code, or
any similar or successor provision thereto or which could cause any other income
of Landlord to fail to qualify as income described in Section 856(c)(2) of the
Revenue Code.

 

29.4         As conditions precedent to a Transfer or to Landlord considering a
request by Tenant to a Transfer, Tenant shall provide Landlord with the
following:

 

44

--------------------------------------------------------------------------------


 

(a)           Tenant shall remain fully liable under this Lease during the
unexpired Term;

 

(b)           Tenant shall provide Landlord with evidence reasonably
satisfactory to Landlord of the relevant business experience and financial
responsibility and status of the proposed transferee, assignee or sublessee;

 

(c)           Tenant shall reimburse Landlord for Landlord’s actual costs and
expenses (including reasonable attorneys’ fees, charges and disbursements
incurred in connection with the review, processing and documentation of such
request), not to exceed Two Thousand Five Hundred Dollars ($2,500) per proposed
Transfer;

 

(d)           If Tenant’s transfer of rights or sharing of the Premises provides
for the receipt by, on behalf of or on account of Tenant of any consideration of
any kind whatsoever (including a premium rental for a sublease or lump sum
payment for an assignment, but excluding Tenant’s reasonable costs in marketing
and subleasing the Premises) in excess of the rental and other charges due to
Landlord under this Lease, then after Tenant has recovered all reasonable
marketing expenses, tenant improvement funds expended by Tenant, alterations,
cash concessions, brokerage commissions, attorneys’ fees and free rent actually
paid by Tenant, Tenant shall pay fifty percent (50%) of all of such excess to
Landlord as and when Tenant receives such payments from the assignee, transferee
or sublessee; provided, however, no such excess shall be payable to Landlord in
connection with a Permitted Transfer.  If said consideration consists of cash
paid to Tenant, payment to Landlord shall be made upon receipt by Tenant of such
cash payment;

 

(e)           Any proposed transferee, assignee or sublessee shall agree that,
in the event Landlord gives such proposed transferee, assignee or sublessee
notice that Tenant is in default under this Lease, such proposed transferee,
assignee or sublessee shall thereafter make all payments otherwise due Tenant
directly to Landlord, which payments shall be received by Landlord without any
liability being incurred by Landlord, except to credit such payment against
those due by Tenant under this Lease, and any such proposed transferee, assignee
or sublessee shall agree to attorn to Landlord or its successors and assigns
should this Lease be terminated for any reason; provided, however, that in no
event shall Landlord or its Lenders, successors or assigns be obligated to
accept such attornment (and, if such attornment is rejected, then such sublessee
shall be entitled to terminate its sublease);

 

(f)            Landlord’s consent to any such Transfer shall be effected on
Landlord’s forms, with such reasonable and customary revisions thereto as
Landlord, Tenant and such proposed transferee, assignee or sublessee may agree;

 

(g)           Tenant shall not then be in monetary default or any other Default
under any provisions of this Lease;

 

(h)           Such proposed transferee, assignee or sublessee’s use of the
Premises shall be the same as the Permitted Use, except as otherwise agreed by
Landlord, in its sole and absolute discretion;

 

(i)            Landlord shall not be bound by any provision of any agreement
pertaining

 

45

--------------------------------------------------------------------------------


 

to the Transfer, except for Landlord’s written consent to the same;

 

(j)            Tenant shall pay all transfer and other taxes (including interest
and penalties) assessed or payable for any Transfer;

 

(k)           Landlord’s consent (or waiver of its rights) for any Transfer
shall not waive Landlord’s right to consent to any later Transfer;

 

(l)            Tenant shall deliver to Landlord one executed copy of any and all
written instruments evidencing the Transfer; and

 

(m)          A list of Hazardous Materials (as defined in Section 21.7),
certified by the proposed transferee, assignee or sublessee to be true and
correct, that the proposed transferee, assignee or sublessee intends to use or
store in the Premises.  Additionally, Tenant shall deliver to Landlord, on or
before the date any proposed transferee, assignee or sublessee takes occupancy
of the Premises, all of the items relating to Hazardous Materials of such
proposed transferee, assignee or sublessee as described in Section 21.2.

 

29.5         Any Transfer that is not in compliance with the provisions of this
Article shall be void and shall, at the option of Landlord, terminate this
Lease.

 

29.6         The consent by Landlord to a Transfer shall not relieve Tenant or
proposed transferee, assignee or sublessee from obtaining Landlord’s consent to
any further Transfer, nor shall it release Tenant or any proposed transferee,
assignee or sublessee of Tenant from full and primary liability under this
Lease.

 

29.7         Notwithstanding any Transfer, Tenant shall remain fully and
primarily liable for the payment of all Rent and other sums due or to become due
hereunder, and for the full performance of all other terms, conditions and
covenants to be kept and performed by Tenant.  The acceptance of Rent or any
other sum due hereunder, or the acceptance of performance of any other term,
covenant or condition thereof, from any person or entity other than Tenant shall
not be deemed a waiver of any of the provisions of this Lease or a consent to
any Transfer.

 

29.8         Except with respect to a Permitted Transfer, if Tenant delivers to
Landlord a Transfer Notice indicating a desire to transfer fifty percent (50%)
or more of the Premises in this Lease to a proposed transferee, assignee or
sublessee other than as provided within Section 29.4, then Landlord shall have
the option, exercisable by giving notice to Tenant at any time within ten
(10) days after Landlord’s receipt of such Transfer Notice, to terminate this
Lease as of the date specified in the Transfer Notice as the Transfer Date,
except for those provisions that, by their express terms, survive the expiration
or earlier termination hereof.  If Landlord exercises such option, then Tenant
shall have the right to withdraw such Transfer Notice by delivering to Landlord
written notice of such election within five (5) days after Landlord’s delivery
of notice electing to exercise Landlord’s option to terminate this Lease.  In
the event Tenant withdraws the Transfer Notice as provided in this Section, this
Lease shall continue in full force and effect.  No failure of Landlord to
exercise its option to terminate this Lease shall be deemed to be Landlord’s
consent to a proposed Transfer.

 

29.9         If Tenant sublets the Premises or any portion thereof, Tenant
hereby immediately

 

46

--------------------------------------------------------------------------------


 

and irrevocably assigns to Landlord, as security for Tenant’s obligations under
this Lease, all rent from any such subletting, and appoints Landlord as assignee
and attorney-in-fact for Tenant, and Landlord (or a receiver for Tenant
appointed on Landlord’s application) may collect such rent and apply it toward
Tenant’s obligations under this Lease; provided that, until the occurrence of a
Default (as defined below) by Tenant, Tenant shall have the right to collect
such rent.

 

30.          Subordination and Attornment.

 

30.1         Subject to Section 30.5, this Lease shall be subject and
subordinate to the lien of any mortgage, deed of trust, or ground lease in which
Landlord is tenant now or hereafter in force against the Building or the Project
and to all advances made or hereafter to be made upon the security thereof
without the necessity of the execution and delivery of any further instruments
on the part of Tenant to effectuate such subordination.

 

30.2         Notwithstanding the foregoing, solely in confirmation of the
foregoing subordination, Tenant shall execute and deliver upon demand such
reasonable and customary further instrument or instruments evidencing such
subordination of this Lease to the lien of any such mortgage or mortgages or
deeds of trust or ground lease in which Landlord is tenant as may be required by
Landlord.  If any such mortgagee, beneficiary or landlord under a lease wherein
Landlord is tenant (each, a “Mortgagee”) so elects, however, this Lease shall be
deemed prior in lien to any such lease, mortgage, or deed of trust upon or
including the Premises regardless of date and Tenant shall execute a statement
in writing to such effect at Landlord’s request.  If Tenant fails to execute any
document described in the first sentence of this Section 30.2 within ten
(10) days after written request therefor, Tenant hereby constitutes and appoints
Landlord or its special attorney-in-fact to execute and deliver any such
document or documents in the name of Tenant.  Such power is coupled with an
interest and is irrevocable.

 

30.3         Upon written request of Landlord and opportunity for Tenant to
review, Tenant agrees to execute any Lease amendments that do not materially
alter the terms of this Lease or in any way materially adversely affect or
impair the rights of Tenant or materially reduce the obligations of Landlord
hereunder, if reasonably required by a mortgagee or beneficiary of a deed of
trust encumbering real property of which the Premises constitute a part incident
to the financing of the real property of which the Premises constitute a part.

 

30.4         In the event any proceedings are brought for foreclosure, or in the
event of the exercise of the power of sale under any mortgage or deed of trust
made by Landlord covering the Premises, Tenant shall at the election of the
purchaser at such foreclosure or sale attorn to the purchaser upon any such
foreclosure or sale and recognize such purchaser as Landlord under this Lease.

 

30.5         Notwithstanding the foregoing, Tenant shall not be obligated to
subordinate this Lease (nor shall this Lease be subordinate) to any mortgage,
deed of trust or ground lease, or to attorn to any successor landlord, unless
Landlord and the lender, trustee or lessor under such mortgage, deed of trust,
or ground lease, as the case may be, and Tenant execute a commercially
reasonable subordination, non-disturbance and attornment agreement (“SNDA”)
wherein Tenant’s occupancy under the terms of this Lease shall be undisturbed.

 

47

--------------------------------------------------------------------------------


 

31.                                 Defaults and Remedies.

 

31.1                           Late payment by Tenant to Landlord of Rent and
other sums due shall cause Landlord to incur costs not contemplated by this
Lease, the exact amount of which shall be extremely difficult and impracticable
to ascertain.  Such costs include processing and accounting charges and late
charges that may be imposed on Landlord by the terms of any mortgage or trust
deed covering the Premises.  Therefore, if any installment of Rent due from
Tenant is not received by Landlord within five (5) days after the date such
payment is due (provided that, with respect to the first (1st) late payment in
any twelve (12) month period, the following late charges shall not commence to
accrue until ten (10) days after the date such payment is due), Tenant shall pay
to Landlord (a) an additional sum of six percent (6%) of the overdue Rent as a
late charge plus (b) interest (from and after the expiration of such five (5)
day (or ten (10) day, if applicable) period) at an annual rate (the “Default
Rate”) equal to the lesser of (a) twelve percent (12%) and (b) the highest rate
permitted by Applicable Laws.  The parties agree that this late charge
represents a fair and reasonable estimate of the costs that Landlord shall incur
by reason of late payment by Tenant and shall be payable as Additional Rent to
Landlord due with the next installment of Rent or within five (5) business days
after Landlord’s demand, whichever is earlier.  Landlord’s acceptance of any
Additional Rent (including a late charge or any other amount hereunder) shall
not be deemed an extension of the date that Rent is due or prevent Landlord from
pursuing any other rights or remedies under this Lease, at law or in equity.

 

31.2                           No payment by Tenant or receipt by Landlord of a
lesser amount than the Rent payment herein stipulated shall be deemed to be
other than on account of the Rent, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as Rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or pursue any
other remedy provided in this Lease or in equity or at law.  If a dispute shall
arise as to any amount or sum of money to be paid by Tenant to Landlord
hereunder, Tenant shall have the right to make payment “under protest,” such
payment shall not be regarded as a voluntary payment, and there shall survive
the right on the part of Tenant to institute suit for recovery of the payment
paid under protest.

 

31.3                           If Tenant fails to pay any sum of money required
to be paid by it hereunder, or shall fail to perform any other act on its part
to be performed hereunder, in each case within the applicable cure period (if
any) described in Section 31.4, then Landlord may, without waiving or releasing
Tenant from any obligations of Tenant, but shall not be obligated to, make such
payment or perform such act (and prior to making such payment or performing such
act may require Tenant to increase the Security Deposit to include Landlord’s
estimate of the cost of such payment or performance by Landlord); provided that
such failure by Tenant unreasonably interfered with the use of the Building or
the Project by any other tenant or with the efficient operation of the Building
or the Project, or resulted or was reasonably likely (in Landlord’s reasonable
determination) to result in a violation of Applicable Laws or the cancellation
of an insurance policy maintained by Landlord.  Notwithstanding the foregoing,
in the event of an emergency, Landlord shall have the right to enter the
Premises and act in accordance with its rights as provided elsewhere in this
Lease.  In addition to the late charge described in Section 31.1, Tenant shall
pay to Landlord as Additional Rent all out-of-pocket sums so paid or reasonably
incurred by Landlord, together with interest at the Default Rate, computed from
the

 

48

--------------------------------------------------------------------------------


 

date such sums were paid or incurred.

 

31.4                           The occurrence of any one or more of the
following events shall constitute a “Default” hereunder by Tenant:

 

(a)                                  Tenant abandons the Premises;

 

(b)                                 Tenant fails to make any payment of Rent, as
and when due, or to satisfy its obligations under Article 19, where such failure
shall continue for a period of three (3) business days after written notice
thereof from Landlord to Tenant;

 

(c)                                  Tenant fails to observe or perform any
obligation or covenant contained herein (other than described in Subsections
31.4(a) and 31.4(b)) to be performed by Tenant, where such failure continues for
a period of thirty (30) days after written notice thereof from Landlord to
Tenant; provided that, if the nature of Tenant’s default is such that it
reasonably requires more than thirty (30) days to cure, Tenant shall not be
deemed to be in Default if Tenant commences such cure within said thirty (30)
day period and thereafter diligently prosecute the same to completion; and
provided, further, that such cure is completed no later than ninety (90) days
after Tenant’s receipt of written notice from Landlord;

 

(d)                                 Tenant makes an assignment for the benefit
of creditors;

 

(e)                                  A receiver, trustee or custodian is
appointed to or does take title, possession or control of all or substantially
all of Tenant’s assets (a “Receivership”) (provided that if such Receivership is
involuntary, Tenant shall not be in Default unless the Receivership is not
dissolved within one hundred twenty (120) days);

 

(f)                                    Tenant files a voluntary petition under
the United States Bankruptcy Code or any successor statute (as the same may be
amended from time to time, the “Bankruptcy Code”) or an order for relief is
entered against Tenant pursuant to a voluntary or involuntary proceeding
commenced under any chapter of the Bankruptcy Code;

 

(g)                                 Any involuntary petition is filed against
Tenant under any chapter of the Bankruptcy Code and is not dismissed within one
hundred twenty (120) days;

 

(h)                                 Tenant fails to deliver an estoppel
certificate within five (5) days after the reminder notice as set forth in
Article 20; or

 

(i)                                     Tenant’s interest in this Lease is
attached, executed upon or otherwise judicially seized and such action is not
released within one hundred twenty (120) days of the action.

 

Notices given under this Section shall specify the alleged default and shall
demand that Tenant perform the provisions of this Lease or pay the Rent that is
in arrears, as the case may be, within the applicable period of time, or quit
the Premises.  No such notice shall be deemed a forfeiture or a termination of
this Lease unless Landlord elects otherwise in such notice.

 

49

--------------------------------------------------------------------------------


 

31.5                           In the event of a Default by Tenant, and at any
time thereafter, with or without notice or demand and without limiting Landlord
in the exercise of any right or remedy that Landlord may have, Landlord has the
right to do any or all of the following:

 

(a)                                  Halt any Tenant Improvements and
Alterations and order Tenant’s contractors, subcontractors, consultants,
designers and material suppliers to stop work;

 

(b)                                 Terminate Tenant’s right to possession of
the Premises by written notice to Tenant or by any lawful means, in which case
Tenant shall immediately surrender possession of the Premises to Landlord.  In
such event, Landlord shall have the immediate right to re-enter and remove all
persons and property, and such property may be removed and stored in a public
warehouse or elsewhere at the cost and for the account of Tenant, all without
service of notice or resort to legal process and without being deemed guilty of
trespass or becoming liable for any loss or damage that may be occasioned
thereby; and

 

(c)                                  Terminate this Lease, in which event Tenant
shall immediately surrender possession of the Premises to Landlord.  In such
event, Landlord shall have the immediate right to re-enter and remove all
persons and property, and such property may be removed and stored in a public
warehouse or elsewhere at the cost and for the account of Tenant, all without
service of notice or resort to legal process and without being deemed guilty of
trespass or becoming liable for any loss or damage that may be occasioned
thereby.  In the event that Landlord shall elect to so terminate this Lease,
then Landlord shall be entitled to recover from Tenant all damages incurred by
Landlord by reason of Tenant’s default, including the following:

 

(i)                                     The worth at the time of award of any
unpaid Rent that had accrued at the time of such termination; plus

 

(ii)                                  The worth at the time of award of the
amount by which the unpaid Rent that would have accrued during the period
commencing with termination of the Lease and ending at the time of award exceeds
that portion of the loss of Landlord’s rental income from the Premises that
Tenant proves could have been reasonably avoided; plus

 

(iii)                               The worth at the time of award of the amount
by which the unpaid Rent for the balance of the Term after the time of award
exceeds that portion of the loss of Landlord’s rental income from the Premises
that Tenant proves could have been reasonably avoided; plus

 

(iv)                              Any other amount necessary to compensate
Landlord for all the detriment caused by Tenant’s failure to perform its
obligations under this Lease or that in the ordinary course of things would be
likely to result therefrom, including the cost of restoring the Premises to the
condition required under the terms of this Lease; plus

 

(v)                                 At Landlord’s election, such other amounts
in addition to or in lieu of the foregoing as may be permitted from time to time
by Applicable Laws.

 

As used in Subsections 31.5(c)(i) and 31.5(c)(ii), “worth at the time of award”
shall be computed by allowing interest at the Default Rate.  As used in
Subsection 31.5(c)(iii), the “worth at the time of the award” shall be computed
by taking the present value of such amount, using the

 

50

--------------------------------------------------------------------------------


 

discount rate of the Federal Reserve Bank of San Francisco at the time of the
award plus one (1) percentage point.

 

31.6                           In addition to any other remedies available to
Landlord at law or in equity and under this Lease, Landlord shall have the
remedy described in California Civil Code Section 1951.4 and may continue this
Lease in effect after Tenant’s Default and abandonment and recover Rent as it
becomes due, provided Tenant has the right to sublet or assign, subject only to
reasonable limitations.  In addition, Landlord shall not be liable in any way
whatsoever for its failure or refusal to relet the Premises.  For purposes of
this Section, the following acts by Landlord will not constitute the termination
of Tenant’s right to possession of the Premises:

 

(a)                                  Acts of maintenance or preservation or
efforts to relet the Premises, including alterations, remodeling, redecorating,
repairs, replacements or painting as Landlord shall consider advisable for the
purpose of reletting the Premises or any part thereof; or

 

(b)                                 The appointment of a receiver upon the
initiative of Landlord to protect Landlord’s interest under this Lease or in the
Premises.

 

Notwithstanding the foregoing, in the event of a Default by Tenant, Landlord may
elect at any time to terminate this Lease and to recover damages to which
Landlord is entitled.

 

31.7                           If Landlord does not elect to terminate this
Lease as provided in Section 31.5, then Landlord may, from time to time, recover
all Rent as it becomes due under this Lease.  At any time thereafter, Landlord
may elect to terminate this Lease and to recover damages to which Landlord is
entitled.

 

31.8                           In the event Landlord elects to terminate this
Lease and relet the Premises, Landlord may execute any new lease in its own
name.  Tenant hereunder shall have no right or authority whatsoever to collect
any Rent from such tenant.  The proceeds of any such reletting shall be applied
as follows:

 

(a)                                  First, to the payment of any indebtedness
other than Rent due hereunder from Tenant to Landlord, including storage charges
or brokerage commissions owing from Tenant to Landlord as the result of such
reletting;

 

(b)                                 Second, to the payment of the costs and
expenses of reletting the Premises, including (i) alterations and repairs that
Landlord deems reasonably necessary and advisable and (ii) reasonable attorneys’
fees, charges and disbursements incurred by Landlord in connection with the
retaking of the Premises and such reletting;

 

(c)                                  Third, to the payment of Rent and other
charges due and unpaid hereunder; and

 

(d)                                 Fourth, to the payment of future Rent and
other damages payable by Tenant under this Lease.

 

31.9                           All of Landlord’s rights, options and remedies
hereunder shall be construed and held to be nonexclusive and cumulative. 
Landlord shall have the right to pursue any one or all of

 

51

--------------------------------------------------------------------------------


 

such remedies, or any other remedy or relief that may be provided by Applicable
Laws, whether or not stated in this Lease.  No waiver of any default of Tenant
hereunder shall be implied from any acceptance by Landlord of any Rent or other
payments due hereunder or any omission by Landlord to take any action on account
of such default if such default persists or is repeated, and no express waiver
shall affect defaults other than as specified in such waiver.  Notwithstanding
any provision of this Lease to the contrary, in no event shall Landlord be
required to mitigate its damages with respect to any default by Tenant except to
the extent required by Applicable Law.

 

31.10                     Landlord’s termination of (a) this Lease or
(b) Tenant’s right to possession of the Premises shall not relieve Tenant of any
liability to Landlord that has previously accrued or that shall arise based upon
events that occurred prior to the later to occur of (i) the date of Lease
termination or (ii) the date Tenant surrenders possession of the Premises.

 

31.11                     To the extent permitted by Applicable Laws, Tenant
waives any and all rights of redemption granted by or under any present or
future Applicable Laws if Tenant is evicted or dispossessed for any cause, or if
Landlord obtains possession of the Premises due to Tenant’s default hereunder or
otherwise.

 

31.12                     Without limiting Section 16.2, Landlord shall not be
in default or liable for damages under this Lease unless Landlord fails to
perform obligations required of Landlord within a reasonable time, but in no
event shall such failure continue for more than thirty (30) days after written
notice from Tenant specifying the nature of Landlord’s failure; provided,
however, that if the nature of Landlord’s obligation is such that more than
thirty (30) days are required for its performance, then Landlord shall not be in
default if Landlord commences performance within such thirty (30) day period and
thereafter diligently prosecutes the same to completion.  In no event shall
Tenant have the right to terminate or cancel this Lease or to withhold or abate
rent or to set off any Claims against Rent as a result of any default or breach
by Landlord of any of its covenants, obligations, representations, warranties or
promises hereunder, except as may otherwise be expressly set forth in this
Lease.

 

31.13                     In the event of any default by Landlord, Tenant shall
give notice by registered or certified mail to any (a) beneficiary of a deed of
trust or (b) mortgagee under a mortgage covering the Premises, the Building or
the Project and to any landlord of any lease of land upon or within which the
Premises, the Building or the Project is located, and shall offer such
beneficiary, mortgagee or landlord a reasonable opportunity to cure the default,
including time to obtain possession of the Building or the Project by power of
sale or a judicial action if such should prove necessary to effect a cure;
provided that Tenant shall be obligated to provide the notices described in
clauses (a) and (b) above only to the extent Landlord has furnished to Tenant in
writing the names and addresses of the parties described in clauses (a) and
(b) who are to receive such notices.  Notwithstanding the foregoing, to the
extent of any conflict between this Section and the terms of an executed SNDA
pursuant to Section 30.5, the terms of such SNDA shall control (but only with
respect to the parties of such SNDA).

 

31.14                     Notwithstanding anything in the foregoing or this
Lease to the contrary, except (y) as otherwise provided in Article 27 or (z) in
the event of Tenant’s breach of Article 21, in no event shall Landlord or Tenant
be liable to the other for any consequential, special or indirect damages
arising out of this Lease.

 

52

--------------------------------------------------------------------------------


 

32.                                 Bankruptcy.  In the event a debtor, trustee
or debtor in possession under the Bankruptcy Code, or another person with
similar rights, duties and powers under any other Applicable Laws, proposes to
cure any default under this Lease or to assume or assign this Lease and is
obliged to provide adequate assurance to Landlord that (a) a default shall be
cured, (b) Landlord shall be compensated for its damages arising from any breach
of this Lease and (c) future performance of Tenant’s obligations under this
Lease shall occur, then such adequate assurances shall include any or all of the
following, as designated by Landlord in its sole and absolute discretion:

 

32.1                           Those acts specified in the Bankruptcy Code or
other Applicable Laws as included within the meaning of “adequate assurance,”
even if this Lease does not concern a shopping center or other facility
described in such Applicable Laws;

 

32.2                           A prompt cash payment to compensate Landlord for
any monetary defaults or actual damages arising directly from a breach of this
Lease;

 

32.3                           A cash deposit in an amount at least equal to the
then-current amount of the Security Deposit; or

 

32.4                           The assumption or assignment of all of Tenant’s
interest and obligations under this Lease.

 

33.                                 Brokers.

 

33.1                           Tenant represents and warrants that it has had no
dealings with any real estate broker or agent in connection with the negotiation
of this Lease other than CBRE (“Tenant Broker”), who represents Tenant, and that
it knows of no other real estate broker or agent other than Tenant Broker and
Landlord Broker (as defined below) that is or might be entitled to a commission
in connection with this Lease.  Landlord represents and warrants that it has had
no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, other than Kidder Mathews (“Landlord Broker”), who
represents Landlord, and that it knows of no other real estate broker or agent
other than Landlord Broker and Tenant Broker that is or might be entitled to a
commission in connection with this Lease.  Landlord shall compensate Tenant
Broker and Landlord Broker in relation to this Lease pursuant to separate
agreements between Landlord and Tenant Broker and Landlord and Landlord Broker.

 

33.2                           Tenant represents and warrants that no broker or
agent has made any representation or warranty relied upon by Tenant in Tenant’s
decision to enter into this Lease, other than as contained in this Lease.

 

33.3                           Tenant acknowledges and agrees that the
employment of brokers by Landlord is for the purpose of solicitation of offers
of leases from prospective tenants and that no authority is granted to any
broker to furnish any representation (written or oral) or warranty from Landlord
unless expressly contained within this Lease.  Landlord is executing this Lease
in reliance upon Tenant’s representations, warranties and agreements contained
within Sections 33.1 and 33.2.

 

33.4                           Tenant agrees to indemnify, save, defend and hold
the Landlord Indemnitees harmless from any and all cost or liability for
compensation claimed by any broker or agent, other than Tenant Broker and
Landlord Broker, employed or engaged by Tenant or claiming to

 

53

--------------------------------------------------------------------------------


 

have been employed or engaged by Tenant.  Landlord agrees to indemnify, save,
defend (at Tenant’s option) and hold the Tenant harmless from any and all cost
or liability for compensation claimed by any broker or agent employed or engaged
by Landlord or claiming to have been employed or engaged by Landlord.

 

34.                                 Definition of Landlord.  With regard to
obligations imposed upon Landlord pursuant to this Lease, the term “Landlord,”
as used in this Lease, shall refer only to Landlord or Landlord’s then-current
successor-in-interest.  In the event of any transfer, assignment or conveyance
of Landlord’s interest in this Lease or in Landlord’s fee title to or leasehold
interest in the Property, as applicable, Landlord herein named (and in case of
any subsequent transfers or conveyances, the subsequent Landlord) shall be
automatically freed and relieved, from and after the date of such transfer,
assignment or conveyance, from all liability for the performance of any
covenants or obligations contained in this Lease thereafter to be performed by
Landlord and, without further agreement, the transferee, assignee or conveyee of
Landlord’s in this Lease or in Landlord’s fee title to or leasehold interest in
the Property, as applicable, shall be deemed to have assumed and agreed to
observe and perform any and all covenants and obligations of Landlord hereunder
during the tenure of its interest in the Lease or the Property.  Landlord or any
subsequent Landlord may transfer its interest in the Premises or this Lease
without Tenant’s consent.

 

35.                                 Limitation of Landlord’s Liability.

 

35.1                           If Landlord is in default under this Lease and,
as a consequence, Tenant recovers a monetary judgment against Landlord, the
judgment shall be satisfied only out of (a) the proceeds of sale received on
execution of the judgment and levy against the right, title and interest of
Landlord in the Building and the Project, (b) rent or other income from such
real property receivable by Landlord or (c) the consideration received by
Landlord from the sale, financing, refinancing or other disposition of all or
any part of Landlord’s right, title or interest in the Building or the Project.

 

35.2                           Landlord shall not be personally liable for any
deficiency under this Lease.  If Landlord is a partnership or joint venture,
then the partners of such partnership shall not be personally liable for
Landlord’s obligations under this Lease, and no partner of Landlord shall be
sued or named as a party in any suit or action, and service of process shall not
be made against any partner of Landlord except as may be necessary to secure
jurisdiction of the partnership or joint venture.  If Landlord is a corporation,
then the shareholders, directors, officers, employees and agents of such
corporation shall not be personally liable for Landlord’s obligations under this
Lease, and no shareholder, director, officer, employee or agent of Landlord
shall be sued or named as a party in any suit or action, and service of process
shall not be made against any shareholder, director, officer, employee or agent
of Landlord.  If Landlord is a limited liability company, then the members of
such limited liability company shall not be personally liable for Landlord’s
obligations under this Lease, and no member of Landlord shall be sued or named
as a party in any suit or action, and service of process shall not be made
against any member of Landlord except as may be necessary to secure jurisdiction
of the limited liability company.  No partner, shareholder, director, employee,
member or agent of Landlord shall be required to answer or otherwise plead to
any service of process, and no judgment shall be taken or writ of execution
levied against any partner, shareholder, director, employee, member or agent of

 

54

--------------------------------------------------------------------------------


 

Landlord.

 

35.3                           Each of the covenants and agreements of this
Article shall be applicable to any covenant or agreement either expressly
contained in this Lease or imposed by Applicable Laws and shall survive the
expiration or earlier termination of this Lease.

 

36.                                 Joint and Several Obligations.  If more than
one person or entity executes this Lease as Tenant, then:

 

36.1                           Each of them is jointly and severally liable for
the keeping, observing and performing of all of the terms, covenants,
conditions, provisions and agreements of this Lease to be kept, observed or
performed by Tenant; and

 

36.2                           The term “Tenant,” as used in this Lease shall
mean and include each of them, jointly and severally.  The act of, notice from,
notice to, refund to, or signature of any one or more of them with respect to
the tenancy under this Lease, including any renewal, extension, expiration,
termination or modification of this Lease, shall be binding upon each and all of
the persons executing this Lease as Tenant with the same force and effect as if
each and all of them had so acted, so given or received such notice or refund,
or so signed.

 

37.                                 Representations.  Tenant guarantees,
warrants and represents that (a) Tenant is duly incorporated or otherwise
established or formed and validly existing under the laws of its state of
incorporation, establishment or formation, (b) Tenant has and is duly qualified
to do business in the state in which the Property is located, (c) Tenant has
full corporate, partnership, trust, association or other appropriate power and
authority to enter into this Lease and to perform all Tenant’s obligations
hereunder, (d) each person (and all of the persons if more than one signs)
signing this Lease on behalf of Tenant is duly and validly authorized to do so
and (e) neither (i) the execution, delivery or performance of this Lease nor
(ii) the consummation of the transactions contemplated hereby will violate or
conflict with any provision of documents or instruments under which Tenant is
constituted or to which Tenant is a party.  In addition, Tenant guarantees,
warrants and represents that none of (x) it, or any of its officers or directors
(or, to the best of its actual knowledge, without duty of investigation, its
employees), (y) its affiliates nor (z) to the best of its actual knowledge
(without duty of investigation), its members, shareholders or other equity
owners, in each case, owning a ten percent (10%) or greater equity interest in
Tenant, is a person or entity with whom U.S. persons or entities are restricted
from doing business under regulations of the Office of Foreign Asset Control
(“OFAC”) of the Department of the Treasury (including those named on OFAC’s
Specially Designated and Blocked Persons List) or under any statute, executive
order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism) or other similar governmental action.

 

38.                                 Confidentiality.  Tenant shall keep the
terms and conditions of this Lease and any information provided to Tenant or its
employees, agents or contractors pursuant to Article 9 confidential and shall
not (a) disclose to any third party any terms or conditions of this Lease or any
other Lease-related document (including subleases, assignments, work letters,
construction contracts, letters of credit, subordination agreements,
non-disturbance agreements, brokerage agreements or estoppels) or (b) provide to
any third party an original or copy of this Lease (or

 

55

--------------------------------------------------------------------------------


 

any Lease-related document).  Landlord shall keep confidential and not disclose
to any third party any non-public financial, ownership or business information
regarding Tenant.  Notwithstanding the foregoing, confidential information under
this Section may be released by Landlord or Tenant under the following
circumstances:  (x) if required by Applicable Laws, the rules of any securities
exchange or in any judicial proceeding; provided that the releasing party has
given the other party reasonable notice of such requirement, if feasible, (y) to
a party’s attorneys, accountants, brokers and other bona fide consultants or
advisers (with respect to this Lease only); provided such third parties agree to
be bound by this Section or (z) to bona fide prospective transferees, assignees
or subtenants of this Lease; provided they agree in writing to be bound by this
Section.

 

39.                                 Notices.  Any notice, consent, demand, bill,
statement or other communication required or permitted to be given hereunder
shall be in writing and shall be given by overnight delivery with a reputable
nationwide overnight delivery service, or certified mail (return receipt
requested), and if given by overnight delivery, shall be deemed delivered one
(1) day after deposit with a reputable nationwide overnight delivery service;
and, if given by certified mail (return receipt requested), shall be deemed
delivered three (3) business days after the time the notifying party deposits
the notice with the United States Postal Service.  Any notices given pursuant to
this Lease shall be addressed to Tenant at the Premises, or to Landlord or
Tenant at the addresses shown in Sections 2.9 and 2.10, respectively.  Either
party may, by notice to the other given pursuant to this Section, specify
additional or different addresses for notice purposes.

 

40.                                 Rooftop Installation Area.

 

40.1                           Tenant may use those portions of the Building’s
roof identified as a “Rooftop Installation Area” on Exhibit M attached hereto or
such other portions as otherwise permitted (in Landlord’s sole discretion) in
writing by Landlord (the “Rooftop Installation Area”) solely to operate,
maintain, repair and replace rooftop antennae, mechanical equipment,
communications antennas, air compressors, HVAC equipment, and other equipment,
and related ductwork installed in connection with any of the foregoing,
installed by Tenant in the Rooftop Installation Area in accordance with this
Article (“Tenant’s Rooftop Equipment”).  In connection with the foregoing, but
subject to Landlord’s reasonable approval, Tenant shall also have right to
install, repair, maintain and replace necessary conduit and sleeving, ductwork,
wiring, and cabling from the Rooftop Installation Area to points of connection
within the Premises.  Tenant’s Rooftop Equipment shall be used only in
connection with the use of the Premises for the Permitted Use.  For the
avoidance of doubt, the Rooftop Installation Area shall not be included in the
calculation of the Rentable Area of the Premises, and Tenant shall not be
obligated to pay Rent with respect to the Rooftop Installation Area.

 

40.2                           Tenant shall install Tenant’s Rooftop Equipment
at its sole cost and expense, at such times and in such manner as Landlord may
reasonably designate, and in accordance with this Article and the applicable
provisions of this Lease regarding Alterations.  Tenant’s Rooftop Equipment and
the installation thereof shall be subject to Landlord’s prior written approval,
which approval shall not be unreasonably withheld.  Among other reasons,
Landlord may withhold approval if the installation or operation of Tenant’s
Rooftop Equipment could reasonably be expected to damage the structural
integrity of the Building or to transmit vibrations or noise or cause other
adverse effects beyond the Premises to an extent not customary

 

56

--------------------------------------------------------------------------------


 

in first class laboratory Buildings, unless Tenant implements measures that are
acceptable to Landlord in its reasonable discretion to avoid any such damage or
transmission.

 

40.3                           Tenant shall comply with any roof or roof-related
warranties.  Upon Tenant’s request for Landlord approval for any installation of
Tenant’s Rooftop Equipment, Landlord shall, upon Tenant’s request, confirm the
existence of any roof or roof-related warranties that must be complied with and
shall provide Tenant with the necessary compliance information.  Landlord
represents that there are no roof-related warranties with respect to the
Building in effect as of the Execution Date.  Tenant shall obtain a letter from
Landlord’s roofing contractor within thirty (30) days after completion of any
Tenant work on the rooftop stating that such work did not affect any such
warranties.  Tenant, at its sole cost and expense, shall inspect the Rooftop
Installation Area at least annually, and correct any loose bolts, fittings or
other appurtenances and repair any damage to the roof caused by the installation
or operation of Tenant’s Rooftop Equipment.  Tenant shall not permit the
installation, maintenance or operation of Tenant’s Rooftop Equipment to violate
any Applicable Laws or constitute a nuisance.  Tenant shall pay Landlord within
thirty (30) days after demand (a) all applicable taxes, charges, fees or
impositions imposed on Landlord by Governmental Authorities as the result of
Tenant’s use of the Rooftop Installation Areas in excess of those for which
Landlord would otherwise be responsible for the use or installation of Tenant’s
Rooftop Equipment and (b) the amount of any increase in Landlord’s insurance
premiums expressly attributable to the installation of Tenant’s Rooftop
Equipment.  Upon Tenant’s written request to Landlord, Landlord shall use
commercially reasonable efforts to cause other tenants to remedy any
interference in the operation of Tenant’s Rooftop Equipment caused by any such
tenants’ equipment installed after the applicable piece of Tenant’s Rooftop
Equipment; provided, however, that Landlord shall not be required to request
that such tenants waive their rights under their respective leases.

 

40.4                           If Tenant’s Equipment (a) causes physical damage
to the structural integrity of the Building, (b) interferes with any
telecommunications, mechanical or other systems located at or near or servicing
the Building or the Project that were installed prior to the installation of
Tenant’s Rooftop Equipment, (c) interferes with any other service provided to
other tenants in the Building or the Project by rooftop or penthouse
installations that were installed prior to the installation of Tenant’s Rooftop
Equipment or (d) interferes with any telecommunications, mechanical or other
systems of another tenant that were installed prior to the installation of
Tenant’s Rooftop Equipment, in each case in excess of that permissible under
Federal Communications Commission regulations, then Tenant shall cooperate with
Landlord and any affected tenant (and Landlord shall use commercially reasonable
efforts to cause such tenant to cooperate with Tenant) to determine the source
of the damage or interference and promptly repair such damage and eliminate such
interference, in each case at Tenant’s sole cost and expense, within ten
(10) days after receipt of notice of such damage or interference (which notice
may be oral; provided that Landlord also delivers to Tenant written notice of
such damage or interference within twenty-four (24) hours after providing oral
notice).

 

40.5                           Landlord reserves the right to cause Tenant to
relocate Tenant’s Rooftop Equipment (excluding equipment installed as part of
the Tenant Improvements (or the Expansion Improvements)) to comparably
functional space on the roof by giving Tenant prior written notice thereof. 
Landlord agrees to pay the reasonable costs thereof.  Tenant shall arrange for
the relocation of Tenant’s Rooftop Equipment within sixty (60) days after
receipt of Landlord’s

 

57

--------------------------------------------------------------------------------


 

notification of such relocation.  In the event Tenant fails to arrange for
relocation within such sixty (60)-day period, Landlord shall have the right to
arrange for the relocation of Tenant’s Rooftop Equipment in a manner that does
not unnecessarily interrupt or interfere with Tenant’s use of the Premises for
the Permitted Use.

 

41.                               Miscellaneous.

 

41.1                        Landlord reserves the right to change the name of
the Building or the Project in its sole discretion.

 

41.2                        To induce Landlord to enter into this Lease, Tenant
agrees that it shall promptly furnish to Landlord, from time to time, upon
Landlord’s written request, the most recent year-end financial statements
reflecting Tenant’s current financial condition audited by a nationally
recognized accounting firm.  Tenant shall, within ninety (90) days after the end
of Tenant’s financial year, furnish Landlord with a certified copy of Tenant’s
year-end financial statements for the previous year audited by a nationally
recognized accounting firm.  Tenant represents and warrants that all financial
statements, records and information furnished by Tenant to Landlord in
connection with this Lease are correct and complete in all material respects. 
Notwithstanding the foregoing, Tenant shall not be required to deliver the
foregoing financial statements to Landlord for so long as Tenant is a
publicly-traded company, it being understood and agreed that such financial
statements are otherwise publicly available to Landlord.  If audited financials
are not otherwise prepared, unaudited financials complying with generally
accepted accounting principles and certified to the knowledge of the chief
financial officer of Tenant to be true, correct and complete in all respects
shall suffice for purposes of this Section.

 

41.3                        Where applicable in this Lease, the singular
includes the plural and the masculine or neuter includes the masculine, feminine
and neuter.  The words “include,” “includes,” “included” and “including” shall
mean “‘include,’ etc., without limitation.” The section headings of this Lease
are not a part of this Lease and shall have no effect upon the construction or
interpretation of any part hereof.

 

41.4                        If either party commences an action against the
other party arising out of or in connection with this Lease, then the
substantially prevailing party shall be reimbursed by the other party for all
reasonable costs and expenses, including reasonable attorneys’ fees and
expenses, incurred by the substantially prevailing party in such action or
proceeding and in any appeal in connection therewith.

 

41.5                        Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for a lease,
and shall not be effective as a lease or otherwise until execution by and
delivery to both Landlord and Tenant.

 

41.6                        Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.

 

41.7                        Each provision of this Lease performable by Tenant
shall be deemed both a covenant and a condition.

 

41.8                        Whenever consent or approval of either party is
required, that party shall not

 

58

--------------------------------------------------------------------------------


 

unreasonably withhold such consent or approval, except as may be expressly set
forth to the contrary.

 

41.9                        The terms of this Lease are intended by the parties
as a final expression of their agreement with respect to the terms as are
included herein, and may not be contradicted by evidence of any prior or
contemporaneous agreement.

 

41.10                 Any provision of this Lease that shall prove to be
invalid, void or illegal shall in no way affect, impair or invalidate any other
provision hereof, and all other provisions of this Lease shall remain in full
force and effect and shall be interpreted as if the invalid, void or illegal
provision did not exist.

 

41.11                 Either party (i) may request the other party to execute,
upon twenty (20) days’ prior written notice, a customary, mutually acceptable,
short form or memorandum hereof and (ii) upon receipt of the fully executed
short form or memorandum of this Lease, record the same in the appropriate real
property records.  If any such short form or memorandum of this Lease is
recorded, then promptly upon the expiration or termination of this Lease,
Tenant, at its sole cost and expense, shall execute and record a termination of
any short form or memorandum of lease recorded with respect hereto.  Neither
party shall record this Lease.  The party recording the short form or memorandum
of this Lease shall be responsible for the cost of recording the same, including
any transfer or other taxes incurred in connection with said recordation.  This
Section shall survive the expiration or earlier termination of this Lease.

 

41.12                 The language in all parts of this Lease shall be in all
cases construed as a whole according to its fair meaning and not strictly for or
against either Landlord or Tenant.

 

41.13                 Each of the covenants, conditions and agreements herein
contained shall inure to the benefit of and shall apply to and be binding upon
the parties hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors, assigns, sublessees.  Nothing in this
Section shall in any way alter the provisions of this Lease restricting
assignment or subletting.

 

41.14                 This Lease shall be governed by, construed and enforced in
accordance with the laws of the state in which the Premises are located, without
regard to such state’s conflict of law principles.

 

41.15                 Landlord and Tenant each guarantee, warrant and represent
that the individual or individuals signing this Lease on its behalf have the
power, authority and legal capacity to sign this Lease on behalf of and to bind
all entities, corporations, partnerships, limited liability companies, joint
venturers or other organizations and entities on whose behalf said individual or
individuals have signed.

 

41.16                 This Lease may be executed in one or more counterparts,
each of which, when taken together, shall constitute one and the same document.

 

41.17                 No provision of this Lease may be modified, amended or
supplemented except by an agreement in writing signed by Landlord and Tenant. 
The waiver by Landlord of any breach by Tenant of any term, covenant or
condition herein contained shall not be deemed to be a

 

59

--------------------------------------------------------------------------------


 

waiver of any subsequent breach of the same or any other term, covenant or
condition herein contained.

 

41.18                 To the extent permitted by Applicable Laws, the parties
waive trial by jury in any action, proceeding or counterclaim brought by the
other party hereto related to matters arising out of or in any way connected
with this Lease; the relationship between Landlord and Tenant; Tenant’s use or
occupancy of the Premises; or any claim of injury or damage related to this
Lease or the Premises.

 

42.                               Option to Extend Term.  Tenant shall have the
option (“Option”) to extend the Term by five (5) years as to the entire Premises
(and no less than the entire Premises) upon the following terms and conditions. 
Any extension of the Term pursuant to Option shall be on all the same terms and
conditions as this Lease, except as follows:

 

42.1                        Base Rent at the commencement of the Option term
shall equal the then-current fair market value for comparable office and
laboratory space in the Alameda/San Mateo County market of comparable age,
quality, level of finish and proximity to amenities and public transit (“FMV”),
and shall be further increased on each annual anniversary of the Option term
commencement date by three percent (3%).   Landlord shall, within fifteen (15)
days after receipt of Tenant’s Option Notice (defined below), give Tenant a
written proposal of Landlord’s estimate of the FMV for the Option Term.  Within
fifteen (15) days after receipt of such estimate, Tenant shall notify Landlord
whether Tenant accepts Landlord’s proposed estimate of FMV.  If Tenant does not
accept the FMV, then the parties shall endeavor to agree upon the FMV, taking
into account all relevant factors, including (a) the size of the Premises,
(b) the length of the Option term, (c) rent in comparable buildings in the
relevant market, including concessions offered to new tenants, such as free
rent, tenant improvement allowances and moving allowances, (d) Tenant’s
creditworthiness and (e) the quality and location of the Building and the
Project.  In the event that the parties are unable to agree upon the FMV within
thirty (30) days after Tenant notifies Landlord of its objection to Landlord’s
estimate of the FMV, then Tenant may either (i) rescind its exercise of the
Option or (ii) request that the FMV be determined using the following
procedures:  a senior officer of a nationally recognized leasing brokerage firm
with local knowledge of the Alameda/San Mateo County laboratory/research and
development leasing market (the “Baseball Arbitrator”) shall be selected and
paid for jointly by Landlord and Tenant.  If Landlord and Tenant are unable to
agree upon the Baseball Arbitrator, then the same shall be designated by the
local chapter of the American Arbitration Association or any successor
organization thereto (the “AAA”).  The Baseball Arbitrator selected by the
parties or designated by the AAA shall (y) have at least ten (10) years’
experience in the leasing of office and laboratory/research space in the
Alameda/San Mateo County market and (z) not have been employed or retained by
either Landlord or Tenant or any affiliate of either for a period of at least
ten (10) years prior to appointment pursuant hereto.  Each of Landlord and
Tenant shall submit to the Baseball Arbitrator and to the other party its
determination of the FMV.  The Baseball Arbitrator shall grant to Landlord and
Tenant a hearing and the right to submit evidence.  The Baseball Arbitrator
shall determine which of the two (2) FMV determinations more closely represents
the actual FMV.  The arbitrator may not select any other FMV for the Premises
other than one submitted by Landlord or Tenant.  The FMV selected by the
Baseball Arbitrator shall be binding upon Landlord and Tenant and shall serve as
the basis for determination of Base Rent payable for the Option term.  If, as of
the commencement date of the

 

60

--------------------------------------------------------------------------------


 

Option term, the amount of Base Rent payable during the Option term shall not
have been determined, then, pending such determination, Tenant shall pay Base
Rent equal to the Base Rent payable with respect to the last year of the
then-current Term.  After the final determination of Base Rent payable for the
Option term, the parties shall promptly execute a written amendment to this
Lease specifying the amount of Base Rent to be paid during the Option term.  Any
failure of the parties to execute such amendment shall not affect the validity
of the FMV determined pursuant to this Section.

 

42.2                        The Option is not assignable separate and apart from
this Lease.

 

42.3                        The Option is conditional upon Tenant giving
Landlord written notice of its election to exercise the Option (the “Option
Notice”) at least twelve (12) months prior to the end of the expiration of the
then-current Term.  Time shall be of the essence as to Tenant’s exercise of the
Option.  Tenant assumes full responsibility for maintaining a record of the
deadline to exercise the Option.  Tenant acknowledges that it would be
inequitable to require Landlord to accept any exercise of the Option after the
date provided for in this Section.

 

42.4                        Notwithstanding anything contained in this
Article to the contrary, Tenant shall not have the right to exercise the Option
during the time that Tenant is in monetary default or any other Default
(provided, however, that, for purposes of this Section, Landlord shall not be
required to provide Tenant with notice of such Default except as otherwise
required in Section 31.4) under any provisions of this Lease and continuing
until Tenant has cured the default.

 

42.5                        The period of time within which Tenant may exercise
the Option shall not be extended or enlarged by reason of Tenant’s inability to
exercise such Option because of the provisions of Section 42.4.

 

42.6                        All of Tenant’s rights under the provisions of the
Option shall terminate and be of no further force or effect even after Tenant’s
due and timely exercise of the Option if, after such exercise, but prior to the
commencement date of the new term, (a) Tenant fails to pay to Landlord a
monetary obligation of Tenant for a period of twenty (20) days after written
notice from Landlord to Tenant, (b) Tenant fails to commence to cure a default
(other than a monetary default) within thirty (30) days after the date Landlord
gives notice to Tenant of such default or (c) Tenant has defaulted under this
Lease two (2) or more times and a service or late charge under Section 31.1 has
become payable for any such default, whether or not Tenant has cured such
defaults.

 

43.                               Expansion Premises.

 

43.1                        Subject to the conditions set forth in this Article,
Tenant shall have the obligation to expand the Premises to include approximately
Seven Thousand Six Hundred Eighty-Four (7,684) square feet of Rentable Area of
contiguous premises as more particularly shown on the floor plan attached hereto
as Exhibit J (the “Expansion Premises”).

 

43.2                        Landlord and Tenant acknowledge that the Expansion
Premises is, and prior to the Expansion Premises Term Commencement Date will
remain, unoccupied space.  Accordingly, Landlord shall, upon Tenant’s written
request at any time prior to December 1,

 

61

--------------------------------------------------------------------------------


 

2015, make the Expansion Premises available to Tenant for the purpose of
constructing the Expansion Improvements.  The “Expansion Premises Term
Commencement Date” shall be the earlier of (a) December 1, 2015 and (b) the day
the work described on Exhibit B in connection with the Expansion Premises (the
“Expansion Improvements”) is Substantially Complete.  Tenant shall execute and
deliver to Landlord written acknowledgment of the actual Expansion Premises Term
Commencement Date for the Expansion Premises within ten (10) days after Tenant
takes occupancy of the Expansion Premises, or December 2, 2015, whichever occurs
first, in the form attached as Exhibit C hereto.  Failure to execute and deliver
such acknowledgment, however, shall not affect the Expansion Premises Term
Commencement Date for the Expansion Premises or Landlord’s or Tenant’s liability
hereunder.  Failure by Tenant to obtain validation by any medical review board
or other similar governmental licensing of the Premises or the Expansion
Premises required for the Permitted Use by Tenant shall not serve to extend the
Expansion Premises Term Commencement Date.  The term “Substantially Complete” or
“Substantial Completion” means that the Expansion Improvements are substantially
complete in accordance with the Approved Plans (as defined in the Work Letter),
except for minor punch list items that will not unreasonably interfere with
Tenant’s use of the Expansion Premises for the Permitted Use and which can be
corrected with reasonable diligence within thirty (30) days.

 

43.3                        Tenant shall cause any Expansion Improvements to be
constructed in the Expansion Premises pursuant to the Work Letter.  Tenant shall
pay all of the costs and expenses of constructing the Expansion Improvements
(including all utilities supplied to the Expansion Premises), except that
Landlord shall make available to Tenant the following amounts: Six Hundred
Fourteen Thousand Seven Hundred Twenty Dollars ($614,720) (based upon Eighty
Dollars ($80.00) per square foot of Rentable Area (the “Base Expansion TI
Allowance”); provided, however, such amount shall be adjusted based upon the
final Rentable Area of the Expansion Premises).  The provisions of Article 4
regarding use of the TI Allowance (as well as the Work Letter) shall apply with
regard to such Base Expansion TI Allowance; provided, however, that no portion
of the Base Expansion TI Allowance shall be applied to the cost of items
described in Section 4.2(s).  For purposes of Article 4 and for purposes of the
provisions of the Work Letter, references to the “Base TI Allowance” shall be
references to the Base Expansion TI Allowance, references to the “TI Allowance”
shall be references to the Base Expansion TI Allowance, references to the
“Premises” shall be references to the Expansion Premises, references to “Excess
TI Costs” with respect to the Tenant Improvements shall be references to such
costs and amounts in connection with the Expansion Improvements and references
to the “Approved Budget” and “Approved Plans” with respect to the Tenant
Improvements shall be references to such Approved Budget or Approved Plans
delivered in connection with the Expansion Improvements.

 

43.4                        Tenant shall have until the date that is six
(6) months after the Expansion Premises Term Commencement Date (the “Expansion
TI Deadline”), to expend the unused portion of the Base Expansion TI Allowance,
after which date Landlord’s obligation to fund such costs shall expire.

 

43.5                        In no event shall any unused Base Expansion TI
Allowance entitle Tenant to a credit against Rent payable under this Lease. 
Tenant shall deliver to Landlord (i) a certificate of occupancy for the
Expansion Premises suitable for the Permitted Use and (ii) a Certificate of
Substantial Completion in the form of the American Institute of Architects
document G704,

 

62

--------------------------------------------------------------------------------


 

executed by the project architect and the general contractor.

 

43.6                        Within ten (10) days after the Expansion Premises
Term Commencement Date, Tenant and Landlord shall enter into a written amendment
to the Lease (the “Amendment”), which amendment shall provide, unless otherwise
agreed in writing, (a) that the Premises under this Lease shall be increased to
include the square feet of Rentable Area of the Expansion Premises, (b) the new
Base Rent, with the Expansion Premises increasing Base Rent at the then-current
rental rate per square foot under the Lease and (c) Tenant’s new Pro Rata Share
of Operating Expenses based upon the addition of the Expansion Premises to the
Premises.  In all other respects, this Lease shall remain in full force and
effect, and shall (except with regard to the five (5) month free rent period for
the Premises) apply to the Expansion Premises.

 

44.                               Campus Amenities.  Landlord shall use
commercially reasonable efforts to maintain the availability of the Amenities
Building Services during the Term for use on a non-exclusive basis by the
occupants of the Project and any other individuals approved by Landlord.  Tenant
and its employees (in such capacity, the “Amenity Users”) are hereby permitted
to use the Amenities Building Services; provided that all Amenity Users execute
Landlord’s standard waiver of liability and release form and otherwise satisfy
the conditions identified below.  Landlord shall have the right at any time to
require that a new standard waiver of liability and release form be signed by
any of the Amenity Users as a condition to any further use of the Amenities
Building Services by any of the Amenity Users.  The use of the Amenities
Building Services shall be subject to the rules and regulations applicable to
the Amenities Building Services and any supplements thereto, which rules and
regulations shall be uniformly applied in a non-discriminatory manner.  Landlord
and Tenant acknowledge that the use of the Amenities Building Services by the
Amenity Users shall be at their own risk and that the terms and provisions of
the first two sentences of Section 16.2 shall apply to the use of the Amenities
Building Services by the Amenity Users, or the use of any equipment related
thereto by the Amenity Users (whether or not authorized), whether or not such
persons have properly executed Landlord’s standard form waiver of liability and
release form.  Tenant shall be solely responsible for the proper use of the
Amenities Building Services and the equipment located therein by the Amenity
Users.  Tenant acknowledges and agrees that Landlord shall not be obligated to
provide supervision of use of the Amenities Building Services made by the
Amenity Users or others.  No expansion or reduction construction of the
Amenities Building Services shall entitle Tenant to an abatement or reduction in
Rent, constitute a constructive eviction, or result in a default by Landlord
under this Lease.  Any and all fees, costs and expenses relating to operating,
managing, owning and maintaining the Amenities Building and the Amenities
Building Services (not paid by Amenity Users) shall be included as part of
Operating Expenses.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.

 

LANDLORD:

 

 

 

BMR-PACIFIC RESEARCH CENTER LP,

 

a Delaware limited partnership

 

 

 

 

 

By:

/s/ Alan D. Gold

 

Name:

Alan D. Gold

 

Title:

Chief Executive Officer

 

 

 

 

 

TENANT:

 

 

 

DEPOMED, INC.

 

a California corporation

 

 

 

 

 

By:

/s/ James Schoeneck

 

Name:

James Schoeneck

 

Title:

President & CEO

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PREMISES

 

A-1

--------------------------------------------------------------------------------


 

[g86801kk13i001.jpg]

 

--------------------------------------------------------------------------------

 


 

EXHIBIT B

 

WORK LETTER

 

This Work Letter (this “Work Letter”) is made and entered into as of the 4th day
of April, 2012, by and between BMR-PACIFIC RESEARCH CENTER LP, a Delaware
limited partnership (“Landlord”), and DEPOMED, INC., a California corporation
(“Tenant”), and is attached to and made a part of that certain Lease dated as of
April 4, 2012 (as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Lease”), by and between Landlord and
Tenant for the Premises located at 7999 Gateway Boulevard, Newark, California. 
All capitalized terms used but not otherwise defined herein shall have the
meanings given them in the Lease.

 

1.                                      General Requirements.

 

1.1.                            Authorized Representatives.

 

(a)                                 Landlord designates, as Landlord’s
authorized representative (“Landlord’s Authorized Representative”), (i) Andrew
Richard as the person authorized to initial plans, drawings, approvals and to
sign change orders pursuant to this Work Letter and (ii) John Bonanno as the
person authorized to sign any amendments to this Work Letter or the Lease. 
Tenant shall not be obligated to respond to or act upon any such item until such
item has been initialed or signed (as applicable) by the appropriate Landlord’s
Authorized Representative.  Landlord may change either Landlord’s Authorized
Representative upon one (1) business day’s prior written notice to Tenant.

 

(b)                                 Tenant designates August Moretti or Jeff
Coon (“Tenant’s Authorized Representative”) as the person authorized to initial
and sign all plans, drawings, change orders and approvals pursuant to this Work
Letter.  Landlord shall not be obligated to respond to or act upon any such item
until such item has been initialed or signed (as applicable) by Tenant’s
Authorized Representative.  Tenant may change Tenant’s Authorized Representative
upon one (1) business day’s prior written notice to Landlord.

 

1.2.                            Schedule.  The schedule for design and
development of the Tenant Improvements, including the time periods for
preparation and review of construction documents, approvals and performance,
shall be in accordance with a schedule to be prepared by Tenant (the
“Schedule”).  Tenant shall prepare the Schedule so that it is a reasonable
schedule for the completion of the Tenant Improvements.  As soon as the Schedule
is completed, Tenant shall deliver the same to Landlord for Landlord’s approval,
which approval shall not be unreasonably withheld, conditioned or delayed.  Such
Schedule shall be approved or disapproved by Landlord within five (5) business
days after delivery to Landlord.  Landlord’s failure to respond within such five
(5) business day period shall be deemed approval by Landlord.  If Landlord
disapproves the Schedule, then Landlord shall notify Tenant in writing of its
objections to such Schedule, and the parties shall confer and negotiate in good
faith to reach agreement on the Schedule.  The Schedule shall be subject to
adjustment as mutually agreed upon in writing by the parties, or as provided in
this Work Letter.

 

B-1

--------------------------------------------------------------------------------


 

1.3.                            Tenant’s Architects, Contractors and
Consultants.  The architect, engineering consultants, and general contractor,
and the mechanical, electrical, and plumbing subcontractors (collectively, the
“MEP Subcontractors”), responsible for the construction of the Tenant
Improvements shall be selected by Tenant and approved by Landlord, which
approval Landlord shall not unreasonably withhold, condition or delay.  Landlord
may refuse to use any architects, consultants, contractors, subcontractors or
material suppliers that Landlord reasonably believes could cause labor
disharmony.  Landlord and Tenant shall each participate in the review of the
competitive bid process.  Landlord hereby approves the engagement by Tenant of
the parties identified on Exhibit B-1 attached hereto in connection with the
Tenant Improvement work.  All Tenant contracts related to the Tenant
Improvements shall provide that Tenant may assign such contracts and any
warranties with respect to the Tenant Improvements to Landlord at any time.

 

2.                                      Landlord Improvements.

 

2.1.                            Landlord Improvement Plans.  All work to be
performed by Landlord pursuant to Section 5 of the Lease (the “Landlord
Improvements”) shall be performed by Landlord’s contractor, at Landlord’s sole
cost and expense (and, for the avoidance of doubt, shall not be charged to
Tenant as Operating Expenses), in all respects (a) in conformance with the
Approved LI Plans (subject only to LI Changes (as defined below) approved in
accordance with Section 2.2), (b) otherwise in compliance with the Lease and
this Work Letter and (c) in accordance with Applicable Laws.  All material and
equipment furnished by Landlord as the Landlord Improvements shall be new or
“like new,” and the Landlord Improvements shall be performed in a first-class,
workmanlike manner.  Landlord shall prepare final plans and specifications for
the Landlord Improvements that are consistent with Section 5 of the Lease.  As
soon as such final plans and specifications (“Construction LI Plans”) are
completed, Landlord shall deliver the same to Tenant for Tenant’s approval,
which approval shall not be unreasonably withheld, conditioned or delayed.  Such
Construction LI Plans shall be approved or disapproved by Tenant within five
(5) business days after delivery to Tenant.  Tenant’s failure to respond within
such five (5) business day period shall be deemed approval by Tenant.  If the
Construction LI Plans are disapproved by Tenant, then Tenant shall notify
Landlord in writing of its reasonable objections to such Construction LI Plans,
and the parties shall confer and negotiate in good faith to reach agreement on
the Construction LI Plans.  Promptly after the Construction LI Plans are
approved by Landlord and Tenant, two (2) copies of such Construction LI Plans
shall be initialed and dated by Landlord and Tenant, and Landlord shall promptly
submit such Construction LI Plans to all appropriate Governmental Authorities
for approval.  The Construction LI Plans so approved, and all change orders
related thereto that are specifically permitted by this Work Letter, are
referred to herein as the “Approved LI Plans.”

 

2.2.                            Changes to Landlord Improvements.  Landlord may
make changes to the Approved LI Plans (each, an “LI Change”) in accordance with
the provisions of this Article 2, which changes shall be subject to the written
approval of Tenant in accordance with this Work Letter.

 

(a)                                 LI Change Order Request.  Tenant’s consent
shall not be required in connection with LI Permitted Changes (as defined below)
to the Landlord Improvements.  Other than LI Permitted Changes, Landlord may
request LI Changes after Tenant approves the Approved LI Plans by notifying
Tenant thereof in writing in substantially the same form as the

 

B-2

--------------------------------------------------------------------------------


 

AIA standard change order form (an “LI Change Request”), which LI Change Request
shall detail the nature and extent of any requested LI Changes, including
(i) the LI Change, (ii) the party required to perform the LI Change and
(iii) any modification of the Approved LI Plans necessitated by the LI Change. 
If the nature of an LI Change requires revisions to the Approved LI Plans, then
Landlord shall be solely responsible for the cost and expense of such revisions
and any increases in the cost of the Landlord Improvements as a result of such
LI Change.  LI Change Requests shall be signed by Landlord’s Authorized
Representative.

 

(b)                                 Tenant’s Approval of LI Changes.  All Change
Requests shall be subject to Tenant’s prior written approval, which approval
shall not be unreasonably withheld, conditioned or delayed.  Tenant shall have
five (5) business days after receipt of an LI Change Request to notify Landlord
in writing of Tenant’s approval or rejection of the LI Change, which approval
shall not be unreasonably withheld, conditioned or delayed.  Tenant’s failure to
respond within such five (5) business day period shall be deemed approval by
Tenant.

 

(c)                                  LI Permitted Changes.  For purposes of this
Work Letter, an “LI Permitted Change” shall mean (i) minor field changes,
(ii) changes required by a Governmental Authority, (iii) any other changes that
(A) do not materially and adversely affect the quality of the Landlord
Improvements or Tenant’s ability to operate its business in the Building for the
Permitted Use or increase the cost of the Tenant Improvements other than to a de
minimis extent and (B) will not extend the projected substantial completion date
of the Landlord Improvements beyond December 1, 2012, and (iv) development in
the ordinary course of the Approved LI Plans in a manner (A) not inconsistent
with the Approved LI Plans or clause (iii) above, (B) that does not materially
and adversely affect Tenant’s ability to use the Premises for the Permitted Use
or (C) that does not increase the cost of the Tenant Improvements other than to
a de minimis extent.

 

3.                                      Tenant Improvements.  All Tenant
Improvements shall be performed by Tenant’s contractor, at Tenant’s sole cost
and expense (subject to Landlord’s obligations with respect to any portion of
the Base TI Allowance and, if properly requested by Tenant pursuant to the terms
of the Lease, the Additional TI Allowance) and in accordance with the Approved
Plans (as defined below), the Lease and this Work Letter.  To the extent that
the total projected cost of the Tenant Improvements (as projected by Landlord)
exceeds the TI Allowance (such excess, the “Excess TI Costs”), Tenant shall pay
the costs of the Tenant Improvements on a pari passu basis with Landlord as such
costs become due, in the proportion of Excess TI Costs payable by Tenant to the
Base TI Allowance (and, if properly requested by Tenant pursuant to the Lease,
the Additional TI Allowance) payable by Landlord.  If Tenant fails to pay, or is
late in paying, any sum due to Landlord under this Work Letter, then Landlord
shall have all of the rights and remedies set forth in the Lease for nonpayment
of Rent (including the right to interest and the right to assess a late charge),
and for purposes of any litigation instituted with regard to such amounts the
same shall be considered Rent.  All material and equipment furnished by Tenant
or its contractors as the Tenant Improvements shall be new or “like new;” the
Tenant Improvements shall be performed in a first-class, workmanlike manner; and
the quality of the Tenant Improvements shall be of a nature and character not
less than the Building Standard.  Tenant shall take, and shall its contractors
to take, commercially reasonable steps to protect the Premises during the
performance of any Tenant Improvements, including covering or temporarily
removing any window coverings so as to guard against dust, debris or damage.

 

B-3

--------------------------------------------------------------------------------


 

3.1.                            Work Plans.  Tenant shall prepare and submit to
Landlord for approval schematics covering the Tenant Improvements prepared in
conformity with the applicable provisions of this Work Letter (the “Draft
Schematic TI Plans”).  The Draft Schematic TI Plans shall contain sufficient
information and detail to accurately describe the proposed design to Landlord
and such other information as Landlord may reasonably request.  Landlord shall
notify Tenant in writing within five (5) business days after receipt of the
Draft Schematic TI Plans whether Landlord approves or objects to the Draft
Schematic TI Plans and of the manner, if any, in which the Draft Schematic TI
Plans are unacceptable.  Landlord’s failure to respond within such five
(5) business day period shall be deemed approval by Landlord.  If Landlord
reasonably objects to the Draft Schematic TI Plans, then Tenant shall revise the
Draft Schematic TI Plans and cause Landlord’s objections to be remedied in the
revised Draft Schematic TI Plans.  Tenant shall then resubmit the revised Draft
Schematic TI Plans to Landlord for approval, such approval not to be
unreasonably withheld, conditioned or delayed.  Landlord’s approval of or
objection to revised Draft Schematic TI Plans and Tenant’s correction of the
same shall be in accordance with this Section until Landlord has approved the
Draft Schematic TI Plans in writing or been deemed to have approved them.  The
iteration of the Draft Schematic TI Plans that is approved or deemed approved by
Landlord without objection shall be referred to herein as the “Approved
Schematic TI Plans.”

 

3.2.                            Construction TI Plans.  Tenant shall prepare
final plans and specifications for the Tenant Improvements that (a) are
consistent with and are logical evolutions of the Approved Schematic TI Plans
and (b) incorporate any other Tenant-requested (and Landlord-approved) TI
Changes (as defined below).  As soon as such final plans and specifications
(“Construction TI Plans”) are completed, Tenant shall deliver the same to
Landlord for Landlord’s approval, which approval shall not be unreasonably
withheld, conditioned or delayed.  Such Construction TI Plans shall be approved
or disapproved by Landlord within five (5) business days after delivery to
Landlord.  Landlord’s failure to respond within such five (5) business day
period shall be deemed approval by Landlord.  If the Construction TI Plans are
disapproved by Landlord, then Landlord shall notify Tenant in writing of its
objections to such Construction TI Plans, and the parties shall confer and
negotiate in good faith to reach agreement on the Construction TI Plans. 
Promptly after the Construction TI Plans are approved by Landlord and Tenant,
two (2) copies of such Construction TI Plans shall be initialed and dated by
Landlord and Tenant.  Contemporaneously with the submission of the Construction
TI plans to Landlord for approval, or, at Tenant’s option, promptly following
Landlord’s approval thereof, Tenant shall submit such Construction TI Plans to
all appropriate Governmental Authorities for approval.  The Construction TI
Plans so approved, and all change orders specifically permitted by this Work
Letter, are referred to herein as the “Approved TI Plans.”

 

3.3.                            Changes to the Tenant Improvements.  Any changes
to the Approved TI Plans (each, a “TI Change”) shall be requested and instituted
in accordance with the provisions of this Article 3 and shall be subject to the
written approval of the non-requesting party in accordance with this Work
Letter.

 

(a)                                 TI Change Request.  Either Landlord or
Tenant may request TI Changes after Landlord approves the Approved TI Plans by
notifying the other party thereof in writing in substantially the same form as
the AIA standard change order form (a “TI Change Request”), which TI Change
Request shall detail the nature and extent of any requested TI Changes,

 

B-4

--------------------------------------------------------------------------------


 

including (a) the TI Change, (b) the party required to perform the TI Change and
(c) any modification of the Approved TI Plans and the Schedule, as applicable,
necessitated by the TI Change.  If the nature of a TI Change requires revisions
to the Approved TI Plans, then the requesting party shall be solely responsible
for the cost and expense of such revisions and any increases in the cost of the
Tenant Improvements as a result of such Change.  TI Change Requests shall be
signed by the requesting party’s Authorized Representative.

 

(b)                                 Approval of TI Changes.  All TI Change
Requests shall be subject to the other party’s prior written approval, which
approval shall not be unreasonably withheld, conditioned or delayed.  The
non-requesting party shall have three (3) business days after receipt of a TI
Change Request to notify the requesting party in writing of the non-requesting
party’s decision either to approve or object to the TI Change Request.  The
non-requesting party’s failure to respond within such three (3) business day
period shall be deemed approval by the non-requesting party.

 

3.4.                            Preparation of Estimates.  Tenant shall, before
proceeding with any TI Change, using its best efforts, prepare as soon as is
reasonably practicable (but in no event more than three (3) business days after
delivering a TI Change Request to Landlord or receipt of a TI Change Request) an
estimate of the increased costs or savings that would result from such TI
Change, as well as an estimate on such TI Change’s effects on the Schedule. 
Landlord shall have three (3) business days after receipt of such information
from Tenant to (a) in the case of a TI Change Request, approve or reject such TI
Change Request in writing, or (b) in the case of a Landlord initiated TI Change
Request, notify Tenant in writing of Landlord’s decision either to proceed with
or abandon the Landlord-initiated TI Change Request.

 

4.                                      Completion of Tenant Improvements. 
Tenant, at its sole cost and expense (except for the Base TI Allowance and, if
properly requested by Tenant pursuant to the terms of the Lease, the Additional
TI Allowance), shall perform and complete the Tenant Improvements in all
respects (a) in substantial conformance with the Approved TI Plans,
(b) otherwise in compliance with provisions of the Lease and this Work Letter
and (c) in accordance with Applicable Laws, the requirements of Tenant’s
insurance carriers, the requirements of Landlord’s insurance carriers (to the
extent Landlord provides its insurance carriers’ requirements to Tenant) and the
board of fire underwriters having jurisdiction over the Premises.  The Tenant
Improvements shall be deemed completed at such time as Tenant shall furnish to
Landlord (v) evidence reasonably satisfactory to Landlord that (i) all Tenant
Improvements have been completed and paid for in full (which shall be evidenced
by the architect’s certificate of completion and final unconditional waivers and
releases of liens from the general contractor, architect, each MEP Subcontractor
and each subcontractor and material supplier performing work in excess of Fifty
Thousand Dollars ($50,000) (each, a “Major Subcontractor”) (provided, that
Tenant shall provide lien waivers from the general contractor with respect to
any work by or from subcontractors and material suppliers that is equal to or
less than Fifty Thousand Dollars ($50,000)) (provided, further, that each lien
waiver and release shall be in a form reasonably acceptable to Landlord and
complying with Applicable Laws), (ii) all Tenant Improvements have been accepted
by Landlord, (iii) any and all liens related to the Tenant Improvements have
either been discharged of record (by payment, bond, order of a court of
competent jurisdiction or otherwise) or waived by the party filing such lien and
(iv) no security interests relating to the Tenant Improvements are outstanding,
(w) all certifications and approvals with respect to the Tenant Improvements
that may be required from

 

B-5

--------------------------------------------------------------------------------


 

any Governmental Authority and any board of fire underwriters or similar body
for the use and occupancy of the Premises, (x) certificates of insurance
required by the Lease to be purchased and maintained by Tenant, (y) an affidavit
from Tenant’s architect certifying that all work performed in, on or about the
Premises is in substantial accordance with the Approved TI Plans and
(z) complete drawing print sets and electronic CADD files on disc of all
contract documents for work performed by their architect and engineers in
relation to the Tenant Improvements.

 

5.                                      Insurance.

 

5.1.                            Property Insurance.  At all times during the
period beginning with commencement of construction of the Tenant Improvements
and ending with final completion of the Tenant Improvements, Tenant shall
maintain, or cause to be maintained (in addition to the insurance required of
Tenant pursuant to the Lease), builder’s risk property insurance naming Landlord
and the Landlord Parties, as their interests may appear, as loss payees or
additional insureds (for purposes of clarity, whether Landlord and the Landlord
Parties are named as loss payees or additional insureds shall depend on the
nature of the insurance policy).  Such policy shall, on a completed values basis
for the full insurable value at all times, insure against loss or damage by
fire, vandalism and malicious mischief and other such risks as are customarily
covered by the so-called “broad form extended coverage endorsement” upon all
Tenant Improvements and the general contractor’s and any subcontractors’
machinery, tools and equipment, all while each forms a part of, or is contained
in, the Tenant Improvements or any temporary structures on the Premises, or is
adjacent thereto; provided that, for the avoidance of doubt, insurance coverage
with respect to the general contractor’s and any subcontractors’ machinery,
tools and equipment shall be carried on a primary basis by such general
contractor or the applicable subcontractor(s).  Tenant agrees to pay any
deductible, and Landlord is not responsible for any deductible, for a claim
under such insurance.  Said property insurance shall contain an express waiver
of any right of subrogation by the insurer against Landlord and the Landlord
Parties, and shall name Landlord and its affiliates as loss payees as their
interests may appear.

 

5.2.                            Workers’ Compensation Insurance.  At all times
during the period of construction of the Tenant Improvements, Tenant shall cause
its contractors or subcontractors to maintain statutory workers’ compensation
insurance as required by Applicable Laws.

 

6.                                      Liability.  Tenant assumes sole
responsibility and liability for any and all injuries or the death of any
persons, including Tenant’s contractors and subcontractors and their respective
employees, agents and invitees, and for any and all damages to property caused
by, resulting from or arising out of any act or omission on the part of Tenant,
Tenant’s contractors or subcontractors, or their respective employees, agents
and invitees in the prosecution of the Tenant Improvements.  Tenant agrees to
indemnify, save, defend, and hold the Landlord Indemnitees harmless from and
against all Claims due to, because of or arising out of any and all such
injuries, death or damage, whether real or alleged, and Tenant and Tenant’s
contractors and subcontractors shall assume and defend at their sole cost and
expense all such Claims; provided, however, that nothing contained in this Work
Letter shall be deemed to indemnify or otherwise hold Landlord harmless from or
against liability caused by Landlord’s negligence or willful misconduct.  Any
deficiency in design or construction of the Tenant Improvements shall be solely
the responsibility of Tenant, notwithstanding the fact that Landlord may have
approved of the same in writing.

 

B-6

--------------------------------------------------------------------------------


 

7.                                      TI Allowance.

 

7.1.                            Application of TI Allowance.  Landlord shall
contribute, in the following order, the Base TI Allowance and, if properly
requested by Tenant pursuant to the terms of the Lease, the Additional TI
Allowance, toward the costs and expenses incurred in connection with the
performance of the Tenant Improvements, in accordance with Article 4 of the
Lease.  If the entire TI Allowance is not applied toward or reserved for the
costs of the Tenant Improvements or as otherwise set forth in Section 4.2 of the
Lease, then Tenant shall not be entitled to a credit of such unused portion of
the TI Allowance.  If the entire Excess TI Costs advanced by Tenant to Landlord
are not applied toward the costs of the Tenant Improvements, then Landlord shall
promptly return such excess to Tenant following completion of the Tenant
Improvements.  Tenant may apply the Base TI Allowance and, if properly requested
by Tenant pursuant to the terms of the Lease, the Additional TI Allowance for
the payment of construction and other costs in accordance with the terms and
provisions of the Lease.

 

7.2.                            Approval of Budget for the Tenant Improvements. 
Notwithstanding anything to the contrary set forth elsewhere in this Work Letter
or the Lease, Landlord shall not have any obligation to expend any portion of
the TI Allowance until Landlord and Tenant shall have approved in writing the
budget for the Tenant Improvements (the “Approved TI Budget”).  Prior to
Landlord’s approval (or deemed approval) of the Approved TI Budget, Tenant shall
pay all of the costs and expenses incurred in connection with the Tenant
Improvements as they become due.  Landlord shall not be obligated to reimburse
Tenant for costs or expenses relating to the Tenant Improvements that exceed the
amount of the TI Allowance.  Landlord shall not unreasonably withhold, condition
or delay its approval of any budget for Tenant Improvements that is proposed by
Tenant.  Landlord’s failure to approve or disapprove a proposed budget within
five (5) business days after receipt from Tenant shall be deemed Landlord’s
approval of such budget.

 

7.3.                            Fund Requests.  Upon submission by Tenant to
Landlord of (a) a statement (a “Fund Request”) setting forth the total amount of
the TI Allowance requested, (b) a summary of the Tenant Improvements performed
using AIA standard form Application for Payment (G 702) executed by the general
contractor and by the architect, (c) invoices from the general contractor, the
architect, each MEP Subcontractor and any subcontractors, material suppliers and
other parties requesting payment with respect to the amount of the TI Allowance
then being requested, (d) unconditional lien releases from the general
contractor, architect, each MEP Subcontractor and any other Major Subcontractor
with respect to previous payments made by either Landlord or Tenant for the
Tenant Improvements in a form reasonably acceptable to Landlord and complying
with Applicable Laws (provided, that Tenant shall provide lien waivers from the
general contractor with respect to any work by or from subcontractors and
material suppliers that is equal to or less than Fifty Thousand Dollars
($50,000)) and (e) conditional lien releases from the general contractor,
architect, each MEP Subcontractor and any other Major Subcontractor with respect
to the Tenant Improvements performed that correspond to the Fund Request in a
form reasonably acceptable to Landlord and complying with Applicable Laws
(provided, that Tenant shall provide lien waivers from the general contractor
with respect to any work by or from subcontractors and material suppliers that
is equal to or less than Fifty Thousand Dollars ($50,000)), then Landlord shall,
within thirty (30) days following receipt by Landlord of a Fund Request and the
accompanying materials required by this Section, pay to Tenant (for

 

B-7

--------------------------------------------------------------------------------


 

reimbursement for payments made by Tenant to such contractors, subcontractors or
material suppliers either prior to Landlord’s approval of the Approved TI Budget
or as a result of Tenant’s decision to pay for the Tenant Improvements itself
and later seek reimbursement from Landlord in the form of one lump sum payment
in accordance with the Lease and this Work Letter) or directly to the applicable
contractors, architect, subcontractors and material suppliers, as elected by
Tenant, the amount of Tenant Improvement costs, or Landlord’s pari passu share
thereof if Excess TI Costs exist based on the Approved Budget, set forth in such
Fund Request; provided, however, that Landlord shall not be obligated to make
any payments under this Section until the budget for the Tenant Improvements is
approved in accordance with Section 7.2 above, and any Fund Request under this
Section shall be subject to the payment limits set forth in Section 7.2 above
and Article 4 of the Lease.

 

8.                                      Requests for Consent.  Except as
otherwise provided in this Work Letter, each of Landlord and Tenant shall
respond to all requests for consents, approvals or directions made by the other
pursuant to this Work Letter within five (5) business days following the
approving party’s receipt of such request.  Except as otherwise provided in this
Work Letter, the approving party’s failure to respond within such five
(5) business day period shall be deemed approval by such party.

 

9.                                      Miscellaneous.

 

9.1.                            Number; Headings.  Where applicable in this Work
Letter, the singular includes the plural and the masculine or neuter includes
the masculine, feminine and neuter.  The section headings of this Work Letter
are not a part of this Work Letter and shall have no effect upon the
construction or interpretation of any part hereof.

 

9.2.                            Attorneys’ Fees.  If either party commences an
action against the other party arising out of or in connection with this Work
Letter, then the substantially prevailing party shall be entitled to have and
recover from the other party reasonable attorneys’ fees, charges and
disbursements and costs of suit.

 

9.3.                            Time of Essence.  Time is of the essence with
respect to the performance of every provision of this Work Letter in which time
of performance is a factor.

 

9.4.                            Covenant and Condition.  Each provision of this
Work Letter performable by Tenant shall be deemed both a covenant and a
condition.

 

9.5.                            Withholding of Consent.  Whenever consent or
approval of either party is required, that party shall not unreasonably
withhold, condition or delay such consent or approval, except as may be
expressly set forth to the contrary.

 

9.6.                            Invalidity.  Any provision of this Work Letter
that shall prove to be invalid, void or illegal shall in no way affect, impair
or invalidate any other provision hereof, and all other provisions of this Work
Letter shall remain in full force and effect and shall be interpreted as if the
invalid, void or illegal provision did not exist.

 

B-8

--------------------------------------------------------------------------------


 

9.7.                            Interpretation.  The language in all parts of
this Work Letter shall be in all cases construed as a whole according to its
fair meaning and not strictly for or against either Landlord or Tenant.

 

9.8.                            Successors.  Each of the covenants, conditions
and agreements herein contained shall inure to the benefit of and shall apply to
and be binding upon the parties hereto and their respective heirs; legatees;
devisees; executors; administrators; and permitted successors, assigns,
sublessees.  Nothing in this Section shall in any way alter the provisions of
the Lease restricting assignment or subletting.

 

9.9.                            Governing Law.  This Work Letter shall be
governed by, construed and enforced in accordance with the laws of the state in
which the Premises are located, without regard to such state’s conflict of law
principles.

 

9.10.                     Power and Authority.  Tenant guarantees, warrants and
represents that the individual or individuals signing this Work Letter have the
power, authority and legal capacity to sign this Work Letter on behalf of and to
bind all entities, corporations, partnerships, limited liability companies,
joint venturers or other organizations and entities on whose behalf said
individual or individuals have signed.

 

9.11.                     Counterparts.  This Work Letter may be executed in one
or more counterparts, each of which, when taken together, shall constitute one
and the same document.

 

9.12.                     Amendments; Waiver.  No provision of this Work Letter
may be modified, amended or supplemented except by an agreement in writing
signed by Landlord and Tenant.  The waiver by Landlord of any breach by Tenant
of any term, covenant or condition herein contained shall not be deemed to be a
waiver of any subsequent breach of the same or any other term, covenant or
condition herein contained.

 

9.13.                     Waiver of Jury Trial.  To the extent permitted by
Applicable Laws, the parties waive trial by jury in any action, proceeding or
counterclaim brought by the other party hereto related to matters arising out of
or in any way connected with this Work Letter; the relationship between Landlord
and Tenant; Tenant’s use or occupancy of the Premises; or any claim of injury or
damage related to this Work Letter or the Premises.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

B-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter to be
effective on the date first above written.

 

LANDLORD:

 

BMR-PACIFIC RESEARCH CENTER LP,

 

a Delaware limited partnership

 

 

 

 

 

By:

/s/ Alan D. Gold

 

Name:

Alan D. Gold

 

Title:

Chief Executive Officer

 

 

 

 

TENANT:

 

DEPOMED, INC.,

 

a California corporation

 

 

 

 

 

 

 

By:

/s/ James Schoeneck

 

Name:

James Schoeneck

 

Title:

President & CEO

 

 

B-10

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

APPROVED ARCHITECTS, ENGINEERS AND CONTRACTORS

 

Architects:

 

DGA, CAS, DES, WHL, Perkins+Will

 

 

 

Engineers:

 

AEI, Greene Engineers, Randall Lamb Associates

 

 

 

Contractors:

 

Novo, MAI, Dome, DPR, BN Builders, The Core Group

 

 

 

Mechanical/Utilities Contractors:

 

Therma, Southland, Hellwig Mechanical & Plumbing, Western Allied, Western
Roundtree

 

 

 

Electrical Contractors:

 

Rosendin, Redwood City Electric, Howell Electric, Mission Electric, Corporate
Electric, TDN Electric

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ACKNOWLEDGEMENT OF
EXPANSION PREMISES TERM COMMENCEMENT DATE

 

THIS ACKNOWLEDGEMENT OF EXPANSION PREMISES TERM COMMENCEMENT DATE is entered
into as of [              ], 20[    ], with reference to that certain Lease (the
“Lease”) dated as of April 4, 2012, by Depomed, Inc., a California corporation
(“Tenant”), in favor of BMR-Pacific Research Center LP, a Delaware limited
partnership (“Landlord”).  All capitalized terms used herein without definition
shall have the meanings ascribed to them in the Lease.

 

Tenant hereby confirms the following:

 

1.             Tenant accepted possession of the Expansion Premises on
[              ], 20[    ].

 

2.             The Expansion Premises are in good order, condition and repair.

 

3.             The Tenant Improvements to the Expansion Premises are
Substantially Complete.

 

4.             In accordance with the provisions of Article 43 of the Lease, the
Expansion Premises Term Commencement Date is [              ], 20[    ], and,
unless the Lease is terminated prior to the Term Expiration Date pursuant to its
terms, the Term Expiration Date shall be [              ], 20[    ].

 

5.             Tenant commenced occupancy of the Expansion Premises for the
Permitted Use on [              ], 20[    ].

 

6.             The Lease is in full force and effect, and the same represents
the entire agreement between Landlord and Tenant concerning the Premises[,
except [              ]].

 

7.             The obligation to pay Rent is presently in effect and all Rent
obligations on the part of Tenant under the Lease commenced to accrue on
[              ], 20[    ], with Base Rent payable on the dates and amounts set
forth in the chart below:

 

Dates

 

Approximate
Square Feet of
Rentable Area

 

Base Rent per Square
Foot of Rentable Area

 

Monthly
Base Rent

 

Annual
Base Rent

 

[    ]/[    ]/[    ]-
[    ]/[    ]/[    ]

 

[    ]

 

$[              ]

[monthly][OR][annually]

 

[    ]

 

[    ]

 

 

8.             The undersigned Tenant has not made any prior assignment,
transfer, hypothecation or pledge of the Lease or of the rents thereunder or
sublease of the Premises or any portion thereof.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

C-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of Term Commencement
Date and Term Expiration Date as of the date first written above.

 

TENANT:

 

DEPOMED, INC.,

a California corporation

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ADDITIONAL TI ALLOWANCE ACCEPTANCE LETTER

 

[TENANT LETTERHEAD]

 

BMR-Pacific Research Center LP

17190 Bernardo Center Drive

San Diego, California  92128

Attn:  Vice President, Real Estate Counsel

 

[Date]

 

Re:                               Additional TI Allowance

 

To Whom It May Concern:

 

This letter concerns that certain Lease dated as of April 4, 2012 (the “Lease”),
between BMR-Pacific Research Center LP (“Landlord”) and Depomed, Inc.
(“Tenant”).  Capitalized terms not otherwise defined herein shall have the
meanings given them in the Lease.

 

Tenant hereby notifies Landlord that it wishes to exercise its right to utilize
the Additional TI Allowance [consisting of $                      ] pursuant to
Article 4 of the Lease.

 

If you have any questions, please do not hesitate to call [              ] at
([      ]) [      ]-[        ].

 

 

Sincerely,

 

 

 

 

 

[Name]

 

[Title of Authorized Signatory]

 

 

 

 

cc:

Greg Lubushkin

 

 

Karen Sztraicher

 

 

John Bonanno

 

 

Kevin Simonsen

 

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF LETTER OF CREDIT

 

[On letterhead or L/C letterhead of Issuer.]

 

LETTER OF CREDIT

 

Date:               , 200

 

(the “Beneficiary”)

 

Attention:

L/C. No.:

Loan No. :

 

Ladies and Gentlemen:

 

We establish in favor of Beneficiary our irrevocable and unconditional Letter of
Credit numbered as identified above (the “L/C”) for an aggregate amount of
$              , expiring at     :00 p.m. on                or, if such day is
not a Banking Day, then the next succeeding Banking Day (such date, as extended
from time to time, the “Expiry Date”). “Banking Day” means a weekday except a
weekday when commercial banks in                            are authorized or
required to close.

 

We authorize Beneficiary to draw on us (the “Issuer”) for the account of
               (the “Account Party”), under the terms and conditions of this
L/C.

 

Funds under this L/C are available by presenting the following documentation
(the “Drawing Documentation”): (a) the original L/C and (b) a sight draft
substantially in the form of Attachment 1, with blanks filled in and bracketed
items provided as appropriate. No other evidence of authority, certificate, or
documentation is required.

 

Drawing Documentation must be presented at Issuer’s office at
                         on or before the Expiry Date by personal presentation,
courier (i.e., Federal Express or other nationally recognized overnight delivery
service) or messenger service. Issuer will on request issue a receipt for
Drawing Documentation.

 

We agree, irrevocably, and irrespective of any claim by any other person, to
honor drafts drawn under and in conformity with this L/C, within the maximum
amount of this L/C, presented to us on or before the Expiry Date, provided we
also receive (on or before the Expiry Date) any other Drawing Documentation this
L/C requires.

 

We shall pay this L/C only from our own funds by check or wire transfer, in
compliance with the Drawing Documentation.

 

E-1

--------------------------------------------------------------------------------


 

If Beneficiary presents proper Drawing Documentation to us on or before the
Expiry Date, then we shall pay under this L/C at or before the following time
(the “Payment Deadline”): (a) if presentment is made at or before noon of any
Banking Day, then the close of such Banking Day; and (b) otherwise, the close of
the next Banking Day.  We waive any right to delay payment beyond the Payment
Deadline. If we determine that Drawing Documentation is not proper, then we
shall so advise Beneficiary in writing, specifying all grounds for our
determination, within one Banking Day after the Payment Deadline.

 

Partial drawings are permitted. This L/C shall, except to the extent reduced
thereby, survive any partial drawings.

 

We shall have no duty or right to inquire into the validity of or basis for any
draw under this L/C or any Drawing Documentation.  We waive any defense based on
fraud or any claim of fraud.

 

The Expiry Date shall automatically be extended by one year (but never beyond
           (the “Outside Date”)) unless, on or before the date 90 days before
any Expiry Date, we have given Beneficiary notice that the Expiry Date shall not
be so extended (a “Nonrenewal Notice”). We shall promptly upon request confirm
any extension of the Expiry Date under the preceding sentence by issuing an
amendment to this L/C, but such an amendment is not required for the extension
to be effective. We need not give any notice of the Outside Date.

 

Beneficiary may from time to time without charge transfer this L/C, in whole but
not in part, to any transferee (the “Transferee”).  Issuer shall look solely to
Account Party for payment of any fee for any transfer of this L/C.  Such payment
is not a condition to any such transfer. Beneficiary or Transferee shall
consummate such transfer by delivering to Issuer the original of this L/C and a
Transfer Notice substantially in the form of Attachment 2, purportedly signed by
Beneficiary, and designating Transferee.  Issuer shall promptly reissue or amend
this L/C in favor of Transferee as Beneficiary.  Upon any transfer, all
references to Beneficiary shall automatically refer to Transferee, who may then
exercise all rights of Beneficiary.  Issuer expressly consents to any transfers
made from time to time in compliance with this paragraph.

 

Any notice to Beneficiary shall be in writing and delivered by hand with receipt
acknowledged or by overnight delivery service such as FedEx (with proof of
delivery) at the above address, or such other address as Beneficiary may specify
by written notice to Issuer. A copy of any such notice shall also be delivered,
as a condition to the effectiveness of such notice, to:                       
(or such replacement as Beneficiary designates from time to time by written
notice).

 

No amendment that adversely affects Beneficiary shall be effective without
Beneficiary’s written consent.

 

This L/C is subject to and incorporates by reference: (a) the International
Standby Practices 98 (“ISP 98”); and (b) to the extent not inconsistent with ISP
98, Article 5 of the Uniform Commercial Code of the State of New York.

 

 

Very truly yours,

 

E-2

--------------------------------------------------------------------------------


 

 

[Issuer Signature]

 

E-3

--------------------------------------------------------------------------------


 

ATTACHMENT 1 TO EXHIBIT E

 

FORM OF SIGHT DRAFT

 

[BENEFICIARY LETTERHEAD]

 

TO:

 

[Name and Address of Issuer]

 

SIGHT DRAFT

 

AT SIGHT, pay to the Order of                             , the sum of
                             United States Dollars
($                            ). Drawn under [Issuer] Letter of Credit
No.                              dated                             .

 

[Issuer is hereby directed to pay the proceeds of this Sight Draft solely to the
following account:                                                   .]

 

[Name and signature block, with signature or purported signature of Beneficiary]

 

Date:

 

 

 

E-1-1

--------------------------------------------------------------------------------


 

ATTACHMENT 2 TO EXHIBIT E

 

FORM OF TRANSFER NOTICE

 

[BENEFICIARY LETTERHEAD]

 

TO:

 

[Name and Address of Issuer] (the “Issuer”)

 

TRANSFER NOTICE

 

By signing below, the undersigned, Beneficiary (the “Beneficiary”) under
Issuer’s Letter of Credit No.                              dated
                             (the “L/C”), transfers the L/C to the following
transferee (the “Transferee”):

 

[Transferee Name and Address]

 

The original L/C is enclosed. Beneficiary directs Issuer to reissue or amend the
L/C in favor of Transferee as Beneficiary. Beneficiary represents and warrants
that Beneficiary has not transferred, assigned, or encumbered the L/C or any
interest in the L/C, which transfer, assignment, or encumbrance remains in
effect.

 

[Name and signature block, with signature or purported signature of Beneficiary]

 

Date:

 

 

 

E-2-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

RULES AND REGULATIONS

 

NOTHING IN THESE RULES AND REGULATIONS (“RULES AND REGULATIONS”) SHALL SUPPLANT
ANY PROVISION OF THE LEASE.  IN THE EVENT OF A CONFLICT OR INCONSISTENCY BETWEEN
THESE RULES AND REGULATIONS AND THE LEASE, THE LEASE SHALL PREVAIL.

 

1.             Neither Tenant nor Tenant’s employees, agents, contractors or
invitees shall encumber or obstruct the common entrances, lobbies, elevators,
sidewalks and stairways of the Building(s) or the Project or use them for any
purposes other than ingress or egress to and from the Building(s) or the
Project.

 

2.             Except as specifically provided in the Lease, no sign, placard,
picture, advertisement, name or notice shall be installed or displayed on any
part of the outside of the Premises or the Building(s) without Landlord’s prior
written consent.  Landlord shall have the right to remove, at Tenant’s sole cost
and expense and without notice, any sign installed or displayed in violation of
this rule.

 

3.             If Landlord objects in writing to any curtains, blinds, shades,
screens, hanging plants or other similar objects attached to or used in
connection with any window or door of the Premises or placed on any windowsill,
and (a) such window, door or windowsill is visible from the exterior of the
Premises and (b) such curtain, blind, shade, screen, hanging plant or other
object is not included in plans approved by Landlord, then Tenant shall promptly
remove said curtains, blinds, shades, screens, hanging plants or other similar
objects at its sole cost and expense.

 

4.             No deliveries shall be made that impede or interfere with other
tenants in or the operation of the Project.

 

5.             Tenant shall not place a load upon any floor of the Premises that
exceeds the load per square foot that (a) such floor was designed (including
through any Landlord approved structural upgrades) to carry or (b) is allowed by
Applicable Laws.  Fixtures and equipment that cause noises or vibrations that
may be transmitted to the structure of the Building(s) to such a degree as to be
objectionable to other tenants shall be placed and maintained by Tenant, at
Tenant’s sole cost and expense, on vibration eliminators or other devices
sufficient to eliminate such noises and vibrations to levels reasonably
acceptable to Landlord and the affected tenants of the Project.

 

6.             Tenant shall not use any method of heating or air conditioning
other than that shown in the Tenant Improvement plans.

 

7.             Tenant shall not install any radio, television or other antennae;
cell or other communications equipment; or other devices on the roof or exterior
walls of the Premises except in accordance with the Lease.   Tenant shall not
interfere with radio, television or other digital or electronic communications
at the Project or elsewhere.

 

8.             Canvassing, peddling, soliciting and distributing handbills or
any other written material within, on or around the Project (other than within
the Premises) are prohibited.  Tenant shall

 

F-1

--------------------------------------------------------------------------------


 

cooperate with Landlord to prevent such activities by Tenant or its employees,
agents, contractors and invitees.

 

9.             Except as provided in Section 13.6 of the Lease, Tenant shall
store all of its trash, garbage and Hazardous Materials in receptacles within
its Premises or in receptacles designated by Landlord outside of the Premises. 
Tenant shall not place in any such receptacle any material that cannot be
disposed of in the ordinary and customary manner of trash, garbage and Hazardous
Materials disposal.  Any Hazardous Materials transported through Common Areas
shall be held in secondary containment devices.  Tenant shall be responsible, at
its sole cost and expense, for Tenant’s removal of its trash, garbage and
Hazardous Materials; provided, however, that Tenant is encouraged to participate
in the waste removal and recycling program in place at the Project.

 

10.           The Premises shall not be used for lodging or for any illegal
purpose.  No cooking shall be done or permitted in the Premises; provided,
however, that Tenant may use (a) equipment approved in accordance with the
requirements of insurance policies that Landlord or Tenant is required to
purchase and maintain pursuant to the Lease for brewing coffee, tea, hot
chocolate and similar beverages, (b) microwave ovens for employees’ use and
(c) equipment shown on Tenant Improvement plans approved by Landlord; provided,
further, that any such equipment and microwave ovens are used in accordance with
Applicable Laws.

 

11.           Tenant shall not, without Landlord’s prior written consent, use
the name of the Project, if any, in connection with or in promoting or
advertising Tenant’s business except as Tenant’s address.

 

12.           Tenant shall comply with all safety, fire protection and
evacuation procedures and regulations established by Landlord or any
Governmental Authority.

 

13.           Tenant assumes any and all responsibility for protecting the
Premises from theft, robbery and pilferage, which responsibility includes
keeping doors locked and other means of entry to the Premises closed.

 

14.           Tenant shall furnish Landlord with copies of keys, pass cards or
similar devices for locks to the Premises.

 

15.           Tenant shall cooperate and participate in all reasonable security
programs affecting the Premises.

 

16.           Tenant shall not permit any animals in the Project, other than for
guide animals or for use in laboratory experiments.

 

17.           Bicycles shall not be taken into the Building(s) except into areas
designated by Landlord.

 

18.           The water and wash closets and other plumbing fixtures shall not
be used for any purposes other than those for which they were constructed, and
no sweepings, rubbish, rags or other substances shall be deposited therein.

 

F-2

--------------------------------------------------------------------------------


 

19.                               Discharge of industrial sewage shall only be
permitted if Tenant, at its sole expense, first obtains all necessary permits
and licenses therefor from all applicable Governmental Authorities.

 

20.                               Smoking is prohibited at the Project.

 

21.                               The Project’s hours of operation are currently
24 hours a day seven days a week.

 

22.                               Tenant shall comply with all orders,
requirements and conditions now or hereafter imposed by Applicable Laws or
Landlord (“Waste Regulations”) regarding the collection, sorting, separation and
recycling of waste products, garbage, refuse and trash generated by Tenant
(collectively, “Waste Products”), including (without limitation) the separation
of Waste Products into receptacles reasonably approved by Landlord and the
removal of such receptacles in accordance with any collection schedules
prescribed by Waste Regulations.

 

23.                               Tenant, at Tenant’s sole cost and expense,
shall cause the Premises to be exterminated as necessary or appropriate from
time to time and shall cause all portions of the Premises used for the storage,
preparation, service or consumption of food or beverages to be cleaned daily in
a manner reasonably satisfactory to Landlord, and to be treated against
infestation by insects, rodents and other vermin and pests whenever there is
evidence of any infestation.  Tenant shall not permit any person to enter the
Premises or the Project for the purpose of providing such extermination
services, unless such persons have been approved by Landlord.  If requested by
Landlord, Tenant shall, at Tenant’s sole cost and expense, store any refuse
generated in the Premises by the consumption of food or beverages in a cold box
or similar facility.

 

Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or any other tenant, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of Tenant or any
other tenant, nor prevent Landlord from thereafter enforcing any such Rules and
Regulations against any or all of the tenants of the Project, including Tenant. 
These Rules and Regulations are in addition to, and shall not be construed to in
any way modify or amend, in whole or in part, the terms covenants, agreements
and conditions of the Lease.  Landlord reserves the right to make such other and
reasonable rules and regulations as, in its judgment, may from time to time be
needed for safety and security, the care and cleanliness of the Project, or the
preservation of good order therein; provided, however, that Tenant shall not be
obligated to adhere to such additional rules or regulations until Landlord has
provided Tenant with written notice thereof.  Tenant agrees to abide by these
Rules and Regulations and any additional rules and regulations issued or adopted
by Landlord.  Tenant shall be responsible for the observance of these Rules and
Regulations by Tenant’s employees, agents, contractors and invitees.

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

AMENITIES BUILDING SERVICES

 

F.I.T. @ PRC

 

A Full Service Workout Facility Operated by Fitness 101
Top-of-the-Line Star Trac Gym Equipment
Personal Training
50 Person Men’s and Women’s Shower & Locker Facility

 

CAFETERIA

 

Coffee/Barista Bar
Multiple hot and cold food stations
Open Booth, Table and Outdoor Patio Seating
Private Catering for Corporate Events
Service Provided by Guckenheimer

 

CONFERENCE CENTER

 

5 Conference Rooms
10-200 Person Capacity
Multimedia Capabilities
24/7 Availability

 

MISC AMENITIES

 

Purple Tie Laundry Service
Basketball Court
Volleyball Court
Game Room

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

TENANT’S PERSONAL PROPERTY

 

Notwithstanding anything to the contrary, the items set forth on this Exhibit H
are only Tenant’s personal property to the extent that such items were purchased
without the use of any funds provided by Landlord (including the TI Allowance,
Base Expansion TI Allowance and any other allowance provided by Landlord).  Any
items to which Landlord contributed payment are Landlord’s property in
accordance with Article 17 of the Lease.

 

Manufacturing and Lab equipment, including:

 

 

 

Coating Equipment

 

Balances

Chromotography skids

 

Centrifuges

Dry Boxes

 

Chemical Imagers

Equipment washers

 

Conductivity meters

Fillers

 

Corrosive storage cabinets

High-Shear Granulator

 

Dry ice chests

Fluid Bed Dryers

 

Electrophoresis

Powder Mills

 

ELISA apparatus

Blenders

 

Fast Protein Liquid Chromatography

 

 

 

 

 

Film developers

Gown room furniture

 

Flammable Storage cabinets

Inspection stations

 

Fourier transform infrared spectroscopy

Isolators

 

Freezers

Light boxes

 

 

Lockers

 

Gas chromatographs

Lyophilizers

 

Gel stations

Packaging stations

 

Heat blocks

Pallet racks

 

High pressure liquid chromatography

Pumps

 

Karl Fisher

Scales

 

Dissolution and Disintegration Apparatus

Shakers

 

Ion Chromatograph

Shelving, Wire Shelving, Metro Rack

 

Particle Size Analyzer

Sonicator, Ultrasonic Cleaner

 

Hood, capture hood, Flow

Tanks

 

Hot plates

Vacuum Pump

 

Ice machines

Washers

 

Incubators

Synthesizers

 

Lab coat racks

Tables and lab chairs

 

Laminar Flow Hoods

Thermocyclers

 

Mass Spectrophotometer

Waterbaths

 

Microfuges

Waterpolishers

 

Microscopes

 

H-1

--------------------------------------------------------------------------------


 

Washers

 

Microwaves

Eye Washes

 

Ovens

Speed vacs

 

Ph meters

Stir plates

 

Refrigerators

Purified Water system

 

Rotovaps

Safety Showers

 

Spectrophotometer, UV Vis

Carts and cage racks

 

Tablet Press

 

Office furniture and equipment, including:

 

Closed office furniture

Conference room furniture

Breakroom furniture and equipment

Lobby furniture

Patio furniture

Chairs

PC workstations

Fork lifts

Servers

Server Racks

High Density Storage Shelving

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF ESTOPPEL CERTIFICATE

 

To:                             BMR-Pacific Research Center LP

17190 Bernardo Center Drive

San Diego, California  92128

Attention: Vice President, Real Estate Counsel

 

BioMed Realty, L.P.

17190 Bernardo Center Drive

San Diego, California  92128

 

Re:                             [PREMISES ADDRESS] (the “Premises”) at [STREET
ADDRESS], [CITY AND STATE] (the “Property”)

 

The undersigned tenant (“Tenant”) hereby certifies to you as follows:

 

1.                                      Tenant is a tenant at the Property under
a lease (the “Lease”) for the Premises dated as of April 4, 2012.  The Lease has
not been cancelled, modified, assigned, extended or amended [except as follows: 
[              ]], and there are no other agreements, written or oral, affecting
or relating to Tenant’s lease of the Premises or any other space at the
Property.  The lease term expires on [              ], 20[    ].

 

2.                                      Tenant took possession of the Premises,
currently consisting of [              ] square feet, on [              ],
20[    ], and commenced to pay rent on [              ], 20[    ].  Tenant has
full possession of the Premises, has not assigned the Lease or sublet any part
of the Premises, and does not hold the Premises under an assignment or
sublease[, except as follows:  [              ]].

 

3.                                      All Rent under the Lease have been paid
through [              ], 20[    ].  There is no prepaid rent[, except
$[              ]][, and the amount of security deposit is $[              ] [in
cash][OR][in the form of a letter of credit]].  Tenant currently has no right to
any future rent abatement under the Lease.

 

4.                                      Base Rent is currently payable in the
amount of $[              ] per month.

 

5.                                      Tenant is currently paying estimated
payments of Tenant’s Share of Operating Expenses) of $[              ] per month
and a monthly Property Management Fee of $[                  ].

 

6.                                      All work to be performed for Tenant
under the Lease has been performed as required under the Lease and has been
accepted by Tenant[, except [              ]], and allowances to be paid to
Tenant, including allowances for tenant improvements, moving expenses or other
items, have been paid [except                         ].

 

7.                                      The Lease is in full force and effect. 
To Tenant’s actual knowledge, without inquiry or investigation, the Lease is
free from default by Tenant and Tenant knows of no event that could, with the
passage of time or the giving of notice, become a default by Tenant under the
Lease.  To Tenant’s actual knowledge, without inquiry or investigation, Tenant
has no current

 

I-1

--------------------------------------------------------------------------------


 

claims against Landlord or offsets or defenses against Rent, and there are no
disputes with Landlord. Tenant has received no notice of prior sale, transfer,
assignment, hypothecation or pledge of the Lease or of the rents payable
thereunder[, except [              ]].

 

8.                                      [Tenant has the following expansion
rights or options for the Property:  [              ].][OR][Tenant has no rights
or options to purchase the Property.]

 

9.                                      To Tenant’s knowledge, no Hazardous
Materials have been generated, treated, stored or disposed of by or on behalf of
Tenant in, on or around the Premises or the Project in violation of the
requirements of the Lease.

 

10.                               The undersigned has executed this Estoppel
Certificate with the knowledge and understanding that [INSERT NAME OF LANDLORD,
PURCHASER OR LENDER, AS APPROPRIATE] or its assignee is acquiring the Property
in reliance on this certificate and that the undersigned shall be bound by this
certificate.  The statements contained herein may be relied upon by [INSERT NAME
OF PURCHASER OR LENDER, AS APPROPRIATE], [LANDLORD], BioMed Realty, L.P., BioMed
Realty Trust, Inc., and any [other] mortgagee of the Property and their
respective successors and assigns.

 

Any capitalized terms not defined herein shall have the respective meanings
given in the Lease.

 

Dated this [        ] day of [              ], 20[    ].

 

[              ],

a [              ]

 

By:

 

 

Name:

 

 

Title:

 

 

 

I-2

--------------------------------------------------------------------------------


 

EXHIBIT J

 

EXPANSION PREMISES

 

J-1

--------------------------------------------------------------------------------


 

[g86801kk19i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

HAZARDOUS MATERIALS SHED SIZE AND LOCATION

 

K-1

--------------------------------------------------------------------------------


 

[g86801kk19i002.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

BUILDING CAPACITIES/BASE BUILDING SYSTEMS

 

L-1

--------------------------------------------------------------------------------


 

 

Building 7 - 7999 Gateway Blvd

 

Elevator

 

MFG

 

Use

 

Type

 

Capacity

 

Elev 1

 

Otis

 

Passenger

 

Hydraulic

 

2,500 lbs.

 

Elev 2

 

Otis

 

Passenger

 

Hydraulic

 

2,500 lbs.

 

 

BMS System

 

Existing

 

Provider

 

 

 

 

 

 

 

Yes

 

ALC

 

 

 

 

 

 

STRUCTURAL SYSTEM

 

Structural System

 

Concentric Braced Steel Frame

 

Floor 3

 

3” Metal Deck with 4-1/2” Concrete Fill

 

Roof

 

1-1/2” Metal Deck

 

 

Design Load

 

 

 

Floor 3

 

100 PSF Live, 30 PSF Dead

 

Roof

 

20 PSF

 

 

MECHANICAL SYSTEMS

 

Rooftop

 

Boilers

 

Location

 

Serving

 

MFG

 

Model #

 

Serial #

 

BMR Tag

 

Size

 

Comments

 

B 6-1

 

West Wing

 

 

 

Raypak

 

H3-1083

 

0008173246

 

200520

 

1.08 M

 

 

 

B 6-2

 

West Wing

 

 

 

Raypak

 

H3-1083

 

0008173245

 

200519

 

1.08 M

 

 

 

B 6-3

 

East Wing

 

 

 

Raypak

 

H3-1758

 

0008173247

 

200525

 

1.7 M

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaged Air Handlers

 

Location

 

Serving

 

MFG

 

Model #

 

Serial #

 

BMR Tag

 

Size

 

Comments

 

AC 6-3

 

West Wing

 

 

 

TRANE

 

SXHGD1240QJ8CF9D600

 

C00E16078

 

200507

 

115 tons

 

 

 

AC 6-5

 

East Wing

 

 

 

TRANE

 

SXHGC9040Q97CD8D600

 

C00E16086

 

200528

 

90 tons

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhaust

 

Location

 

Serving

 

MFG

 

Model #

 

Serial #

 

BMR Tag

 

Size

 

Comments

 

EF 6-1

 

West

 

West Toilets & JCs

 

Penn

 

DX18B

 

—

 

—

 

—

 

 

 

EF 6-2

 

East

 

East Toilets & JCs

 

Penn

 

DX18B

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pumps

 

Location

 

Serving

 

MFG

 

Model #

 

Serial #

 

BMR Tag

 

Size

 

Comments

 

HWP-1 (HWP 6-1)

 

West Wing

 

B 6-1

 

B&G

 

Series 80 1.5x9.5 8BF

 

201564

 

200517

 

45 GPM / 60FT

 

 

 

HWP-2 (HWP 6-2)

 

West Wing

 

B 6-2

 

B&G

 

Series 80 1.5x9.5 8BF

 

201563

 

200518

 

45 GPM / 60FT

 

 

 

HWP-3 (HWP 6-3)

 

East Wing

 

B 6-3

 

B&G

 

Series 80 1.5x9.5 8BF

 

201565

 

200524

 

72 GPM / 60FT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piped Water Systems

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hot Water (HW)

 

Closed loop system

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ELECTRICAL SYSTEMS

 

Note: Tenant entitled to Pro-rata share of Power.

 

East Wing

 

480 V Power

 

Location

 

Label

 

Serving

 

Volts

 

Amps

 

Sub Divided

 

 

 

 

 

Main Electrical

 

South East Wing

 

MSB6E

 

East Wing

 

480v

 

4000a

 

No

 

 

 

 

 

Meter

 

North Façade

 

PG&E 2 of 2

 

East Wing

 

480v

 

4000a

 

No

 

 

 

 

 

 

208 V Power

 

XFRM at each floor steps power down from 480v.

 

 

 

 

 

 

 

 

 

Site & Building Emergency Generators

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Uninterrupted Power Supply (UPS)

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

West Wing

 

480 V Power

 

Location

 

Label

 

Serving

 

Volts

 

Amps

 

Sub Divided

 

 

 

 

 

Main Electrical

 

North West Wing

 

MSB6W

 

West Wing

 

480v

 

4000a

 

No

 

 

 

 

 

Meter

 

West Façade

 

PG&E 1 of 2

 

West Wing

 

480v

 

4000a

 

No

 

 

 

 

 

 

208 V Power

 

XFRM at each floor steps power down from 480v.

 

 

 

 

 

 

 

 

 

Site & Building Emergency Generators

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Uninterrupted Power Supply (UPS)

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLUMBING SYSTEM

 

East Wing

 

Water

 

Size

 

Location

 

Above Grade Material

 

Below Grade Material

 

Sub Divided

 

 

 

 

 

 

 

Water Main

 

2.5”

 

East Façade

 

Type L Copper

 

Type L Copper

 

No

 

 

 

 

 

 

 

Meter

 

2.5”

 

East Façade

 

—

 

—

 

No

 

 

 

 

 

 

 

 

Waste

 

Size

 

Location

 

Above Grade Material

 

Below Grade Material

 

Sub Divided

 

 

 

 

 

 

 

Waste Main

 

4”

 

East Façade

 

Cast Iron

 

ABS Pipe

 

No

 

 

 

 

 

 

 

 

West Wing

 

Water

 

Size

 

Location

 

Above Grade Material

 

Below Grade Material

 

Sub Divided

 

 

 

 

 

 

 

Water Main

 

2.5”

 

North Façade

 

Type L Copper

 

Type L Copper

 

No

 

 

 

 

 

 

 

Meter

 

2.5”

 

North Façade

 

—

 

—

 

No

 

 

 

 

 

 

 

 

Gas

 

Size

 

Location

 

Above Grade Material

 

Below Grade Material

 

Sub Divided

 

 

 

 

 

 

 

Gas Main

 

6”

 

West Façade

 

Black Steel

 

Black Steel

 

No

 

 

 

 

 

 

 

Meter

 

2.5”

 

West Façade

 

—

 

—

 

No

 

 

 

 

 

 

 

 

Waste

 

Size

 

Location

 

Above Grade Material

 

Below Grade Material

 

Sub Divided

 

 

 

 

 

 

 

Waste Main

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIRE PROTECTION SYSTEMS

 

East Wing

 

Existing

 

Size

 

Location

 

Sub Divided

 

Serves

 

 

 

 

 

 

 

Sprinklers

 

Yes

 

—

 

—

 

—

 

—

 

 

 

 

 

 

 

Fire Main

 

Yes

 

6”

 

Stair 1

 

No

 

East Wing

 

 

 

 

 

 

 

Specialty System

 

None

 

—

 

—

 

—

 

—

 

 

 

 

 

 

 

 

West Wing

 

Existing

 

Size

 

Location

 

Sub Divided

 

Serves

 

 

 

 

 

 

 

Sprinklers

 

Yes

 

—

 

—

 

—

 

—

 

 

 

 

 

 

 

Fire Main

 

Yes

 

6”

 

Stair 3

 

No

 

West Wing & Knuckle

 

 

 

 

 

 

 

Specialty System

 

None

 

—

 

—

 

—

 

—

 

 

 

 

 

 

 

 

FIRE ALARM SYSTEMS

 

East Wing

 

Panel Location

 

Audible

 

Strobes

 

Smoke Detectors

 

Fire/Smoke Dampers

 

 

 

 

 

 

 

Fire Alarm System

 

1st Flr Elec

 

Yes

 

Yes

 

Yes

 

Yes

 

 

 

 

 

 

 

 

West Wing

 

Panel Location

 

Audible

 

Strobes

 

Smoke Detectors

 

Fire/Smoke Dampers

 

 

 

 

 

 

 

Fire Alarm System

 

1st Flr Elec

 

Yes

 

Yes

 

Yes

 

Yes

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

ROOFTOP INSTALLATION AREA

 

L-2

--------------------------------------------------------------------------------


 

[g86801kk21i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT N

 

LANDLORD REPAIR ITEMS

 

L-3

--------------------------------------------------------------------------------


 

1.                                      Inspect all membrane flashings. Make
repairs at damaged areas using roofing cement, reinforcing fabric and mineral
granules or other approved materials, as necessary. Provide reflective coating
at base flashings with surface cracking.

 

2.                                      Inspect all coping and counterflashing
assemblies; and provide the following repairs:

 

·                                          Re-secure partially disengaged
counterflashings and add fasteners with weathertight washers.

 

·                                          Provide sheet metal counterflashing
extension at locations where the reglet vertical leg is not properly
counterflashed by the overlying coping vertical leg or wall cladding.

 

·                                          Renew sealant applications as
necessary to maintain a watertight, water shedding condition. Make adjustments
using sheet metal components or flexible membrane components as necessary to
ensure water shedding conditions at minor discontinuities in the counterflashing
assemblies.

 

·                                          Replace backed-out screws at copings
with larger sized screws with watertight washers.

 

·                                          Cover slots at coping inside vertical
legs with flashing tape or other approved materials.

 

3.                                      Provide sheet metal counterflashing
extensions at the seismic joint curb counterflashing, to improve resistance to
wind driven water intrusion.

 

4.                                      Maintain sealant treatments at roof
access metal stairway attachments at roof and wall locations. Upgrade detail
treatments at the time of roofing replacement.

 

5.                                      inspect the roofing membrane. Make
permanent repairs at temporarily repaired areas, damaged areas, loose cap sheet
laps, and areas of missing cap sheet granules. Use roof cement with fabric
reinforcement and granules, acrylics with fabric reinforcement, modified bitumen
or other approved material as necessary.

 

6.                                      Improve roof drainage at the ponding
water location located at the west wing roof between two HVAC curbs that are
near a roof drain/overflow drain sump, by adding a roof drain or providing
additional roofing materials.

 

7.                                      Inspect all penetration flashings,
including service line penetrations, sight screen supports and equipment
platform supports. Renew deteriorated sealant applications to maintain a
watertight, water shedding flashing.

 

8.                                      Replace existing single penetration
flashings at the multiple pipe penetrations; with appropriate multiple pipe
penetration flashings.

 

APPLIED MATERIALS & ENGINEERING, INC.

 

--------------------------------------------------------------------------------


 

9.                                      Provide permanent penetration flashing
treatments at the roof hatch safety railing post penetrations.

 

10.                               Provide permanent caps at the top of abandoned
pipe penetrations that currently have temporary cap seals. Remove abandoned
equipment and penetrations at the time or roofing replacement.

 

11.                               Inspect all roof drains and overflow drains.
Clear debris from the drains. Repair roofing if necessary. Heat the membrane and
tighten loose clamping rings. Replace missing or broken debris guards.

 

12.                               Monitor the roofing membrane at locations
where exposed wood blocks for pipe supports are adhered to the roofing membrane.

 

13.                               Clear roofs of all debris.

 

14.                               Provide minimum 4 inch wide sheet metal
counterflashing extensions at equipment curb counterflashings that are less than
4 inches wide.

 

APPLIED MATERIALS & ENGINEERING, INC.

 

--------------------------------------------------------------------------------


 

EIFS Wall System

 

1.                                      Inspect all EIFS system surfaces for
damage. Repair damage found to EIFS system and paint to match existing finish.

 

Window Systems

 

1.                                      Inspect glazing gaskets at all windows.
Replace all missing, loose and shrinking gaskets with new gaskets. New gaskets
should be slightly longer than the window opening to allow for natural shrinkage
of the gasket. The corners of the gaskets should be sealed to form a continuous,
joint-free glazing material around all sides of the glazing rabbet.

 

2.                                      Inspect glazing panels for signs of
lateral movement or “walking”. Where lateral movement in the glazing panes has
occurred, reposition the glazing, install edge blocking of the proper size to
prevent excessive movement and install new gaskets.

 

3.                                      Inspect weep holes at window sill
locations. Clear weep holes that have become clogged. Where weep are not
installed, provide weeps in like fashion to similar window system.

 

Sealant Joints

 

1.                                      Inspect sealant joints at EIFS walls,
metal panel walls and window systems. Where sealant is found to be damaged or
have loss of bond, cut out the sealant up to and including an area of good
sealant, clean and prime the substrate and apply new sealant to match the
existing sealant.

 

APPLIED MATERIALS & ENGINEERING, INC.

 

--------------------------------------------------------------------------------


 

AH 6-3 TRANE M#SXHGD1240Q

·                                          Install twenty five Hi-E 40% air
filters. (Filters missing)

·                                          Replace the condenser coils of pigeon
droppings and vacuum out.

·                                          Replace the No.2 supply fan motor
bearings.

·                                          Replace the bearings on the exhaust
fan motor.

·                                          Replace the exhaust fan belts.

·                                          Replace the failed crankcase heaters
on two smaller compressors.

·                                          Replace two VFD display key pads.

·                                          Replace the “3U13” economizer
actuator motor.

·                                          Replace the faulty outside air
temperature sensor.

·                                          Replace the faulty humidity sensor.

·                                          Adjust the power exhaust actuator.

 

AC 6-5 TRANE M#SXHCC9040Q

·                                          Install twenty five Hi-E 40% air
filters. (Filters missing)

·                                          Replace the both supply motor sheaves
and bushings.

·                                          Replace the bearings on both supply
motors.

·                                          Replace the bearings on the power
exhaust motor.

·                                          Perform a leak check and repair on
the No.1 refrigerant circuit, cut out the suction shell was installed on the
liquid line, install a liquid line shell, filter cores and add up to 120 lbs of
refrigerant R-22.

·                                          Install a permanent core in the
suction shell on suction line.

·                                          Replace missing power exhaust
linkages and check for proper operations.

·                                          Secure loose wiring in the fan
compartment by motor.

·                                          Replace two VFD display key pads.

·                                          Replace failed crankcase heaters on
two compressors.

·                                          Replace the outside air temperature
sensor.

·                                          Replace the humidity sensor.

 

1

--------------------------------------------------------------------------------


 

EF 6-1 PENN DX18B

·                                          Replace the blower shaft bearings.

·                                          Install a new 1.5Hp Hi Efficient
blower motor, adjustable motor sheave and fan belt.

                                                [ILLEGIBLE]

 

EF 6-2 PENN DX18B

·                                          Install a new l.5Hp Hi Efficient
blower motor, adjustable motor sheave and fan belt.

                                                [ILLEGIBLE]

 

BOILER 6-1 RAYPAK M#H3-1083

PERFORM BOILER ANNUAL SERVICE

·                                          Replace the pilot assembly.

·                                          Pull and clean the burners and heat
exchanger.

·                                          Replace the temperature and pressure
gauge.

·                                          Replace the McDonnell-Miller FS4-3
flow switch.

·                                          Add five gallons of C453 closed loop
chemicals.

 

BOILER 6-2 RAYPAK M#H3-1083

PERFORM BOILER ANNUAL SERVICE

·                                          Replace the pilot assembly.

·                                          Pull and clean the burners and heat
exchanger.

·                                          Replace the temperature and pressure
gauge.

·                                          Replace the McDonnell-Miller FS4-3
flow switch.

·                                          Replace the pump bearings head
assembly.

 

BOILER 6-3 RAYPAK M#H3-1758

PERFORM BOILER ANNUAL SERVICE

·                                          Replace the pilot assembly.

·                                          Pull and clean the burners and heat
exchanger.

·                                          Replace the temperature and pressure
gauge.

·                                          Replace the pump bearings head
assembly.

 

Sincerely,

 

2

--------------------------------------------------------------------------------